UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-4906 Dreyfus State Municipal Bond Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 04/30 Date of reporting period: 10/31/09 FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 21 Statement of Assets and Liabilities 22 Statement of Operations 23 Statement of Changes in Net Assets 26 Financial Highlights 31 Notes to Financial Statements 40 Information About the Review and Approval of the Funds Management Agreement FOR MORE INFORMATION Back Cover Dreyfus State Municipal Bond Funds, Dreyfus Connecticut Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus State Municipal Bond Funds, Dreyfus Connecticut Fund, covering the six-month period from May 1, 2009, through October 31, 2009. Reports of positive U.S. economic growth over the third quarter of 2009 may have signaled the end of the deep recession that technically began in December 2007. Signs that the economy finally has turned a corner include inventory rebuilding among manufacturers and improvements in home sales and prices, while massive government stimulus and favorable supply-and-demand influences have all supported the municipal bond rally in 2009.As expected, funds with the longest average durations and lower-quality portfolios have led the rebound, while AAA-rated and shorter-duration funds have rallied to a lesser extent. As the financial markets currently appear poised to enter into a new phase, and as government intervention appears to be winding down (at least for the moment), the best strategy for your portfolio depends not only on your view of the economys direction,but on your current financial needs,future goals and attitudes toward risk.Your financial advisor can help you decide which investments have the potential to benefit from a recovery while guarding against the taxation and investment risks that may accompany policy changes and unexpected market developments. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Sincerely, Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 16, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of May 1, 2009, through October 31, 2009, as provided by James Welch, Portfolio Manager Fund and Market Performance Overview For the six-month period ended October 31, 2009, the Class A, Class B, Class C, Class I and Class Z shares of Dreyfus Connecticut Fund, a series of Dreyfus State Municipal Bond Funds, produced total returns of 5.85%, 5.52%, 5.45%, 6.08% and 5.94%, respectively. 1 In comparison, the Barclays Capital Municipal Bond Index (the Index), the funds benchmark Index, which is composed of bonds issued nationally and not solely within Connecticut, achieved a total return of 4.99% for the same period. 2 Municipal bonds rallied strongly over the reporting period amid expectations of an economic recovery and stable credit markets. The funds returns were higher than its Index, primarily due to strong performance by the funds core, seasoned holdings of municipal bonds. The Funds Investment Approach The fund seeks to maximize current income exempt from federal income tax and Connecticut state income tax without undue risk.To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal income tax and from Connecticut state income tax.The fund invests at least 70% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus.The fund may invest up to 30% of its assets in municipal bonds rated below investment grade or the unrated equivalent as determined by Dreyfus. Under normal market conditions, the dollar-weighted average maturity of the funds portfolio is expected to exceed 10 years. We may buy and sell bonds based on credit quality, market outlook and yield potential. In selecting municipal bonds for investment, we may assess the current interest-rate environment and a municipal bonds The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) potential volatility in different rate environments. We focus on bonds with the potential to offer attractive current income, typically looking for bonds that can provide consistently attractive current yields or that are trading at competitive market prices. A portion of the funds assets may be allocated todiscountbonds,which are bonds that sell at a price below their face value, or to premium bonds, which are bonds that sell at a price above their face value.The funds allocation either to discount bonds or to premium bonds will change along with our changing views of the current interest-rate and market environments.We may also look to select bonds that are most likely to obtain attractive prices when sold. Municipal Bonds Rebounded Sharply In the wake of severe market declines stemming from a global financial crisis and recession, the municipal bond market staged an impressive rebound over the reporting period. The rally was fueled by changing investor sentiment, which began to improve in March 2009 as government and monetary authorities aggressive remedial measuresincluding historically low interest rates, injections of liquidity into the banking system, the rescues of major corporations and a massive economic stimulus programseemed to gain traction. Additional evidence of economic stabilization later appeared, supporting a sustained rally through the reporting periods end. Although most municipal bonds participated in the rally, gains were particularly strong among lower-quality issues that had been punished in the downturn. Seasoned Holdings Supported Fund Returns The funds core holdings of seasoned bonds produced competitive levels of income that bolstered the funds total return. Moreover, we strived to maintain a high level of credit quality.When making new purchases, we emphasized higher-rated bonds with maturities in the 15- to 20-year range, which offered most of the yield of longer-term securities but with less volatility. We generally favored bonds backed by dedicated revenue streams, including those from essential municipal services such as sewer and water facilities. 4 Connecticut has continued to struggle with fiscal pressures due to tax revenue shortfalls and greater demand for services in the recession. Most states have encountered similar problems, but Connecticuts economy relies heavily on the financial services and insurance industries, which were impaired by the financial crisis and recession. Supply-and-Demand Factors Appear Favorable We have maintained a generally conservative investment posture.With short-term interest rates expected to remain low for some time, credit conditions may be the dominant influence on market sentiment over the foreseeable future. Despite the lingering impacts of the recession on municipalities, technical factors have supported the market. The supply of newly issued municipal bonds has fallen significantly to date in 2009 compared to one year ago as the Build America Bonds program, part of the economic stimulus package, has diverted a substantial portion of new issuance to the taxable bond market. At the same time, demand for municipal bonds has intensified from investors concerned about the likelihood of higher income taxes.We expect this favorable supply-and-demand dynamic to persist into 2010. November 16, 2009 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Each share class is subject to a different sales charge and distribution expense structure and will achieve different returns. Class Z and Class I shares are not subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes for non-Connecticut residents, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are fully taxable. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus State Municipal Bond Funds, Dreyfus Connecticut Fund from May 1, 2009 to October 31, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2009 Class A Class B Class C Class I Class Z Expenses paid per $1,000  $ 4.67 $ 7.77 $ 8.60 $ 3.74 $ 3.22 Ending value (after expenses) $1,058.50 $1,055.20 $1,054.50 $1,060.80 $1,059.40 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2009 Class A Class B Class C Class I Class Z Expenses paid per $1,000  $ 4.58 $ 7.63 $ 8.44 $ 3.67 $ 3.16 Ending value (after expenses) $1,020.67 $1,017.64 $1,016.84 $1,021.58 $1,022.08  Expenses are equal to the funds annualized expense ratio of .90% for Class A, 1.50% for Class B, 1.66% for Class C, .72% for Class I and .62% for Class Z, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS October 31, 2009 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments98.2% Rate (%) Date Amount ($) Value ($) Connecticut73.9% Connecticut, General Airport Revenue (Bradley International Airport) (Insured; National Public Finance Guarantee Corp.) 5.25 10/1/13 5,530,000 5,739,587 Connecticut, General Airport Revenue (Bradley International Airport) (Insured; National Public Finance Guarantee Corp.) 5.25 10/1/16 4,470,000 4,568,474 Connecticut, General Airport Revenue (Bradley International Airport) (Insured; National Public Finance Guarantee Corp.) 5.25 10/1/17 2,275,000 2,314,403 Connecticut, GO 5.25 12/15/10 2,550,000 2,687,266 Connecticut, GO 5.00 12/15/22 4,855,000 5,322,731 Connecticut, GO 5.00 4/15/24 2,500,000 2,753,050 Connecticut, GO 5.00 11/1/27 2,000,000 2,187,120 Connecticut, GO 5.00 11/1/28 3,000,000 3,268,740 Connecticut, GO (Insured; FSA) 5.00 10/15/21 3,500,000 3,827,600 Connecticut, GO (Prerefunded) 5.13 11/15/11 1,500,000 a 1,632,705 Connecticut, Special Tax Obligation (Transportation Infrastructure Purposes) 7.13 6/1/10 1,225,000 1,272,640 Connecticut, Special Tax Obligation (Transportation Infrastructure Purposes) (Insured; AMBAC) 5.25 7/1/19 3,395,000 3,899,667 Connecticut, Special Tax Obligation (Transportation Infrastructure Purposes) (Insured; FSA) 5.50 11/1/12 4,180,000 4,710,944 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Connecticut (continued) Connecticut, Special Tax Obligation (Transportation Infrastructure Purposes) (Insured; FSA) 5.38 7/1/20 2,000,000 2,173,460 Connecticut Development Authority, Airport Facility Revenue (Learjet Inc. Project) 7.95 4/1/26 2,300,000 2,441,174 Connecticut Development Authority, First Mortgage Gross Revenue (Church Homes Inc., Congregational Avery Heights Project) 5.70 4/1/12 1,265,000 1,266,101 Connecticut Development Authority, First Mortgage Gross Revenue (Church Homes Inc., Congregational Avery Heights Project) 5.80 4/1/21 3,000,000 2,841,600 Connecticut Development Authority, First Mortgage Gross Revenue (The Elim Park Baptist Home, Inc. Project) 5.38 12/1/11 1,765,000 1,813,290 Connecticut Development Authority, First Mortgage Gross Revenue (The Elim Park Baptist Home, Inc. Project) 5.38 12/1/18 2,300,000 2,295,791 Connecticut Development Authority, First Mortgage Gross Revenue (The Elim Park Baptist Home, Inc. Project) 5.75 12/1/23 1,000,000 970,850 Connecticut Development Authority, PCR (Connecticut Light and Power Company Project) 5.85 9/1/28 6,200,000 6,218,724 Connecticut Development Authority, PCR (Connecticut Light and Power Company Project) 5.95 9/1/28 4,445,000 4,483,983 Connecticut Development Authority, PCR (The United Illuminating Company Project) 5.75 2/1/12 1,250,000 1,315,500 8 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Connecticut (continued) Connecticut Development Authority, Revenue (Duncaster Project) (Insured; Radian) 5.50 8/1/11 1,645,000 1,689,431 Connecticut Development Authority, Solid Waste Disposal Facility Revenue (PSEG Power LLC Project) 5.75 11/1/37 7,000,000 7,000,000 Connecticut Development Authority, Water Facilities Revenue (Aquarion Water Company of Connecticut Project) (Insured; XLCA) 5.10 9/1/37 6,250,000 5,417,250 Connecticut Development Authority, Water Facilities Revenue (Bridgeport Hydraulic Company Project) 6.15 4/1/35 1,000,000 1,001,140 Connecticut Development Authority, Water Facilities Revenue (Bridgeport Hydraulic Company Project) (Insured; AMBAC) 6.15 4/1/35 2,750,000 2,753,135 Connecticut Health and Educational Facilities Authority, Revenue (Danbury Hospital Issue) (Insured; AMBAC) 5.75 7/1/29 3,000,000 2,958,060 Connecticut Health and Educational Facilities Authority, Revenue (Eastern Connecticut Health Network Issue) (Insured; Radian) 5.13 7/1/30 500,000 433,095 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/25 1,340,000 1,407,201 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/27 1,420,000 1,481,813 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/34 4,000,000 4,067,280 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Connecticut (continued) Connecticut Health and Educational Facilities Authority, Revenue (Greenwich Academy Issue) (Insured; FSA) 5.25 3/1/32 10,880,000 12,786,611 Connecticut Health and Educational Facilities Authority, Revenue (Griffin Hospital Issue) (Insured; Radian) 5.00 7/1/23 1,280,000 1,115,072 Connecticut Health and Educational Facilities Authority, Revenue (Hospital for Special Care Issue) (Insured; Radian) 5.25 7/1/32 3,500,000 2,988,160 Connecticut Health and Educational Facilities Authority, Revenue (Loomis Chaffee School Issue) (Insured; AMBAC) 5.25 7/1/28 1,760,000 2,012,208 Connecticut Health and Educational Facilities Authority, Revenue (Loomis Chaffee School Issue) (Prerefunded) 5.25 7/1/11 3,000,000 a 3,253,410 Connecticut Health and Educational Facilities Authority, Revenue (Loomis Chaffee School Issue) (Prerefunded) 5.50 7/1/11 2,150,000 a 2,340,511 Connecticut Health and Educational Facilities Authority, Revenue (Quinnipiac University Issue) (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/33 5,000,000 5,406,900 Connecticut Health and Educational Facilities Authority, Revenue (Quinnipiac University Issue) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/37 2,000,000 2,039,340 Connecticut Health and Educational Facilities Authority, Revenue (Salisbury School Issue) (Insured; Assured Guaranty) 5.00 7/1/33 5,000,000 5,148,550 Connecticut Health and Educational Facilities Authority, Revenue (The William W. Backus Hospital Issue) (Insured; FSA) 5.25 7/1/23 2,000,000 2,100,700 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Connecticut (continued) Connecticut Health and Educational Facilities Authority, Revenue (Trinity College Issue) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/22 1,000,000 1,012,380 Connecticut Health and Educational Facilities Authority, Revenue (University of Hartford Issue) (Insured; Radian) 5.00 7/1/17 1,220,000 1,257,576 Connecticut Health and Educational Facilities Authority, Revenue (University of Hartford Issue) (Insured; Radian) 5.50 7/1/22 1,750,000 1,753,412 Connecticut Health and Educational Facilities Authority, Revenue (University of Hartford Issue) (Insured; Radian) 5.63 7/1/26 4,000,000 3,938,080 Connecticut Health and Educational Facilities Authority, Revenue (University of Hartford Issue) (Insured; Radian) 5.25 7/1/36 5,070,000 4,517,522 Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) 5.13 7/1/27 5,400,000 5,406,102 Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) 5.00 7/1/42 5,000,000 5,215,500 Connecticut Health and Educational Facilities Authority, Revenue (Yale-New Haven Hospital Issue) (Insured; AMBAC) 5.00 7/1/31 2,500,000 2,476,975 Connecticut Higher Education Supplemental Loan Authority, Revenue (Family Education Loan Program) (Insured; AMBAC) 5.63 11/15/11 330,000 337,494 Connecticut Higher Education Supplemental Loan Authority, Senior Revenue (Connecticut Family Education Loan Program) (Insured; National Public Finance Guarantee Corp.) 4.50 11/15/20 1,740,000 1,662,413 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Connecticut (continued) Connecticut Higher Education Supplemental Loan Authority, Senior Revenue (Connecticut Family Education Loan Program) (Insured; National Public Finance Guarantee Corp.) 4.80 11/15/22 3,405,000 3,257,802 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 4.45 5/15/14 1,000,000 1,014,070 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 5.00 11/15/21 3,190,000 3,251,503 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 5.05 11/15/21 4,925,000 4,982,967 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 5.10 11/15/27 5,000,000 5,122,450 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 5.45 11/15/29 5,805,000 5,817,423 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 5.00 11/15/35 2,475,000 2,317,689 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 5.15 11/15/36 5,000,000 5,001,650 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 5.15 5/15/38 5,790,000 5,797,411 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 6.00 11/15/38 5,900,000 6,324,800 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) (Insured; AMBAC) 5.10 11/15/33 2,500,000 2,469,225 Connecticut Resources Recovery Authority, Mid-Connecticut System Subordinated Revenue (Prerefunded) 5.50 11/15/10 1,000,000 a 1,051,340 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Connecticut (continued) Connecticut Resources Recovery Authority, RRR (American Ref-Fuel Company of Southeastern Connecticut Project) 5.50 11/15/15 1,000,000 962,610 Connecticut Resources Recovery Authority, RRR (American Ref-Fuel Company of Southeastern Connecticut Project) 5.50 11/15/15 3,250,000 3,128,482 Eastern Connecticut Resource Recovery Authority, Solid Waste Revenue (Wheelabrator Lisbon Project) 5.50 1/1/14 3,870,000 3,873,406 Eastern Connecticut Resource Recovery Authority, Solid Waste Revenue (Wheelabrator Lisbon Project) 5.50 1/1/20 7,000,000 6,977,880 Fairfield, GO 5.50 4/1/11 2,030,000 2,170,517 Greater New Haven Water Pollution Control Authority, Regional Wastewater System Revenue (Insured; FSA) 5.00 11/15/37 1,800,000 1,824,804 Greater New Haven Water Pollution Control Authority, Regional Wastewater System Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 11/15/30 5,000,000 5,080,600 Greater New Haven Water Pollution Control Authority, Regional Wastewater System Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 8/15/35 2,000,000 2,009,260 Greenwich Housing Authority, MFHR (Greenwich Close Apartments) 6.25 9/1/17 4,115,000 4,198,946 Hamden, GO (Insured; National Public Finance Guarantee Corp.) 5.25 8/15/14 5,000 5,782 Hartford, Parking System Revenue (Prerefunded) 6.40 7/1/10 1,000,000 a 1,040,030 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Connecticut (continued) Hartford, Parking System Revenue (Prerefunded) 6.50 7/1/10 1,500,000 a 1,561,050 Meriden, GO (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/16 2,090,000 2,408,934 New Britain, GO (Insured; Assured Guaranty) 5.00 4/1/24 4,500,000 5,060,430 New Haven, GO (Insured; Assured Guaranty) 5.00 3/1/29 1,000,000 1,034,630 South Central Connecticut Regional Water Authority, Water System Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/31 2,000,000 2,098,360 Sprague, EIR (International Paper Company Project) 5.70 10/1/21 1,350,000 1,318,032 Stamford, GO 6.60 1/15/10 2,750,000 2,785,640 University of Connecticut, GO 5.00 2/15/25 1,000,000 1,095,940 University of Connecticut, GO 5.00 2/15/27 1,000,000 1,087,020 University of Connecticut, GO 5.00 2/15/28 1,000,000 1,081,350 University of Connecticut, GO (Insured; FGIC) (Prerefunded) 5.75 3/1/10 1,850,000 a 1,902,503 University of Connecticut, GO (Insured; FGIC) (Prerefunded) 5.75 3/1/10 1,770,000 a 1,820,233 University of Connecticut, GO (Insured; FGIC) (Prerefunded) 5.75 3/1/10 2,500,000 a 2,570,950 University of Connecticut, GO (Insured; FSA) 5.00 2/15/24 1,225,000 1,303,437 University of Connecticut, Special Obligation Student Fee Revenue (Insured; FGIC) (Prerefunded) 5.75 11/15/10 2,500,000 a 2,664,875 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Connecticut (continued) University of Connecticut, Special Obligation Student Fee Revenue (Insured; FGIC) (Prerefunded) 6.00 11/15/10 2,425,000 a 2,591,234 University of Connecticut, Special Obligation Student Fee Revenue (Insured; FGIC) (Prerefunded) 6.00 11/15/10 2,000,000 a 2,137,100 U.S. Related24.3% Childrens Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 5.50 5/15/39 3,000,000 2,559,630 Childrens Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 0.00 5/15/50 12,000,000 b 432,000 Childrens Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 5.75 7/1/10 1,500,000 a 1,552,815 Childrens Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 5.75 7/1/10 1,300,000 a 1,345,773 Childrens Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 5.75 7/1/10 4,000,000 a 4,140,840 Childrens Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 6.00 7/1/10 5,000,000 a 5,184,400 Government of Guam, LOR (Section 30) 5.63 12/1/29 1,000,000 1,009,520 Guam Economic Development Authority, Tobacco Settlement Asset-Backed Bonds 5.20 5/15/12 795,000 871,638 Guam Economic Development Authority, Tobacco Settlement Asset-Backed Bonds 5.45 5/15/16 1,445,000 1,675,232 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related (continued) Guam Economic Development Authority, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 5.00 5/15/11 55,000 a 58,397 Guam Waterworks Authority, Water and Wastewater System Revenue 5.50 7/1/16 750,000 727,965 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 6.00 7/1/38 6,000,000 6,179,100 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/25 1,500,000 1,480,980 Puerto Rico Commonwealth, Public Improvement GO 6.00 7/1/38 2,000,000 2,052,780 Puerto Rico Commonwealth, Public Improvement GO (Insured; FGIC) 5.50 7/1/16 3,270,000 3,480,588 Puerto Rico Commonwealth, Public Improvement GO (Insured; FSA) 5.25 7/1/12 2,600,000 2,772,666 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/13 8,000,000 8,543,200 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/14 4,925,000 5,178,145 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 5.65 7/1/15 3,000,000 3,217,230 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 6.00 7/1/15 2,000,000 2,179,820 16 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related (continued) Puerto Rico Electric Power Authority, Power Revenue (Insured; FSA) (Prerefunded) 5.25 7/1/10 8,000,000 a 8,334,720 Puerto Rico Highways and Transportation Authority, Highway Revenue (Prerefunded) 5.50 7/1/16 5,000,000 a 5,944,750 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/13 4,590,000 4,901,661 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/33 7,750,000 7,464,877 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 0.00 7/1/35 5,500,000 b 873,510 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 3,450,000 3,623,708 Virgin Islands Public Finance Authority, Revenue, Virgin Islands Gross Receipts Taxes Loan Note 5.63 10/1/10 150,000 154,383 Virgin Islands Public Finance Authority, Revenue, Virgin Islands Gross Receipts Taxes Loan Note 6.38 10/1/19 5,000,000 5,114,100 Total Long-Term Municipal Investments (cost $360,717,050) The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Municipal Coupon Maturity Principal Investment .1% Rate (%) Date Amount ($) Value ($) Connecticut; Connecticut Health and Educational Facilities Authority, Revenue (Wesleyan University Issue) (Liquidity Facility; Bank of America) (cost $200,000) 0.20 11/1/09 200,000 c Total Investments (cost $360,917,050) 98.3% Cash and Receivables (Net) 1.7% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Variable rate demand noterate shown is the interest rate in effect at October 31, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. 18 Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  AAA Aaa AAA 48.9 AA Aa AA 8.7 A A A 12.3 BBB Baa BBB 21.1 BB Ba BB 2.0 F1 MIG1/P1 SP1/A1 .1 Not Rated d Not Rated d Not Rated d 6.9  Based on total investments. d Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. 20 STATEMENT OF ASSETS AND LIABILITIES October 31, 2009 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments 360,917,050 368,439,514 Cash 1,565,974 Interest receivable 6,133,568 Receivable for shares of Beneficial Interest subscribed 162,549 Prepaid expenses 21,744 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 284,234 Payable for shares of Beneficial Interest redeemed 1,330,383 Accrued expenses 45,892 Net Assets ($) Composition of Net Assets ($): Paid-in capital 370,528,693 Accumulated undistributed investment incomenet 31,659 Accumulated net realized gain (loss) on investments (3,419,976) Accumulated net unrealized appreciation (depreciation) on investments 7,522,464 Net Assets ($) Net Asset Value Per Share Class A Class B Class C Class I Class Z Net Assets ($) 245,914,569 1,818,232 17,151,815 11,427 109,766,797 Shares Outstanding 21,250,652 157,226 1,484,588 987 9,487,691 Net Asset Value Per Share ($) See notes to financial statements. The Fund 21 STATEMENT OF OPERATIONS Six Months Ended October 31, 2009 (Unaudited) Investment Income ($): Interest Income Expenses: Management feeNote 3(a) 1,027,283 Shareholder servicing costsNote 3(c) 455,962 Distribution feesNote 3(b) 66,195 Registration fees 22,842 Custodian feesNote 3(c) 22,252 Professional fees 20,939 Prospectus and shareholders reports 8,959 Trustees fees and expensesNote 3(d) 6,778 Loan commitment feesNote 2 1,643 Interest expenseNote 2 251 Miscellaneous 22,079 Total Expenses Lessreduction in fees due to earnings creditsNote 1(b) (5,381) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments 14,324 Net unrealized appreciation (depreciation) on investments 13,350,804 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 22 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended October 31, 2009 Year Ended (Unaudited) April 30, 2009 a Operations ($): Investment incomenet 7,769,006 15,661,569 Net realized gain (loss) on investments 14,324 (2,135,699) Net unrealized appreciation (depreciation) on investments 13,350,804 (11,718,670) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (5,038,131) (10,085,483) Class B Shares (38,124) (171,436) Class C Shares (272,086) (486,466) Class I Shares (249) (188) Class Z Shares (2,388,757) (4,871,651) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 9,926,021 24,296,028 Class B Shares 1,362 100,216 Class C Shares 2,415,556 5,146,558 Class I Shares  10,000 Class Z Shares 3,160,778 5,709,725 Dividends reinvested: Class A Shares 3,409,729 6,566,551 Class B Shares 28,483 116,344 Class C Shares 219,941 361,283 Class Z Shares 1,759,121 3,508,351 The Fund 23 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended October 31, 2009 Year Ended (Unaudited) April 30, 2009 a Beneficial Interest Transactions ($) (continued): Cost of shares redeemed: Class A Shares (14,350,828) (31,975,790) Class B Shares (1,112,233) (4,672,055) Class C Shares (1,093,102) (2,649,986) Class Z Shares (7,579,326) (15,153,404) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 364,480,551 386,924,754 End of Period Undistributed investment incomenet 31,659  24 Six Months Ended October 31, 2009 Year Ended (Unaudited) April 30, 2009 a Capital Share Transactions: Class A b Shares sold 870,271 2,194,351 Shares issued for dividends reinvested 298,719 597,473 Shares redeemed (1,258,463) (2,950,744) Net Increase (Decrease) in Shares Outstanding Class B b Shares sold 116 9,643 Shares issued for dividends reinvested 2,502 10,546 Shares redeemed (98,721) (420,339) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 212,152 466,286 Shares issued for dividends reinvested 19,303 32,993 Shares redeemed (97,154) (245,261) Net Increase (Decrease) in Shares Outstanding Class I Shares sold  Class Z Shares sold 278,389 520,014 Shares issued for dividends reinvested 154,224 319,081 Shares redeemed (660,792) (1,381,181) Net Increase (Decrease) in Shares Outstanding a From December 15, 2008 (commencement of initial offering) to April 30, 2009 for Class I shares. b During the period ended October 31, 2009, 43,885 Class B shares representing $493,777, were automatically converted to 43,846 Class A shares and during the period ended April 30, 2009, 223,279 Class B shares representing $2,499,362 were automatically converted to 223,086 Class A shares. See notes to financial statements. The Fund 25 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended October 31, 2009 Year Ended April 30, Class A Shares (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 11.16 11.55 11.87 11.78 12.11 11.90 Investment Operations: Investment incomenet a .24 .47 .48 .49 .51 .51 Net realized and unrealized gain (loss) on investments .41 (.39) (.30) .09 (.33) .21 Total from Investment Operations .65 .08 .18 .58 .18 .72 Distributions: Dividends from investment incomenet (.24) (.47) (.48) (.49) (.51) (.51) Dividends from net realized gain on investments   (.02)    Total Distributions (.24) (.47) (.50) (.49) (.51) (.51) Net asset value, end of period 11.57 11.16 11.55 11.87 11.78 12.11 Total Return (%) b 5.85 c .86 1.54 5.04 1.52 6.17 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .90 d .93 1.10 1.20 1.13 1.04 Ratio of net expenses to average net assets 90 d,e .93 e 1.09 1.19 1.13 e 1.03 Ratio of interest and expense related to floating rate notes issued to average net assets  d .02 .20 .30 .23 .13 Ratio of net investment income to average net assets 4.14 d 4.29 4.12 4.17 4.29 4.25 Portfolio Turnover Rate 2.72 c 26.41 44.96 43.87 14.24 20.07 Net Assets, end of period ($ x 1,000) 245,915 238,183 248,300 257,627 259,930 274,204 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 26 Six Months Ended October 31, 2009 Year Ended April 30, Class B Shares (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 11.15 11.54 11.86 11.77 12.10 11.89 Investment Operations: Investment incomenet a .20 .40 .41 .43 .45 .45 Net realized and unrealized gain (loss) on investments .41 (.38) (.30) .09 (.33) .21 Total from Investment Operations .61 .02 .11 .52 .12 .66 Distributions: Dividends from investment incomenet (.20) (.41) (.41) (.43) (.45) (.45) Dividends from net realized gain on investments   (.02)    Total Distributions (.20) (.41) (.43) (.43) (.45) (.45) Net asset value, end of period 11.56 11.15 11.54 11.86 11.77 12.10 Total Return (%) b 5.52 c .26 .97 4.50 1.00 5.63 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.50 d 1.52 1.66 1.72 1.66 1.56 Ratio of net expenses to average net assets 1.50 d,e 1.52 e 1.65 1.71 1.66 e 1.55 Ratio of interest and expense related to floating rate notes issued to average net assets  d .02 .20 .30 .23 .13 Ratio of net investment income to average net assets 3.54 d 3.68 3.56 3.66 3.76 3.73 Portfolio Turnover Rate 2.72 c 26.41 44.96 43.87 14.24 20.07 Net Assets, end of period ($ x 1,000) 1,818 2,825 7,541 17,314 24,853 32,919 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 27 FINANCIAL HIGHLIGHTS (continued) Six Months Ended October 31, 2009 Year Ended April 30, Class C Shares (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 11.14 11.53 11.85 11.76 12.09 11.88 Investment Operations: Investment incomenet a .19 .39 .39 .40 .42 .42 Net realized and unrealized gain (loss) on investments .41 (.39) (.30) .09 (.33) .21 Total from Investment Operations .60  .09 .49 .09 .63 Distributions: Dividends from investment incomenet (.19) (.39) (.39) (.40) (.42) (.42) Dividends from net realized gain on investments   (.02)    Total Distributions (.19) (.39) (.41) (.40) (.42) (.42) Net asset value, end of period 11.55 11.14 11.53 11.85 11.76 12.09 Total Return (%) b 5.45 c .09 .76 4.25 .76 5.37 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.66 d 1.69 1.86 1.96 1.89 1.80 Ratio of net expenses to average net assets 1.66 d,e 1.68 1.85 1.95 1.89 e 1.79 Ratio of interest and expense related to floating rate notes issued to average net assets  d .02 .20 .30 .23 .13 Ratio of net investment income to average net assets 3.37 d 3.53 3.35 3.41 3.52 3.49 Portfolio Turnover Rate 2.72 c 26.41 44.96 43.87 14.24 20.07 Net Assets, end of period ($ x 1,000) 17,152 15,045 12,640 11,021 11,429 11,643 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 28 Six Months Ended October 31, 2009 Year Ended Class I Shares (Unaudited) April 30, 2009 a Per Share Data ($): Net asset value, beginning of period 11.16 10.13 Investment Operations: Investment incomenet b .25 .19 Net realized and unrealized gain (loss) on investments .42 1.03 Total from Investment Operations .67 1.22 Distributions: Dividends from investment incomenet (.25) (.19) Net asset value, end of period 11.58 11.16 Total Return (%) c 6.08 12.10 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d .62 .64 Ratio of net expenses to average net assets d .62 e .63 Ratio of interest and expense related to floating rate notes issued to average net assets  d .02 Ratio of net investment income to average net assets d 4.42 4.70 Portfolio Turnover Rate 2.72 c 26.41 Net Assets, end of period ($ x 1,000) 11 11 a From December 15, 2008 (commencement of initial offering) to April 30, 2009. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 29 FINANCIAL HIGHLIGHTS (continued) Six Months Ended October 31, 2009 Year Ended April 30, Class Z Shares (Unaudited) 2009 2008 a Per Share Data ($): Net asset value, beginning of period 11.16 11.55 11.79 Investment Operations: Investment incomenet b .25 .49 .46 Net realized and unrealized gain (loss) on investments .41 (.39) (.22) Total from Investment Operations .66 .10 .24 Distributions: Dividends from investment incomenet (.25) (.49) (.46) Dividends from net realized gain on investments   (.02) Total Distributions (.25) (.49) (.48) Net asset value, end of period 11.57 11.16 11.55 Total Return (%) 5.94 c 1.03 2.04 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .72 d .76 .94 d Ratio of net expenses to average net assets .72 d,e .76 e .93 d Ratio of interest and expense related to floating rate notes issued to average net assets  d .02 .20 Ratio of net investment income to average net assets 4.33 d 4.46 4.31 d Portfolio Turnover Rate 2.72 c 26.41 44.96 Net Assets, end of period ($ x 1,000) 109,767 108,416 118,444 a As of the close of business on May 30, 2007 (commencement of initial offering) to April 30, 2008. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 30 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus State Municipal Bond Funds (the Trust) is registered under the Investment Company Act of 1940, as amended (the Act), as a non-diversified open-end management investment company, and operates as a series company that offers nine series including the Dreyfus Connecticut Fund (the fund).The Trusts investment objective is to maximize current income exempt from federal and, where applicable, state income taxes, without undue risk.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class B, Class C, Class I and Class Z. Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years. The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Class Z shares are sold at net asset value per share generally only to shareholders who received Class Z shares in exchange for their shares of a Dreyfus-managed Fund as a result of the reorganization of such fund and who continued to maintain accounts with the fund at the time of purchase. Class Z shares generally are not available for new accounts. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class) and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) As of October 31, 2009, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held all of the outstanding Class I shares of the fund. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration 32 of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following is a summary of the inputs used as of October 31, 2009 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds  368,439,514  (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gain and loss from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when issued or delayed delivery basis may be settled a month or more after the trade date. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund follows an investment policy of investing primarily in municipal obligations of one state. Economic changes affecting the state and certain of its public bodies and municipalities may affect the ability of issuers within the state to pay interest on, or repay principal of, municipal obligations held by the fund. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income 34 and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended October 31, 2009, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended April 30, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $2,537,351 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to April 30, 2009. If not applied, $244,621 of the carryover expires in fiscal 2011, $206,012 expires in fiscal 2012, $74,718 expires in fiscal 2014, $707,094 expires in fiscal 2016 and $1,304,906 expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal year ended April 30, 2009 were as follows: tax exempt income $15,572,469 and ordinary income $42,755.The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2Bank Lines of Credit: The fund participated with other Dreyfus-managed funds in a $145 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emer- The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) gency purposes, including the financing of redemptions. Effective October 14, 2009, the $145 million unsecured credit facility with Citibank, N.A., was increased to $215 million and the fund continues participation in the $300 million unsecured credit facility provided by The Bank of New York Mellon. In connection therewith, the fund has agreed to pay its pro rata portion of Facility fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average daily amount of borrowings outstanding under the Facilities during the period ended October 31, 2009, was approximately $16,500 with a related weighted average annualized interest rate of 1.52%. NOTE 3-Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .55% of the value of the funds average daily net assets and is payable monthly. During the period ended October 31, 2009, the Distributor retained $6,564 from commissions earned on sales of the funds Class A shares and $400 and $561 from CDSCs on redemptions of the funds Class B and Class C shares, respectively. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class B and Class C shares pay the Distributor for distributing their shares at an annual rate of .50% of the value of the average daily net assets of Class B shares and .75% of the value of the average daily net assets of Class C shares. During the period ended October 31, 2009, Class B and Class C shares were charged $5,404 and $60,791, respectively, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A, Class B and Class C shares pay the Distributor at an annual rate of .25% of the value of the average daily net assets of their shares for the provision of certain ser- 36 vices.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended October 31, 2009, Class A, Class B and Class C shares were charged $305,387, $2,702, and $20,264, respectively, pursuant to the Shareholder Services Plan. Under the Shareholder Services Plan, Class Z shares reimburse the Distributor an amount not to exceed an annual rate of .25% of the value of Class Z shares average daily net assets for certain allocated expenses of providing personal services and/or maintaining shareholder accounts.The services provided may include personal services relating to shareholders accounts, such as answering shareholder inquiries regarding Class Z shares and providing reports and other information, and services related to the maintenance of shareholder accounts. During the period ended October 31, 2009, Class Z shares were charged $33,122 pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended October 31, 2009, the fund was charged $50,028 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended October 31, 2009, the fund was charged $5,381 pursuant to the cash management The Fund 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were offset by earnings credits pursuant to the cash management agreement. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended October 31, 2009, the fund was charged $22,252 pursuant to the custody agreement. During the period ended October 31, 2009, the fund was charged $3,341 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $177,045, Rule 12b-1 distribution plan fees $11,751, shareholder services plan fees $62,813 custodian fees $10,988, chief compliance officer fees $3,897 and transfer agency per account fees $17,740. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended October 31, 2009, amounted to $10,402,381 and $9,895,500, respectively. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended October 31,2009, these disclosures did not impact the notes to the financial statements. 38 At October 31, 2009, accumulated net unrealized appreciation on investments was $7,522,464, consisting of $14,471,541 gross unrealized appreciation and $6,949,077 gross unrealized depreciation. At October 31, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 5Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date the financial statements were issued. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. The Fund 39 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) At a meeting of the Board of Trustees held on July 21, 2009, the Board considered the re-approval for an annual period of the funds Management Agreement, pursuant to which the Manager provides the fund with investment advisory and administrative services. The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of the Manager. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members considered information previously provided to them in a presentation from representatives of the Manager regarding services provided to the fund and other funds in the Dreyfus fund complex, and representatives of the Manager confirmed that there had been no material changes in this information.The Board also discussed the nature, extent and quality of the services provided to the fund pursuant to its Management Agreement. The Managers representatives reviewed the funds distribution of accounts and the relationships the Manager has with various intermediaries and the different needs of each.The Managers representatives noted the distribution channels for the fund as well as the diversity of distribution among the funds in the Dreyfus fund complex, and the Managers corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services in each distribution channel, including those of the fund.The Manager provided the number of shareholder accounts in the fund, as well as the funds asset size. The Board members also considered the Managers research and portfolio management capabilities and that the Manager also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board members also considered the Managers extensive administrative, accounting and compliance infrastructure.The Board also considered the Managers brokerage policies and practices and the standards applied in seeking best execution. 40 Comparative Analysis of the Funds Performance, Management Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of comparable funds (the Performance Group) and to a broader group of funds (the Performance Universe), selected and provided by Lipper, Inc., an independent provider of investment company data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below).The Board members discussed the results of the comparisons and noted that the funds yield performance for the past ten one-year periods ended May 31 (2000-2009) was above or equal to the Performance Group median for each reported time period except the one-year periods ended May 31, 2000, 2002 and 2003, when it was below the median, and that the funds yield performance was above the Performance Universe median for each reported time period.The Board members also noted that the funds total return performance for various periods ended May 31, 2009 was above or equal to the Performance Group median for the one- and five-year periods, and below the median for the two-, three-, four- and ten-year periods. The Board members noted that the funds total return performance was above the Performance Universe median for each reported time period. The Manager also provided a comparison of the funds calendar year total returns to the returns of its Lipper category average for the prior ten years, and the Board members noted that the fund outperformed its Lipper category average in nine of the past ten calendar years. The Board members also discussed the funds contractual and actual management fee and total expense ratio as compared to a comparable group of funds (the Expense Group) that was composed of the same funds included in the Performance Group and a broader group of funds (the Expense Universe), each selected and provided by Lipper. The Board noted that the funds contractual management fee was The Fund 41 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) above the Expense Group median, and that the funds actual management fee and total expense ratio were above the Expense Group and Expense Universe medians. Representatives of the Manager informed the Board members that there were no mutual funds, separate accounts or wrap fee accounts managed by the Manager or its affiliates with similar investment objectives, policies and strategies as the fund. Analysis of Profitability and Economies of Scale. The Managers representatives reviewed the dollar amount of expenses allocated and profit received by the Manager and the method used to determine such expenses and profit. The Board previously had been provided with information prepared by an independent consulting firm regarding the Managers approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex. The Board members also had been informed that the methodology also had been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable. The consulting firm also analyzed where any economies of scale might emerge in connection with the management of a fund. The Board members evaluated the profitability analysis in light of the relevant circumstances for the fund, and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders.The Board members also considered potential benefits to the Manager and its affiliates from acting as investment adviser to the fund and noted that there were no soft dollar arrangements with respect to trading the funds portfolio. It was noted that the Board members should consider the Managers profitability with respect to the fund as part of their evaluation of whether the fees under the Management Agreement bear a reasonable relationship to the mix of services provided by the Manager, including the nature, extent and quality of such services and that a discussion of economies of scale is predicated on increasing assets and 42 that, if a funds assets had been decreasing, the possibility that the Manager may have realized any economies of scale would be less. It was also noted that the profitability percentage for managing the fund was within the range determined by appropriate court cases to be reasonable given the services rendered and generally superior service levels provided by the Manager. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the funds Management Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the services provided by the Manager to the fund are adequate and appropriate. The Board was generally satisfied with the funds performance. The Board concluded that the fee paid to the Manager by the fund was reasonable in light of the services provided, comparative perfor- mance and expense and management fee information, costs of the services provided, and profits to be realized and benefits derived or to be derived by the Manager from its relationship with the fund. The Board determined that the economies of scale which may accrue to the Manager and its affiliates in connection with the management of the fund had been adequately considered by the Manager in con- nection with the management fee rate charged to the fund, and that, to the extent in the future it were to be determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with the information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that re-approval of the funds Management Agreement was in the best interests of the fund and its shareholders. The Fund 43 NOTES Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 16 Statement of Assets and Liabilities 17 Statement of Operations 18 Statement of Changes in Net Assets 20 Financial Highlights 23 Notes to Financial Statements 31 Information About the Review and Approval of the Funds Management Agreement FOR MORE INFORMATION Back Cover Dreyfus State Municipal Bond Funds, Dreyfus Maryland Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus State Municipal Bond Funds,Dreyfus Maryland Fund,covering the six-month period from May 1, 2009, through October 31, 2009. Reports of positive U.S. economic growth over the third quarter of 2009 may have signaled the end of the deep recession that technically began in December 2007. Signs that the economy finally has turned a corner include inventory rebuilding among manufacturers and improvements in home sales and prices, while massive government stimulus and favorable supply-and-demand influences have all supported the municipal bond rally in 2009.As expected, funds with the longest average durations and lower-quality portfolios have led the rebound, while AAA-rated and shorter-duration funds have rallied to a lesser extent. As the financial markets currently appear poised to enter into a new phase, and as government intervention appears to be winding down (at least for the moment), the best strategy for your portfolio depends not only on your view of the economys direction,but on your current financial needs, future goals and attitudes toward risk.Your financial advisor can help you decide which investments have the potential to benefit from a recovery while guarding against the taxation and investment risks that may accompany policy changes and unexpected market developments. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 16, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of May 1, 2009, through October 31, 2009, as provided by Joseph P. Darcy, Portfolio Manager Fund and Market Performance Overview For the six-month period ended October 31, 2009, Class A, Class B and Class C shares of Dreyfus Maryland Fund, a series of Dreyfus State Municipal Bond Funds, produced total returns of 7.10%, 6.66% and 6.59%,respectively. 1 In comparison,the Barclays Capital Municipal Bond Index (the Index), the funds benchmark Index, which is composed of bonds issued nationally and not solely within Maryland, achieved a total return of 4.99% for the same period. 2 Municipal bonds rallied strongly over the reporting period amid expectations of better economic times and stable credit markets.The funds returns were higher than its Index, primarily due to strong performance by the funds core, seasoned holdings of municipal bonds. The Funds Investment Approach The fund seeks to maximize current income exempt from federal income tax and Maryland state income tax without undue risk. To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal income tax and Maryland state income tax. The fund invests at least 70% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus.The fund may invest up to 30% of its assets in municipal bonds rated below investment grade or the unrated equivalent as determined by Dreyfus. Under normal market conditions, the dollar-weighted average maturity of the funds portfolio is expected to exceed 10 years. We may buy and sell bonds based on credit quality, market outlook and yield potential. In selecting municipal bonds for investment, we may assess the current interest-rate environment and a municipal bonds The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) potential volatility in different rate environments. We focus on bonds with the potential to offer attractive current income, typically looking for bonds that can provide consistently attractive current yields or that are trading at competitive market prices. A portion of the funds assets may be allocated todiscountbonds,which are bonds that sell at a price below their face value or to premium bonds, which are bonds that sell at a price above their face value.The funds allocation either to discount bonds or to premium bonds will change along with our changing views of the current interest-rate and market environment.We may also look to select bonds that are most likely to obtain attractive prices when sold. Municipal Bonds Rebounded Sharply In the wake of severe market declines stemming from a global financial crisis and recession, the municipal bond market staged an impressive rebound over the reporting period. The rally was fueled by changing investor sentiment, which began to improve in March 2009 as government and monetary authorities aggressive remedial measuresincluding historically low interest rates, injections of liquidity into the banking system, the rescues of major corporations and a massive economic stimulus programseemed to gain traction. Additional evidence of economic stabilization later appeared, supporting a sustained rally through the reporting periods end. Although most municipal bonds participated in the rally, gains were particularly strong among lower-quality issues that had been punished in the downturn. Seasoned Holdings Supported Fund Returns The funds core holdings of seasoned bonds produced competitive levels of income that bolstered the funds total return. Moreover, we strived to maintain a high level of credit quality.When making new purchases, we generally emphasized higher-rated bonds with maturities in the 15- to 20-year range, which offered most of the yield of longer-term securities but with less volatility.We generally favored bonds backed by dedicated revenue streams, including those from essential municipal services such as sewer and water facilities. 4 Like most other states, Maryland has continued to struggle with fiscal pressures due to tax revenue shortfalls and greater demand for services in the recession.The state has attempted to bridge its budget gap with spending cuts, transfers from reserve funds and payments from the federal economic stimulus program. Supply-and-Demand Factors Appear Favorable We have maintained a generally conservative investment posture.With short-term interest rates expected to remain low for some time, credit conditions may be the dominant influence on market sentiment over the foreseeable future. Despite the lingering impacts of the recession on municipalities, technical factors have supported the market. The supply of newly issued municipal bonds has fallen significantly to date in 2009 compared to one year ago as the Build America Bonds program, part of the economic stimulus package, has diverted a substantial portion of new issuance to the taxable bond market.At the same time, demand for municipal bonds has intensified from investors concerned about the likelihood of higher income taxes.We expect this favorable supply-and-demand dynamic to persist into 2010. November 16, 2009 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Each share class is subject to a different sales charge and distribution expense structure and will achieve different returns. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes for non-Maryland residents, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are fully taxable. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus State Municipal Bond Funds, Dreyfus Maryland Fund from May 1, 2009 to October 31, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2009 Class A Class B Class C Expenses paid per $1,000  $ 4.91 $ 7.92 $ 8.90 Ending value (after expenses) $1,071.00 $1,066.60 $1,065.90 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2009 Class A Class B Class C Expenses paid per $1,000  $ 4.79 $ 7.73 $ 8.69 Ending value (after expenses) $1,020.47 $1,017.54 $1,016.59  Expenses are equal to the funds annualized expense ratio of .94% for Class A, 1.52% for Class B and 1.71% for Class C, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS October 31, 2009 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments97.5% Rate (%) Date Amount ($) Value ($) Maryland87.3% Anne Arundel County, EDR (Anne Arundel Community College Project) 5.00 9/1/17 2,255,000 2,348,109 Baltimore, Port Facilities Revenue (Consolidated Coal Sales Company Project) 6.50 12/1/10 4,090,000 4,109,550 Baltimore, Project Revenue (Wastewater Projects) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/22 630,000 663,491 Baltimore, Subordinate Project Revenue (Water Projects) 5.75 7/1/39 750,000 792,360 Frederick County, Educational Facilities Revenue (Mount Saint Marys University) 4.50 9/1/25 3,000,000 2,505,990 Gaithersburg, Hospital Facilities Improvement Revenue (Shady Grove Adventist Hospital) (Insured; FSA) 6.50 9/1/12 5,645,000 6,202,444 Harford County, MFHR (Affinity Old Post Apartments Projects) (Collateralized; GMNA) 5.00 11/20/25 1,460,000 1,458,671 Howard County, COP 8.15 2/15/20 605,000 846,383 Howard County, GO (Metropolitan District Project) 5.25 8/15/19 1,545,000 1,620,411 Hyattsville, Special Obligation Revenue (University Town Center Project) 5.75 7/1/34 3,000,000 2,424,870 Maryland, GO (State and Local Facilities Loan) 5.00 8/1/16 5,000,000 5,453,000 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Maryland (continued) Maryland Community Development Administration, Department of Housing and Community Development (Single Family Program) 4.95 4/1/15 3,980,000 4,044,914 Maryland Community Development Administration, Department of Housing and Community Development, Housing Revenue 5.95 7/1/23 1,050,000 1,050,567 Maryland Community Development Administration, Department of Housing and Community Development, Housing Revenue (Collateralized; GNMA) 5.05 7/1/47 2,550,000 2,326,926 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue 5.38 9/1/22 2,080,000 2,091,752 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue 4.80 9/1/32 3,000,000 2,857,050 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue 4.85 9/1/37 2,970,000 2,773,950 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue 4.95 9/1/38 1,245,000 1,215,033 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue 4.85 9/1/47 4,175,000 3,826,137 8 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Maryland (continued) Maryland Economic Development Corporation, LR (Maryland Aviation Administration Facilities) (Insured; FSA) 5.50 6/1/16 3,120,000 3,295,063 Maryland Economic Development Corporation, LR (Maryland Aviation Administration Facilities) (Insured; FSA) 5.50 6/1/18 2,535,000 2,643,042 Maryland Economic Development Corporation, LR (Maryland Aviation Administration Facilities) (Insured; FSA) 5.38 6/1/19 9,530,000 9,856,784 Maryland Economic Development Corporation, LR (Montgomery County Wayne Avenue Parking Garage Project) 5.25 9/15/16 2,940,000 3,240,556 Maryland Economic Development Corporation, PCR (Potomac Electric Project) 6.20 9/1/22 2,500,000 2,833,125 Maryland Economic Development Corporation, Senior Student Housing Revenue (Morgan State University Project) 6.00 7/1/22 2,950,000 2,744,267 Maryland Economic Development Corporation, Senior Student Housing Revenue (Towson University Project) 5.00 7/1/39 1,000,000 837,990 Maryland Economic Development Corporation, Student Housing Revenue (University of Maryland, College Park Projects) 5.75 6/1/33 1,000,000 1,006,000 Maryland Economic Development Corporation, Student Housing Revenue (University Village at Sheppard Pratt) (Insured; ACA) 5.88 7/1/21 1,750,000 1,558,672 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Maryland (continued) Maryland Economic Development Corporation, Student Housing Revenue (University Village at Sheppard Pratt) (Insured; ACA) 6.00 7/1/33 1,750,000 1,446,042 Maryland Health and Higher Educational Facilities Authority, Revenue (Anne Arundel Health System Issue) 6.75 7/1/39 2,500,000 2,844,325 Maryland Health and Higher Educational Facilities Authority, Revenue (Peninsula Regional Medical Center Issue) 5.00 7/1/36 3,350,000 3,355,427 Maryland Health and Higher Educational Facilities Authority, Revenue (University of Maryland Medical System Issue) (Insured; National Public Finance Guarantee Corp.) 7.00 7/1/22 4,560,000 5,235,473 Maryland Health and Higher Educational Facilities Authority, Revenue (University of Maryland Medical System Issue) (Prerefunded) 6.00 7/1/12 2,000,000 a 2,255,100 Maryland Health and Higher Educational Facilities Authority, Revenue (University of Maryland Medical System Issue) (Prerefunded) 6.00 7/1/12 3,000,000 a 3,382,650 Maryland Health and Higher Educational Facilities Authority, Revenue (Upper Chesapeake Hospitals Issue) 6.00 1/1/38 3,005,000 3,130,639 Maryland Health and Higher Educational Facilities Authority, Revenue (Washington Christian Academy Issue) 5.25 7/1/18 500,000 341,205 Maryland Health and Higher Educational Facilities Authority, Revenue (Washington Christian Academy Issue) 5.50 7/1/38 3,540,000 1,805,188 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Maryland (continued) Maryland Health and Higher Educational Facilities Authority, Revenue (Washington County Hospital Issue) 5.75 1/1/38 2,500,000 2,462,050 Maryland Industrial Development Financing Authority, EDR (Medical Waste Associates Limited Partnership Facility) 8.75 11/15/10 630,000 570,181 Maryland Industrial Development Financing Authority, EDR (Our Lady of Good Counsel High School Facility) 6.00 5/1/35 1,600,000 1,410,960 Montgomery County, Consolidated Public Improvement GO 5.25 10/1/15 2,000,000 2,179,320 Montgomery County, Special Obligation Revenue (West Germantown Development District) (Insured; Radian) 5.38 7/1/20 500,000 488,660 Montgomery County, Special Obligation Revenue (West Germantown Development District) (Insured; Radian) 5.50 7/1/27 2,975,000 2,792,484 Montgomery County Housing Opportunities Commission, SFMR 0.00 7/1/28 41,025,000 b 14,535,158 Montgomery County Housing Opportunities Commission, SFMR 0.00 7/1/33 3,060,000 b 773,874 Montgomery County Housing Opportunities Commission, SFMR 5.00 7/1/36 1,940,000 1,897,921 Northeast Waste Disposal Authority, RRR (Hartford County Resource Recovery Facility) (Insured; AMBAC) 5.25 3/15/13 1,400,000 1,440,166 Northeast Waste Disposal Authority, RRR (Hartford County Resource Recovery Facility) (Insured; AMBAC) 5.25 3/15/14 1,220,000 1,247,413 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Maryland (continued) Northeast Waste Disposal Authority, Solid Waste Revenue (Montgomery County Solid Waste Disposal System) (Insured; AMBAC) 5.50 4/1/15 7,000,000 7,364,910 Northeast Waste Disposal Authority, Solid Waste Revenue (Montgomery County Solid Waste Disposal System) (Insured; AMBAC) 5.50 4/1/16 8,000,000 8,335,520 Prince Georges County, Special Obligation Revenue (National Harbor Project) 5.20 7/1/34 4,000,000 3,254,760 Washington Metropolitan Area Transit Authority, Gross Transit Revenue 5.25 7/1/29 1,750,000 1,871,713 Washington Suburban Sanitary District, General Construction Revenue 5.00 6/1/15 2,500,000 2,679,625 U.S. Related10.2% Guam Waterworks Authority, Water and Wastewater System Revenue 6.00 7/1/25 1,000,000 1,004,660 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 6.00 7/1/44 1,000,000 1,022,260 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue (Insured; Assured Guaranty) 5.00 7/1/28 2,000,000 2,018,080 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/26 2,000,000 1,969,300 Puerto Rico Commonwealth, Public Improvement GO 5.00 7/1/28 1,830,000 1,730,027 Puerto Rico Commonwealth, Public Improvement GO 6.00 7/1/38 1,000,000 1,026,390 Puerto Rico Commonwealth, Public Improvement GO (Insured; FSA) 5.13 7/1/30 100,000 100,391 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 2,500,000 2,515,200 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related (continued) Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/30 1,110,000 1,141,080 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue 5.00 7/1/25 1,250,000 1,173,588 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 2,500,000 2,625,875 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.50 8/1/44 1,500,000 1,626,990 Total Long-Term Municipal Investments (cost $171,844,096) Short-Term Municipal Investment.3% Maryland; Westminster, EDR (Carroll Lutheran Village, Inc.) (LOC; Citizens Bank of Pennslyvania) (cost $500,000) 0.60 11/1/09 500,000 c Total Investments (cost $172,344,096) 97.8% Cash and Receivables (Net) 2.2% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Variable rate demand noterate shown is the interest rate in effect at October 31, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance 14 Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  AAA Aaa AAA 34.8 AA Aa AA 29.9 A A A 15.6 BBB Baa BBB 9.8 BB Ba BB 2.2 F1 MIG1/P1 SP1/A1 .3 Not Rated d Not Rated d Not Rated d 7.4  Based on total investments. d Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. The Fund 15 STATEMENT OF ASSETS AND LIABILITIES October 31, 2009 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments 172,344,096 172,181,712 Cash 1,831,111 Interest receivable 2,438,774 Receivable for shares of Beneficial Interest subscribed 72,890 Prepaid expenses 12,851 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 142,737 Payable for shares of Beneficial Interest redeemed 339,651 Accrued expenses 35,403 Net Assets ($) Composition of Net Assets ($): Paid-in capital 186,296,076 Accumulated undistributed investment incomenet 16,837 Accumulated net realized gain (loss) on investments (10,130,982) Accumulated net unrealized appreciation (depreciation) on investments (162,384) Net Assets ($) Net Asset Value Per Share Class A Class B Class C Net Assets ($) 170,064,434 1,936,063 4,019,050 Shares Outstanding 14,381,127 163,772 339,657 Net Asset Value Per Share ($) See notes to financial statements. 16 STATEMENT OF OPERATIONS Six Months Ended October 31, 2009 (Unaudited) Investment Income ($): Interest Income Expenses: Management feeNote 3(a) 478,976 Shareholder servicing costsNote 3(c) 272,475 Distribution feesNote 3(b) 20,289 Professional fees 19,656 Registration fees 13,174 Custodian feesNote 3(c) 11,479 Prospectus and shareholders reports 5,778 Trustees fees and expensesNote 3(d) 4,483 Loan commitment feesNote 2 794 Interest expenseNote 2 99 Miscellaneous 13,086 Total Expenses Lessreduction in fees due to earnings creditsNote 1(b) (2,827) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments (580,612) Net unrealized appreciation (depreciation) on investments 8,565,825 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 17 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended October 31, 2009 Year Ended (Unaudited) April 30, 2009 Operations ($): Investment incomenet 3,790,590 7,980,340 Net realized gain (loss) on investments (580,612) (758,594) Net unrealized appreciation (depreciation) on investments 8,565,825 (8,239,720) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (3,660,736) (7,562,666) Class B Shares (44,780) (260,414) Class C Shares (68,237) (132,435) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 5,749,057 14,290,950 Class B Shares 221,381 8,571 Class C Shares 364,530 656,031 Dividends reinvested: Class A Shares 2,775,871 5,616,480 Class B Shares 30,161 188,452 Class C Shares 43,143 81,142 Cost of shares redeemed: Class A Shares (8,491,037) (27,549,459) Class B Shares (2,063,619) (6,321,781) Class C Shares (260,463) (595,040) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 169,648,473 192,246,616 End of Period Undistributed investment incomenet 16,837  18 Six Months Ended October 31, 2009 Year Ended (Unaudited) April 30, 2009 Capital Share Transactions: Class A a Shares sold 499,593 1,271,267 Shares issued for dividends reinvested 238,809 501,572 Shares redeemed (733,811) (2,461,276) Net Increase (Decrease) in Shares Outstanding Class B a Shares sold 19,244 756 Shares issued for dividends reinvested 2,604 16,732 Shares redeemed (180,416) (562,458) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 31,206 58,449 Shares issued for dividends reinvested 3,712 7,245 Shares redeemed (22,569) (51,977) Net Increase (Decrease) in Shares Outstanding a During the period ended October 31, 2009, 111,527 Class B shares representing $1,269,210 were automatically converted to 111,536 Class A shares and during the period ended April 30, 2009, 340,610 Class B shares representing $3,827,101 were automatically converted to 340,732 Class A shares. See notes to financial statements. The Fund 19 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended October 31, 2009 Year Ended April 30, Class A Shares (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 11.29 11.83 12.24 12.12 12.36 12.12 Investment Operations: Investment incomenet a .26 .51 .49 .48 .48 .48 Net realized and unrealized gain (loss) on investments .53 (.54) (.41) .12 (.24) .24 Total from Investment Operations .79 (.03) .08 .60 .24 .72 Distributions: Dividends from investment incomenet (.25) (.51) (.49) (.48) (.48) (.48) Dividends from net realized gain on investments     (.00) b  Total Distributions (.25) (.51) (.49) (.48) (.48) (.48) Net asset value, end of period 11.83 11.29 11.83 12.24 12.12 12.36 Total Return (%) c 7.10 d (.13) .67 5.04 1.96 6.03 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .94 e .95 .93 .91 .91 .93 Ratio of net expenses to average net assets .94 e,f .94 .92 .91 f .91 f .93 f Ratio of net investment income to average net assets 4.38 4.54 4.07 3.94 3.87 3.90 Portfolio Turnover Rate 6.80 d 14.86 17.25 5.67 14.38 4.33 Net Assets, end of period ($ x 1,000) 170,064 162,311 178,268 186,327 192,953 202,323 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Exclusive of sales charge. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 20 Six Months Ended October 31, 2009 Year Ended April 30, Class B Shares (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 11.29 11.84 12.24 12.12 12.36 12.12 Investment Operations: Investment incomenet a .21 .44 .41 .42 .41 .42 Net realized and unrealized gain (loss) on investments .54 (.54) (.38) .12 (.24) .24 Total from Investment Operations .75 (.10) .03 .54 .17 .66 Distributions: Dividends from investment incomenet (.22) (.45) (.43) (.42) (.41) (.42) Dividends from net realized gain on investments     (.00)b  Total Distributions (.22) (.45) (.43) (.42) (.41) (.42) Net asset value, end of period 11.82 11.29 11.84 12.24 12.12 12.36 Total Return (%) c 6.66 d (.76) .22 4.51 1.43 5.49 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.53 e 1.50 1.46 1.41 1.42 1.43 Ratio of net expenses to average net assets 1.52 e 1.50 f 1.45 1.41 f 1.42 f 1.43 f Ratio of net investment income to average net assets 3.78 e 3.94 3.53 3.43 3.35 3.40 Portfolio Turnover Rate 6.80 d 14.86 17.25 5.67 14.38 4.33 Net Assets, end of period ($ x 1,000) 1,936 3,640 10,266 21,524 29,140 37,811 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Exclusive of sales charge. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 21 FINANCIAL HIGHLIGHTS (continued) Six Months Ended October 31, 2009 Year Ended April 30, Class C Shares (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 11.30 11.84 12.25 12.12 12.37 12.12 Investment Operations: Investment incomenet a .21 .42 .39 .39 .38 .39 Net realized and unrealized gain (loss) on investments .53 (.54) (.41) .13 (.25) .25 Total from Investment Operations .74 (.12) (.02) .52 .13 .64 Distributions: Dividends from investment incomenet (.21) (.42) (.39) (.39) (.38) (.39) Dividends from net realized gain on investments     (.00) b  Total Distributions (.21) (.42) (.39) (.39) (.38) (.39) Net asset value, end of period 11.83 11.30 11.84 12.25 12.12 12.37 Total Return (%) c 6.59 d (.90) (.12) 4.33 1.09 5.31 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.71 e 1.73 1.72 1.67 1.69 1.69 Ratio of net expenses to average net assets 1.71 e,f 1.73 f 1.71 1.67 f 1.69 f 1.69 f Ratio of net investment income to average net assets 3.59 e 3.76 3.28 3.18 3.10 3.14 Portfolio Turnover Rate 6.80 d 14.86 17.25 5.67 14.38 4.33 Net Assets, end of period ($ x 1,000) 4,019 3,698 3,713 4,025 4,702 5,650 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Exclusive of sales charge. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 22 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus State Municipal Bond Funds (the Trust) is registered under the Investment Company Act of 1940, as amended (the Act), as a non-diversified open-end management investment company and operates as a series company that offers nine series including the Dreyfus Maryland Fund (the fund).The Trusts investment objective is to maximize current income exempt from federal and, where applicable, state income taxes, without undue risk.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary ofThe Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager is the distributor of the funds shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class B and Class C. Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years.The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board ofTrustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of:yields or prices of municipal securities of comparable quality,coupon, maturity and type; indications as to values from dealers; and general mar- 24 ket conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following is a summary of the inputs used as of October 31, 2009 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds  172,181,712  (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gain and loss from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when-issued or delayed-delivery basis may be settled a month or more after the trade date. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund follows an investment policy of investing primarily in municipal obligations of one state. Economic changes affecting the state and certain of its public bodies and municipalities may affect the ability of issuers within the state to pay interest on, or repay principal of, municipal obligations held by the fund. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carry- 26 overs, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended October 31, 2009, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended April 30, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $9,441,868 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to April 30, 2009. If not applied, $60,748 of the carryover expires in fiscal 2011, $1,838,009 expires in fiscal 2012, $6,917,527 expires in fiscal 2013 and $625,584 expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal year ended April 30, 2009 was as follows: tax exempt income $7,953,257 and ordinary income $2,258.The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2Bank Lines of Credit: The fund participated with other Dreyfus-managed funds in a $145 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Effective October 14, 2009, the $145 million unsecured credit facility with Citibank, N.A., was increased to $215 million and the fund continues participation in the $300 million unsecured credit facility provided by The Bank of NewYork Mellon. In connection therewith, the fund has agreed to pay its pro rata portion of Facility fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended October 31, 2009, was approximately $6,500 with a related weighted average annualized interest rate of 1.52%. NOTE 3Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .55% of the value of the funds average daily net assets and is payable monthly. During the period ended October 31, 2009, the Distributor retained $6,783 from commissions earned on sales of the funds Class A shares and $2,438 and $244 from CDSCs on redemptions of the funds Class B and Class C shares, respectively. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class B and Class C shares pay the Distributor for distributing their shares at an annual rate of .50% of the value of the average daily net assets of Class B shares and .75% of the value of the average daily net assets of Class C shares. During the period ended October 31, 2009, Class B and Class C shares were charged $5,954 and $14,335, respectively, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A, Class B and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund 28 and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended October 31, 2009, Class A, Class B and Class C shares were charged $209,961, $2,977 and $4,778, respectively, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended October 31, 2009, the fund was charged $26,957 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended October 31, 2009, the fund was charged $2,827 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were offset by earnings credits pursuant to the cash management agreement. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended October 31, 2009, the fund was charged $11,479 pursuant to the custody agreement. During the period ended October 31, 2009, the fund was charged $3,341 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $82,691, Rule 12b-1 distribution plan fees $3,397, shareholder services plan fees $37,587, custodian fees $5,645, chief compliance officer fees $3,897, and transfer agency per account fees $9,520. The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended October 31, 2009, amounted to $11,388,689 and $12,650,078, respectively. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended October 31,2009. These disclosures did not impact the notes to the financial statements. At October 31, 2009 accumulated net unrealized depreciation on investments was $162,384, consisting of $5,668,660 gross unrealized appreciation and $5,831,044 gross unrealized depreciation. At October 31, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 5Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date the financial statements were issued. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. 30 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) At a meeting of the Board of Trustees held on July 21, 2009, the Board considered the re-approval for an annual period of the funds Management Agreement, pursuant to which the Manager provides the fund with investment advisory and administrative services. The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of the Manager. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members considered information previously provided to them in a presentation from representatives of the Manager regarding services provided to the fund and other funds in the Dreyfus fund complex, and representatives of the Manager confirmed that there had been no material changes in this information.The Board also discussed the nature, extent and quality of the services provided to the fund pursuant to its Management Agreement.The Managers representatives reviewed the funds distribution of accounts and the relationships the Manager has with various intermediaries and the different needs of each.The Managers representatives noted the distribution channels for the fund as well as the diversity of distribution among the funds in the Dreyfus fund complex, and the Managers corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services in each distribution channel, including those of the fund.The Manager provided the number of shareholder accounts in the fund, as well as the funds asset size. The Board members also considered the Managers research and portfolio management capabilities and that the Manager also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board members also considered the Managers extensive administrative, accounting and compliance infrastructure.The Board also considered the Managers brokerage policies and practices and the standards applied in seeking best execution. The Fund 31 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) Comparative Analysis of the Funds Performance, Management Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of comparable funds (the Performance Group) and to a broader group of funds (the Performance Universe), selected and provided by Lipper, Inc., an independent provider of investment company data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below).The Board members discussed the results of the comparisons and noted that the funds yield performance for the past ten one-year periods ended May 31 (2000-2009) was above the Performance Group median for each reported time period except the one-year periods ended May 31, 2003, 2004, 2005 and 2006, when it was below the median, and that the funds yield performance was above the Performance Universe median for each reported time period.The Board members also noted that the funds total return performance for various periods ended May 31, 2009 was below the Performance Group median for each reported time period, and equal to or above the Performance Universe median for each reported time period except the ten-year period, when it was below the median.The Manager also provided a comparison of the funds calendar year total returns to the returns of its Lipper category average for the prior ten years, and the Board members noted that the fund outperformed its Lipper category average in seven of the past ten calendar years.The Board members discussed with the representatives of the Manager the reasons for the funds underperformance compared to the Performance Group medians for the applicable periods, and the Managers efforts to improve perfor-mance.The Board members also received a presentation from one of the funds portfolio managers during which he discussed the funds investment strategy and the factors that affected the funds performance. The Board members also discussed the funds contractual and actual management fee and total expense ratio as compared to a comparable group of funds (the Expense Group) that was composed of the same funds included in the Performance Group and a broader group of 32 funds (the Expense Universe), each selected and provided by Lipper. The Board noted that the funds contractual management fee was above the Expense Group median, and that the funds actual management fee and total expense ratio were above the Expense Group and Expense Universe medians. Representatives of the Manager informed the Board members that there were no mutual funds, separate accounts or wrap fee accounts managed by the Manager or its affiliates with similar investment objectives, policies and strategies as the fund. Analysis of Profitability and Economies of Scale. The Managers representatives reviewed the dollar amount of expenses allocated and profit received by the Manager and the method used to determine such expenses and profit. The Board previously had been provided with information prepared by an independent consulting firm regarding the Managers approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex. The Board members also had been informed that the methodology also had been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable. The consulting firm also analyzed where any economies of scale might emerge in connection with the management of a fund. The Board members evaluated the profitability analysis in light of the relevant circumstances for the fund, and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders.The Board members also considered potential benefits to the Manager and its affiliates from acting as investment adviser to the fund and noted that there were no soft dollar arrangements with respect to trading the funds portfolio. It was noted that the Board members should consider the Managers profitability with respect to the fund as part of their evaluation of whether the fees under the Management Agreement bear a reasonable relationship to the mix of services provided by the Manager, including The Fund 33 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) the nature, extent and quality of such services and that a discussion of economies of scale is predicated on increasing assets and that, if a funds assets had been decreasing, the possibility that the Manager may have realized any economies of scale would be less. It was also noted that the profitability percentage for managing the fund was within the range determined by appropriate court cases to be reasonable given the services rendered and generally superior service levels provided by the Manager. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the funds Management Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the services provided by the Manager to the fund are adequate and appropriate. The Board was generally satisfied with the funds overall perfor- mance and with the Managers efforts to improve performance as discussed at the meeting. The Board concluded that the fee paid to the Manager by the fund was reasonable in light of the services provided, comparative perfor- mance and expense and management fee information, costs of the services provided, and profits to be realized and benefits derived or to be derived by the Manager from its relationship with the fund. The Board determined that the economies of scale which may accrue to the Manager and its affiliates in connection with the management of the fund had been adequately considered by the Manager in con- nection with the management fee rate charged to the fund, and that, to the extent in the future it were to be determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with the information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that re-approval of the funds Management Agreement was in the best interests of the fund and its shareholders. 34 NOTES Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 19 Statement of Assets and Liabilities 20 Statement of Operations 21 Statement of Changes in Net Assets 24 Financial Highlights 28 Notes to Financial Statements 37 Information About the Review and Approval of the Funds Management Agreement FOR MORE INFORMATION Back Cover Dreyfus State Municipal Bond Funds, Dreyfus Massachusetts Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus State Municipal Bond Funds, Dreyfus Massachusetts Fund, covering the six-month period from May 1, 2009, through October 31, 2009. Reports of positive U.S. economic growth over the third quarter of 2009 may have signaled the end of the deep recession that technically began in December 2007. Signs that the economy finally has turned a corner include inventory rebuilding among manufacturers and improvements in home sales and prices, while massive government stimulus and favorable supply-and-demand influences have all supported the municipal bond rally in 2009.As expected, funds with the longest average durations and lower-quality portfolios have led the rebound, while AAA-rated and shorter-duration funds have rallied to a lesser extent. As the financial markets currently appear poised to enter into a new phase, and as government intervention appears to be winding down (at least for the moment), the best strategy for your portfolio depends not only on your view of the economys direction,but on your current financial needs,future goals and attitudes toward risk.Your financial advisor can help you decide which investments have the potential to benefit from a recovery while guarding against the taxation and investment risks that may accompany policy changes and unexpected market developments. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 16, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of May 1, 2009, through October 31, 2009, as provided by James Welch, Portfolio Manager Fund and Market Performance Overview For the six-month period ended October 31, 2009, the Class A, Class B, Class C and Class Z shares of Dreyfus Massachusetts Fund, a series of Dreyfus State Municipal Bond Funds, produced total returns of 5.78%, 5.42%, 5.37% and 5.89%, respectively. 1 In comparison, the Barclays Capital Municipal Bond Index (the Index), the funds benchmark Index, which is composed of bonds issued nationally and not solely within Massachusetts, achieved a total return of 4.99% for the same period. 2 Municipal bonds rallied strongly over the reporting period amid expectations of an economic recovery and stable credit markets. The funds returns were higher than its Index, primarily due to strong performance by the funds core, seasoned holdings of municipal bonds. The Funds Investment Approach The fund seeks to maximize current income exempt from federal income tax and Massachusetts state income tax without undue risk. To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal income tax and from Massachusetts state income tax.The fund invests at least 70% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus.The fund may invest up to 30% of its assets in municipal bonds rated below investment grade or the unrated equivalent as determined by Dreyfus. Under normal market conditions, the dollar-weighted average maturity of the funds portfolio is expected to exceed 10 years. We may buy and sell bonds based on credit quality, market outlook and yield potential. In selecting municipal bonds for investment, we may assess the current interest-rate environment and a municipal bonds The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) potential volatility in different rate environments. We focus on bonds with the potential to offer attractive current income, typically looking for bonds that can provide consistently attractive current yields or that are trading at competitive market prices. A portion of the funds assets may be allocated todiscountbonds,which are bonds that sell at a price below their face value, or to premium bonds, which are bonds that sell at a price above their face value.The funds allocation either to discount bonds or to premium bonds will change along with our changing views of the current interest-rate and market environments.We may also look to select bonds that are most likely to obtain attractive prices when sold. Municipal Bonds Rebounded Sharply In the wake of severe market declines stemming from a global financial crisis and recession, the municipal bond market staged an impressive rebound over the reporting period. The rally was fueled by changing investor sentiment, which began to improve in March 2009 as government and monetary authorities aggressive remedial measuresincluding historically low interest rates, injections of liquidity into the banking system, the rescues of major corporations and a massive economic stimulus programseemed to gain traction. Additional evidence of economic stabilization later appeared, supporting a sustained rally through the reporting periods end. Although most municipal bonds participated in the rally, gains were particularly strong among lower-quality issues that had been punished in the downturn. Seasoned Holdings Supported Fund Returns The funds core holdings of seasoned bonds produced competitive levels of income that bolstered the funds total return. Moreover, we strived to maintain a high level of credit quality.When making new purchases, we emphasized higher-rated bonds with maturities in the 15- to 20-year range, which offered most of the yield of longer-term securities but with less volatility. We generally favored bonds backed by dedicated revenue streams, including those from essential municipal services such as sewer and water facilities. 4 Like most other states, Massachusetts has continued to struggle with fiscal pressures due to tax revenue shortfalls and greater demand for services in the recession.The state has attempted to bridge its budget gaps with spending cuts, transfers from reserve funds and targeted adjustments to certain taxes and fees. Supply-and-Demand Factors Appear Favorable We have maintained a generally conservative investment posture.With short-term interest rates expected to remain low for some time, credit conditions may be the dominant influence on market sentiment over the foreseeable future. Despite the lingering impacts of the recession on municipalities, technical factors have supported the market. The supply of newly issued municipal bonds has fallen significantly to date in 2009 compared to one year ago as the Build America Bonds program, part of the economic stimulus package, has diverted a substantial portion of new issuance to the taxable bond market.At the same time, demand for municipal bonds has intensified from investors concerned about the likelihood of higher income taxes.We expect this favorable supply-and-demand dynamic to persist into 2010. November 16, 2009 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Class Z is not subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Each share class is subject to a different sales charge and distribution expense structure and will achieve different returns. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes for non-Massachusetts residents, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are fully taxable. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus State Municipal Bond Funds, Dreyfus Massachusetts Fund from May 1, 2009 to October 31, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2009 Class A Class B Class C Class Z Expenses paid per $1,000  $ 4.88 $ 8.08 $ 8.75 $ 3.74 Ending value (after expenses) $1,057.80 $1,054.20 $1,053.70 $1,058.90 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2009 Class A Class B Class C Class Z Expenses paid per $1,000  $ 4.79 $ 7.93 $ 8.59 $ 3.67 Ending value (after expenses) $1,020.47 $1,017.34 $1,016.69 $1,021.58  Expenses are equal to the funds annualized expense ratio of .94% for Class A, 1.56% for Class B, 1.69% for Class C and .72% for Class Z, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS October 31, 2009 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments97.7% Rate (%) Date Amount ($) Value ($) Massachusetts87.7% Bellingham, GO (Insured; AMBAC) 5.00 3/1/17 1,945,000 2,064,073 Bellingham, GO (Insured; AMBAC) 5.00 3/1/18 2,040,000 2,146,672 Bellingham, GO (Insured; AMBAC) 5.00 3/1/19 2,140,000 2,251,901 Bellingham, GO (Insured; AMBAC) 5.00 3/1/20 2,245,000 2,362,391 Boston, Convention Center Loan, Special Obligation Bonds (Insured; AMBAC) 5.00 5/1/16 1,750,000 1,890,910 Boston Housing Authority, Capital Program Revenue (Insured; FSA) 5.00 4/1/24 1,900,000 2,024,127 Boston Industrial Development Financing Authority, Sewage Facility Revenue (Harbor Electric Energy Company Project) 7.38 5/15/15 1,305,000 1,309,215 Boston Water and Sewer Commission, Revenue 5.00 11/1/20 2,000,000 2,162,800 Brookline, GO 5.25 4/1/20 3,860,000 3,931,178 Holliston, GO (Insured; National Public Finance Guarantee Corp.) 5.25 4/1/20 1,655,000 1,793,888 Holyoke, Gas and Electric Department Revenue (Insured; National Public Finance Guarantee Corp.) 5.38 12/1/15 1,245,000 1,304,548 Hopkinton, GO 5.00 9/1/17 1,735,000 1,869,341 Hopkinton, GO 5.00 9/1/18 1,735,000 1,849,614 Hopkinton, GO 5.00 9/1/19 1,735,000 1,849,614 Hopkinton, GO 5.00 9/1/20 1,735,000 1,849,614 Marblehead, GO 5.00 8/15/23 1,835,000 1,954,202 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Marblehead, GO 5.00 8/15/24 1,925,000 2,043,676 Massachusetts, GO 5.25 8/1/22 2,650,000 3,071,748 Massachusetts, GO 0.87 11/1/25 5,000,000 a 4,222,500 Massachusetts, GO (Insured; AMBAC) 6.00 8/1/10 1,500,000 1,562,535 Massachusetts, GO (Insured; FSA) 5.25 9/1/23 1,000,000 1,160,720 Massachusetts, Special Obligation Dedicated Tax Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 1/1/23 3,000,000 3,358,920 Massachusetts Bay Transportation Authority, Assessment Revenue 5.00 7/1/21 2,400,000 2,618,760 Massachusetts Bay Transportation Authority, Assessment Revenue 5.25 7/1/34 2,500,000 2,669,275 Massachusetts Bay Transportation Authority, GO (General Transportation Systems) 6.20 3/1/16 2,055,000 2,350,673 Massachusetts Bay Transportation Authority, GO (General Transportation Systems) 7.00 3/1/21 1,000,000 1,209,890 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.00 7/1/21 1,000,000 1,136,990 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/27 3,000,000 3,574,500 Massachusetts College Building Authority, Project Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 5/1/26 5,385,000 b 2,634,234 Massachusetts Development Finance Agency, Higher Education Revenue (Emerson College Issue) 5.00 1/1/22 1,000,000 1,004,120 8 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Massachusetts Development Finance Agency, Revenue (Assumption College Issue) (Insured; Radian) 6.00 3/1/30 1,905,000 1,906,448 Massachusetts Development Finance Agency, Revenue (Landmark School Issue) (Insured; Radian) 5.25 6/1/29 1,100,000 913,759 Massachusetts Development Finance Agency, Revenue (Massachusetts College of Pharmacy and Allied Health Sciences Issue) (Prerefunded) 6.75 1/1/10 2,000,000 c 2,041,940 Massachusetts Development Finance Agency, Revenue (Mount Holyoke College Issue) 5.25 7/1/31 4,000,000 4,050,040 Massachusetts Development Finance Agency, Revenue (Neville Communities Home, Inc. Project) (Collateralized; GNMA) 5.75 6/20/22 600,000 647,424 Massachusetts Development Finance Agency, Revenue (Neville Communities Home, Inc. Project) (Collateralized; GNMA) 6.00 6/20/44 1,500,000 1,578,690 Massachusetts Development Finance Agency, Revenue (Wheelock College Issue) 5.25 10/1/37 2,500,000 2,262,975 Massachusetts Development Finance Agency, RRR (Ogden Haverhill Project) 5.50 12/1/19 1,200,000 1,070,448 Massachusetts Development Finance Agency, RRR (SEMASS System) (Insured; National Public Finance Guarantee Corp.) 5.63 1/1/14 2,000,000 2,068,240 Massachusetts Development Finance Agency, SWDR (Dominion Energy Brayton Point Issue) 5.00 2/1/36 2,000,000 1,751,400 Massachusetts Educational Financing Authority, Education Loan Revenue (Insured; AMBAC) 5.70 7/1/11 125,000 125,240 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Massachusetts Educational Financing Authority, Education Loan Revenue (Insured; AMBAC) 5.00 1/1/13 1,440,000 1,453,910 Massachusetts Educational Financing Authority, Education Loan Revenue (Insured; AMBAC) 5.85 7/1/14 95,000 95,162 Massachusetts Educational Financing Authority, Education Loan Revenue (Insured; AMBAC) 4.70 1/1/27 10,000,000 8,984,200 Massachusetts Educational Financing Authority, Education Loan Revenue (Insured; Assured Guaranty) 6.13 1/1/22 2,500,000 2,653,150 Massachusetts Educational Financing Authority, Education Loan Revenue (Insured; National Public Finance Guarantee Corp.) 5.13 12/1/14 360,000 360,349 Massachusetts Health and Educational Facilities Authority, Healthcare System Revenue (Covenant Health Systems Obligated Group Issue) 6.50 7/1/17 1,175,000 1,237,628 Massachusetts Health and Educational Facilities Authority, Healthcare System Revenue (Covenant Health Systems Obligated Group Issue) 6.00 7/1/22 4,030,000 4,165,408 Massachusetts Health and Educational Facilities Authority, Healthcare System Revenue (Covenant Health Systems Obligated Group Issue) (Prerefunded) 6.00 1/1/12 1,070,000 c 1,195,853 Massachusetts Health and Educational Facilities Authority, Healthcare System Revenue (Covenant Health Systems Obligated Group Issue) (Prerefunded) 6.50 1/1/12 310,000 c 349,779 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Massachusetts Health and Educational Facilities Authority, Revenue (Boston Medical Center Issue) 5.75 7/1/31 2,000,000 1,932,580 Massachusetts Health and Educational Facilities Authority, Revenue (Community Colleges Program Issue) (Insured; AMBAC) 5.25 10/1/26 2,845,000 2,877,518 Massachusetts Health and Educational Facilities Authority, Revenue (Dana-Farber Cancer Institute Issue) 5.25 12/1/27 1,000,000 1,053,860 Massachusetts Health and Educational Facilities Authority, Revenue (Hallmark Health System Issue) (Insured; FSA) 5.25 7/1/10 2,055,000 2,071,440 Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) 5.00 7/15/22 2,945,000 3,071,458 Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) (Prerefunded) 6.00 7/1/10 2,500,000 c 2,620,425 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue) 5.25 7/1/33 4,000,000 4,685,680 Massachusetts Health and Educational Facilities Authority, Revenue (Milford-Whitinsville Regional Hospital Issue) (Prerefunded) 6.50 7/15/12 2,250,000 c 2,579,355 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 6.00 7/1/16 1,520,000 1,629,683 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 6.00 7/1/17 45,000 48,247 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.75 7/1/32 60,000 61,756 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.00 7/1/47 4,950,000 4,982,571 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) (Insured; National Public Finance Guarantee Corp.) 5.13 7/1/11 1,000,000 1,003,200 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) (Prerefunded) 5.75 7/1/11 1,290,000 c 1,411,918 Massachusetts Health and Educational Facilities Authority, Revenue (Springfield College Issue) (Insured; Radian) 5.13 10/15/23 1,100,000 1,068,485 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) 5.50 8/15/18 1,625,000 1,900,535 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) 5.38 8/15/38 3,000,000 3,219,060 Massachusetts Health and Educational Facilities Authority, Revenue (UMass Memorial Issue) 5.25 7/1/25 1,895,000 1,822,440 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Massachusetts Health and Educational Facilities Authority, Revenue (UMass Memorial Issue) 5.00 7/1/33 1,070,000 941,718 Massachusetts Housing Finance Agency, Housing Development Revenue (Insured; National Public Finance Guarantee Corp.) 5.40 6/1/20 345,000 346,342 Massachusetts Housing Finance Agency, Housing Revenue 5.00 12/1/24 1,160,000 1,164,663 Massachusetts Housing Finance Agency, Housing Revenue 5.00 12/1/26 1,200,000 1,190,148 Massachusetts Housing Finance Agency, Housing Revenue 5.00 12/1/28 2,000,000 1,978,100 Massachusetts Housing Finance Agency, Housing Revenue 5.00 6/1/30 1,295,000 1,302,317 Massachusetts Housing Finance Agency, Housing Revenue 5.25 12/1/33 1,350,000 1,296,486 Massachusetts Housing Finance Agency, Housing Revenue 5.10 6/1/37 3,000,000 2,826,450 Massachusetts Housing Finance Agency, Housing Revenue 5.10 12/1/37 2,130,000 2,005,842 Massachusetts Housing Finance Agency, Housing Revenue 5.20 12/1/37 2,000,000 1,967,980 Massachusetts Housing Finance Agency, Rental Housing Mortgage Revenue (Insured; AMBAC) 5.70 7/1/20 1,195,000 1,200,521 Massachusetts Housing Finance Agency, SFHR 4.75 12/1/30 1,315,000 1,249,382 Massachusetts Industrial Finance Agency, RRR (Ogden Haverhill Project) 5.60 12/1/19 2,500,000 2,239,625 Massachusetts Industrial Finance Agency, Water Treatment Revenue (Massachusetts- American Hingham Project) 6.95 12/1/35 2,790,000 2,642,186 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Massachusetts Municipal Wholesale Electric Company, Power Supply Project Revenue (Nuclear Project Number 4 Issue) (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/14 2,000,000 2,104,540 Massachusetts Water Pollution Abatement Trust (Pool Program) 5.38 8/1/27 3,065,000 3,099,512 Massachusetts Water Pollution Abatement Trust, State Revolving Fund Bonds 5.00 8/1/27 1,535,000 1,679,275 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/21 1,500,000 1,662,735 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/26 2,000,000 2,166,500 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.20 8/1/11 1,000,000 c 1,084,350 Medford, GO (Insured; AMBAC) 5.00 3/15/19 1,155,000 1,207,010 Narragansett Regional School District, GO (Insured; AMBAC) (Prerefunded) 6.50 6/1/10 1,205,000 c 1,258,526 Pittsfield, GO (Insured; National Public Finance Guarantee Corp.) 5.13 4/15/22 1,500,000 1,563,225 Sandwich, GO (Insured; National Public Finance Guarantee Corp.) 5.00 7/15/19 1,000,000 1,077,620 Triton Regional School District, GO (Insured; National Public Finance Guarantee Corp.) 5.25 4/1/19 1,420,000 1,502,033 Triton Regional School District, GO (Insured; National Public Finance Guarantee Corp.) 5.25 4/1/20 1,420,000 1,502,033 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Westfield, GO (Insured; FGIC) (Prerefunded) 6.50 5/1/10 1,750,000 c 1,821,470 U.S. Related10.0% Childrens Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 5.38 5/15/33 1,880,000 1,794,272 Childrens Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 5.50 5/15/39 1,245,000 1,062,246 Childrens Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 0.00 5/15/50 5,000,000 b 180,000 Childrens Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 5.75 7/1/10 2,000,000 c 2,070,420 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 6.00 7/1/38 2,000,000 2,059,700 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/25 1,500,000 1,480,980 Puerto Rico Commonwealth, Public Improvement GO (Insured; FSA) 5.25 7/1/14 1,000,000 1,090,250 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 6.00 7/1/27 1,000,000 1,041,720 Puerto Rico Commonwealth, Public Improvement GO (Insured; XLCA) 5.25 7/1/17 1,460,000 1,511,115 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 0.00 7/1/35 6,840,000 b 1,086,329 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; FGIC) 5.50 7/1/19 1,225,000 1,248,826 Puerto Rico Public Buildings Authority, Guaranteed Government Facilities Revenue 5.75 7/1/22 1,900,000 1,995,931 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related (continued) Puerto Rico Public Buildings Authority, Guaranteed Government Facilities Revenue (Insured; AMBAC) 6.25 7/1/15 1,100,000 1,300,464 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 2,000,000 2,100,700 Virgin Islands Public Finance Authority, Revenue, Virgin Islands Gross Receipts Taxes Loan Note 5.63 10/1/10 250,000 257,305 Virgin Islands Water and Power Authority, Electric System Revenue (Insured; Radian) 5.13 7/1/11 1,000,000 1,007,220 Total Long-Term Municipal Investments (cost $205,149,590) Short-Term Municipal Investment.7% U.S. Related; Puerto Rico Commonwealth, Public Improvement GO Notes, Refunding (Insured; FSA and Liquidity Facility; Dexia Credit Locale) (cost $1,500,000) 0.15 11/1/09 1,500,000 d Total Investments (cost $206,649,590) 98.4% Cash and Receivables (Net) 1.6% Net Assets 100.0% a Variable rate securityinterest rate subject to periodic change. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. d Variable rate demand noterate shown is the interest rate in effect at October 31, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. 16 Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  AAA Aaa AAA 43.0 AA Aa AA 29.6 A A A 12.5 BBB Baa BBB 12.4 F1 MIG1/P1 SP1/A1 .7 Not Rated e Not Rated e Not Rated e 1.8  Based on total investments. e Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. 18 STATEMENT OF ASSETS AND LIABILITIES October 31, 2009 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments 206,649,590 209,052,950 Cash 385,273 Interest receivable 3,141,955 Receivable for shares of Beneficial Interest subscribed 60,378 Prepaid expenses 17,526 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 133,809 Payable for shares of Beneficial Interest redeemed 89,035 Accrued expenses 42,467 Net Assets ($) Composition of Net Assets ($): Paid-in capital 209,743,536 Accumulated undistributed investment incomenet 18,364 Accumulated net realized gain (loss) on investments 227,511 Accumulated net unrealized appreciation (depreciation) on investments 2,403,360 Net Assets ($) Net Asset Value Per Share Class A Class B Class C Class Z Net Assets ($) 41,398,099 841,173 3,292,568 166,860,931 Shares Outstanding 3,659,470 74,447 290,813 14,751,512 Net Asset Value Per Share ($) See notes to financial statements. The Fund 19 STATEMENT OF OPERATIONS Six Months Ended October 31, 2009 (Unaudited) Investment Income ($): Interest Income Expenses: Management feeNote 3(a) 578,584 Shareholder servicing costsNote 3(c) 158,058 Registration fees 17,952 Professional fees 16,908 Distribution feesNote 3(b) 14,693 Custodian feesNote 3(c) 14,052 Prospectus and shareholders reports 5,708 Trustees fees and expensesNote 3(d) 1,162 Loan commitment feesNote 2 938 Interest expenseNote 2 249 Miscellaneous 18,906 Total Expenses Lessreduction in fees due to earnings creditsNote 1(b) (3,583) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments (47,849) Net unrealized appreciation (depreciation) on investments 7,646,085 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 20 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended October 31, 2009 Year Ended (Unaudited) April 30, 2009 Operations ($): Investment incomenet 4,408,827 9,217,460 Net realized gain (loss) on investments (47,849) 238,903 Net unrealized appreciation (depreciation) on investments 7,646,085 (8,038,122) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (818,606) (1,696,116) Class B Shares (16,988) (78,062) Class C Shares (52,874) (107,043) Class Z Shares (3,501,995) (7,303,300) Net realized gain on investments: Class A Shares  (87,155) Class B Shares  (4,679) Class C Shares  (6,842) Class Z Shares  (364,974) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 2,223,532 4,565,171 Class B Shares 5,326 22,074 Class C Shares 205,070 277,843 Class Z Shares 3,610,823 3,984,708 The Fund 21 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended October 31, 2009 Year Ended (Unaudited) April 30, 2009 Beneficial Interest Transactions ($) (continued): Dividends reinvested: Class A Shares 615,086 1,306,030 Class B Shares 11,448 52,656 Class C Shares 38,609 81,527 Class Z Shares 2,668,761 5,840,614 Cost of shares redeemed: Class A Shares (1,986,092) (9,411,963) Class B Shares (616,038) (1,468,581) Class C Shares (227,613) (412,212) Class Z Shares (5,812,635) (20,622,503) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 204,039,894 228,054,460 End of Period Undistributed investment incomenet 18,364  22 Six Months Ended October 31, 2009 Year Ended (Unaudited) April 30, 2009 Capital Share Transactions: Class A a Shares sold 200,267 419,840 Shares issued for dividends reinvested 55,106 121,378 Shares redeemed (178,877) (872,312) Net Increase (Decrease) in Shares Outstanding Class B a Shares sold 489 1,957 Shares issued for dividends reinvested 1,029 4,896 Shares redeemed (55,891) (136,131) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 18,116 25,764 Shares issued for dividends reinvested 3,458 7,584 Shares redeemed (20,524) (36,980) Net Increase (Decrease) in Shares Outstanding Class Z Shares sold 326,360 369,953 Shares issued for dividends reinvested 239,123 542,669 Shares redeemed (521,103) (1,944,961) Net Increase (Decrease) in Shares Outstanding a During the period ended October 31, 2009, 36,016 Class B shares representing $397,770, were automatically converted to 35,984 Class A shares and during the period ended April 30, 2009, 66,545 Class B shares representing $717,436 were automatically converted to 66,471 Class A shares. See notes to financial statements. The Fund 23 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended October 31, 2009 Year Ended April 30, Class A Shares (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 10.91 11.29 11.66 11.56 11.87 11.50 Investment Operations: Investment incomenet a .23 .46 .46 .47 .46 .46 Net realized and unrealized gain (loss) on investments .40 (.36) (.36) .12 (.29) .39 Total from Investment Operations .63 .10 .10 .59 .17 .85 Distributions: Dividends from investment incomenet (.23) (.46) (.46) (.46) (.46) (.46) Dividends from net realized gain on investments  (.02) (.01) (.03) (.02) (.02) Total Distributions (.23) (.48) (.47) (.49) (.48) (.48) Net asset value, end of period 11.31 10.91 11.29 11.66 11.56 11.87 Total Return (%) b 5.78 c 1.07 .92 5.23 1.48 7.54 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .94 d .94 .93 .92 .92 .97 Ratio of net expenses to average net assets .94 d,e .94 e .92 .92 .92 e .97 e Ratio of net investment income to average net assets 4.04 d 4.25 4.01 3.99 3.92 3.96 Portfolio Turnover Rate 3.45 c 9.04 18.21 30.97 34.00 43.92 Net Assets, end of period ($ x 1,000) 41,398 39,079 44,178 49,034 49,913 51,884 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 24 Six Months Ended October 31, 2009 Year Ended April 30, Class B Shares (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 10.90 11.28 11.65 11.54 11.86 11.50 Investment Operations: Investment incomenet a .18 .39 .39 .40 .40 .40 Net realized and unrealized gain (loss) on investments .41 (.35) (.36) .14 (.30) .38 Total from Investment Operations .59 .04 .03 .54 .10 .78 Distributions: Dividends from investment incomenet (.19) (.40) (.39) (.40) (.40) (.40) Dividends from net realized gain on investments  (.02) (.01) (.03) (.02) (.02) Total Distributions (.19) (.42) (.40) (.43) (.42) (.42) Net asset value, end of period 11.30 10.90 11.28 11.65 11.54 11.86 Total Return (%) b 5.42 c .50 .36 4.77 .86 6.89 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.56 d 1.52 1.48 1.45 1.45 1.49 Ratio of net expenses to average net assets 1.56 d,e 1.52 e 1.47 1.45 1.45 e 1.49 e Ratio of net investment income to average net assets 3.37 d 3.68 3.46 3.47 3.39 3.44 Portfolio Turnover Rate 3.45 c 9.04 18.21 30.97 34.00 43.92 Net Assets, end of period ($ x 1,000) 841 1,404 2,910 3,893 5,188 6,239 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 25 FINANCIAL HIGHLIGHTS (continued) Six Months Ended October 31, 2009 Year Ended April 30, Class C Shares (Unaudited) 2009 2008 2007 2006 2005 a Per Share Data ($): Net asset value, beginning of period 10.92 11.30 11.67 11.56 11.88 11.51 Investment Operations: Investment incomenet a .18 .38 .37 .38 .37 .37 Net realized and unrealized gain (loss) on investments .40 (.36) (.36) .14 (.30) .39 Total from Investment Operations .58 .02 .01 .52 .07 .76 Distributions: Dividends from investment incomenet (.18) (.38) (.37) (.38) (.37) (.37) Dividends from net realized gain on investments  (.02) (.01) (.03) (.02) (.02) Total Distributions (.18) (.40) (.38) (.41) (.39) (.39) Net asset value, end of period 11.32 10.92 11.30 11.67 11.56 11.88 Total Return (%) b 5.37 c .32 .17 4.53 .64 6.74 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.69 d 1.69 1.68 1.67 1.66 1.72 Ratio of net expenses to average net assets 1.69 d,e 1.69 e 1.67 1.67 1.66 e 1.71 Ratio of net investment income to average net assets 3.28 e 3.51 3.26 3.24 3.18 3.20 Portfolio Turnover Rate 3.45 c 9.04 18.21 30.97 34.00 43.92 Net Assets, end of period ($ x 1,000) 3,293 3,163 3,314 3,520 4,478 4,214 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01% See notes to financial statements. 26 Six Months Ended October 31, 2009 Year Ended April 30, Class Z Shares (Unaudited) 2009 2008 2007 2006 2005 a Per Share Data ($): Net asset value, beginning of period 10.91 11.29 11.66 11.55 11.87 11.88 Investment Operations: Investment incomenet b .24 .48 .48 .48 .48 .25 Net realized and unrealized gain (loss) on investments .40 (.36) (.36) .15 (.30) .01 Total from Investment Operations .64 .12 .12 .63 .18 .26 Distributions: Dividends from investment incomenet (.24) (.48) (.48) (.49) (.48) (.25) Dividends from net realized gain on investments  (.02) (.01) (.03) (.02) (.02) Total Distributions (.24) (.50) (.49) (.52) (.50) (.27) Net asset value, end of period 11.31 10.91 11.29 11.66 11.55 11.87 Total Return (%) 5.89 c 1.28 1.14 5.54 1.56 2.23 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .72 d .73 .71 .71 .76 .77 d Ratio of net expenses to average net assets .72 d,e .73 e .70 .71 .75 .76 d Ratio of net investment income to average net assets 4.25 d 4.46 4.23 4.20 4.09 4.07 d Portfolio Turnover Rate 3.45 c 9.04 18.21 30.97 34.00 43.92 Net Assets, end of period ($ x 1,000) 166,861 160,394 177,652 195,667 137,011 147,338 a From October 20, 2004 (commencement of initial offering) to April 30, 2005. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus State Municipal Bond Funds (the Trust) is registered under the Investment Company Act of 1940, as amended (the Act), as a non-diversified open-end management investment company, and operates as a series company that offers nine series including the Dreyfus Massachusetts Fund (the fund).The Trusts investment objective is to maximize current income exempt from federal and, where applicable, state income taxes, without undue risk.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class B, Class C and Class Z. Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years.The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase. Class Z shares are sold at net asset value per share generally only to shareholders who received Class Z shares in exchange for their shares of a Dreyfus-managed fund as a result of the reorganization of such fund. Class Z shares generally are not available for new accounts. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. 28 The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value meaurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 30 The following is a summary of the inputs used as of October 31, 2009 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds  209,052,950  (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when issued or delayed delivery basis may be settled a month or more after the trade date. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund follows an investment policy of investing primarily in municipal obligations of one state. Economic changes affecting the state and certain of its public bodies and municipalities may affect the ability of issuers within the state to pay interest on, or repay principal of, municipal obligations held by the fund. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended October 31, 2009, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended April 30, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended April 30, 2009 was as follows: tax exempt income $9,184,521 and long-term capital gains $463,650.The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2Bank Lines of Credit: The fund participated with other Dreyfus-managed funds in a $145 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Effective October 14, 2009, the $145 million unsecured credit facility with 32 Citibank, N.A., was increased to $215 million and the fund continues participation in the $300 million unsecured credit facility provided by The Bank of New York Mellon. In connection therewith, the fund has agreed to pay its pro rata portion of Facility fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended October 31, 2009 was approximately $16,400 with a related weighted average annualized interest rate of 1.52%. NOTE 3Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .55% of the value of the funds average daily net assets and is payable monthly. During the period ended October 31, 2009, the Distributor retained $2,103 from commissions earned on sales of the funds Class A shares and $1,566 from CDSCs on redemptions of the funds Class C shares. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class B and Class C shares pay the Distributor for distributing their shares at an annual rate of .50% of the value of the average daily net assets of Class B shares and .75% of the value of the average daily net assets of Class C shares. During the period ended October 31, 2009, Class B and Class C shares were charged $2,531 and $12,162, respectively, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A, Class B and Class C shares pay the Distributor at an annual rate of .25% of the value of the average daily net assets of their shares for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended October 31, 2009, Class A, Class B and Class C shares were charged $50,867, $1,266, and $4,054, respectively, pursuant to the Shareholder Services Plan. Under the Shareholder Services Plan, Class Z shares reimburse the Distributor an amount not to exceed an annual rate of .25% of the value of Class Z shares average daily net assets for certain allocated expenses of providing personal services and/or maintaining shareholder accounts.The services provided may include personal services relating to shareholders accounts, such as answering shareholder inquiries regarding Class Z shares and providing reports and other information, and services related to the maintenance of shareholder accounts. During the period ended October 31, 2009, Class Z shares were charged $39,281 pursuant to the Shareholders Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended October 31, 2009, the fund was charged $32,044 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended October 31, 2009, the fund was charged $3,583 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were offset by earnings credits pursuant to the cash management agreement. 34 The fund also compensates The Bank of New York Mellon under a custody agreement to provide custodial services for the fund. During the period ended October 31, 2009, the fund was charged $14,052 pursuant to the custody agreement. During the period ended October 31, 2009, the fund was charged $3,341 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $100,167, Rule 12b-1 distribution plan fees $2,484, shareholder services plan fees $9,759, custodian fees $7,020, chief compliance officer fees $3,897 and transfer agency per account fees $10,482. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended October 31, 2009, amounted to $9,466,053 and $7,023,514, respectively. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended October 31,2009, these disclosures did not impact the notes to the financial statements. At October 31, 2009, accumulated net unrealized appreciation on investments was $2,403,360, consisting of $7,469,769 gross unrealized appreciation and $5,066,409 gross unrealized depreciation. The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) At October 31, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 5Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date the financial statements were issued. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. 36 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) At a meeting of the Board of Trustees held on July 21, 2009, the Board considered the re-approval for an annual period of the funds Management Agreement, pursuant to which the Manager provides the fund with investment advisory and administrative services. The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of the Manager. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members considered information previously provided to them in a presentation from representatives of the Manager regarding services provided to the fund and other funds in the Dreyfus fund complex, and representatives of the Manager confirmed that there had been no material changes in this information.The Board also discussed the nature, extent and quality of the services provided to the fund pursuant to its Management Agreement. The Managers representatives reviewed the funds distribution of accounts and the relationships the Manager has with various intermediaries and the different needs of each.The Managers representatives noted the distribution channels for the fund as well as the diversity of distribution among the funds in the Dreyfus fund complex, and the Managers corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services in each distribution channel, including those of the fund.The Manager provided the number of shareholder accounts in the fund, as well as the funds asset size. The Board members also considered the Managers research and portfolio management capabilities and that the Manager also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board members also considered the Managers extensive administrative, accounting and compliance infrastructure.The Board also considered the Managers brokerage policies and practices and the standards applied in seeking best execution. The Fund 37 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) Comparative Analysis of the Funds Performance, Management Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of comparable funds (the Performance Group) and to a broader group of funds (the Performance Universe), selected and provided by Lipper, Inc., an independent provider of investment company data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below).The Board members discussed the results of the comparisons and noted that the funds yield performance for the past ten one-year periods ended May 31 (2000 - 2009) was below the Performance Group median for each reported time period except the one-year period ended May 31, 2007, when it was equal to the median, and that the funds yield performance was above the Performance Universe median for each reported time period except the one-year periods ended May 31, 2003 and 2004, when it was below the median. The Board members also noted that the funds total return performance for various periods ended May 31, 2009 was below the Performance Group median for each reported time period, and above the Performance Universe median for the one-, five- and ten-year periods and below for the other periods. The Manager also provided a comparison of the funds calendar year total returns to the returns of its Lipper category average for the prior ten years, and the Board members noted that the fund outperformed its Lipper category average in eight of the past ten calendar years, including calendar years 2007 and 2008.The Board members discussed with representatives of the Manager the reasons for the funds underperfor-mance compared to the Performance Group and Performance Universe medians for the applicable periods, and the Managers efforts to improve performance.The Board members also received a presentation from the funds primary portfolio manager during which he discussed the funds investment strategy and the factors that affected performance. 38 The Board members also discussed the funds contractual and actual management fee and total expense ratio as compared to a comparable group of funds (the Expense Group) that was composed of the same funds included in the Performance Group and a broader group of funds (the Expense Universe), each selected and provided by Lipper. The Board noted that the funds contractual management fee was above the Expense Group median, and that the funds actual management fee and total expense ratio were above the Expense Group and Expense Universe medians. Representatives of the Manager informed the Board members that there were no mutual funds, separate accounts or wrap fee accounts managed by the Manager or its affiliates with similar investment objectives, policies and strategies as the fund. Analysis of Profitability and Economies of Scale. The Managers representatives reviewed the dollar amount of expenses allocated and profit received by the Manager and the method used to determine such expenses and profit. The Board previously had been provided with information prepared by an independent consulting firm regarding the Managers approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex. The Board members also had been informed that the methodology also had been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable. The consulting firm also analyzed where any economies of scale might emerge in connection with the management of a fund. The Board members evaluated the profitability analysis in light of the relevant circumstances for the fund, and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders.The Board members also considered potential ben- The Fund 39 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) efits to the Manager and its affiliates from acting as investment adviser to the fund and noted that there were no soft dollar arrangements with respect to trading the funds portfolio. It was noted that the Board members should consider the Managers profitability with respect to the fund as part of their evaluation of whether the fees under the Management Agreement bear a reasonable relationship to the mix of services provided by the Manager, including the nature, extent and quality of such services and that a discussion of economies of scale is predicated on increasing assets and that, if a funds assets had been decreasing, the possibility that the Manager may have realized any economies of scale would be less. It was also noted that the profitability percentage for managing the fund was within the range determined by appropriate court cases to be reasonable given the services rendered and generally superior service levels provided by the Manager. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the funds Management Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the services provided by the Manager to the fund are adequate and appropriate. Although the Board was concerned with the funds performance, it was satisfied with the funds yield performance relative to the Performance Universe and generally satisfied with the Managers efforts to improve the funds performance. The Board concluded that the fee paid to the Manager by the fund was reasonable in light of the services provided, comparative perfor- mance and expense and management fee information, costs of the services provided, and profits to be realized and benefits derived or to be derived by the Manager from its relationship with the fund. 40 The Board determined that the economies of scale which may accrue to the Manager and its affiliates in connection with the management of the fund had been adequately considered by the Manager in con- nection with the management fee rate charged to the fund, and that, to the extent in the future it were to be determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with the information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that re-approval of the funds Management Agreement was in the best interests of the fund and its shareholders. The Fund 41 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 13 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 17 Financial Highlights 20 Notes to Financial Statements 29 Information About the Review and Approval of the Funds Management Agreement FOR MORE INFORMATION Back Cover Dreyfus State Municipal Bond Funds, Dreyfus Michigan Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We present to you this last report for Dreyfus State Municipal Bond Funds, Dreyfus Michigan Fund, covering the six-month period from May 1, 2009, through October 31, 2009. Reports of positive U.S. economic growth over the third quarter of 2009 may have signaled the end of the deep recession that technically began in December 2007. Signs that the economy finally has turned a corner include inventory rebuilding among manufacturers and improvements in home sales and prices, while massive government stimulus and favorable supply-and-demand influences have all supported the municipal bond rally in 2009.As expected, funds with the longest average durations and lower-quality portfolios have led the rebound, while AAA-rated and shorter-duration funds have rallied to a lesser extent. As the financial markets currently appear poised to enter into a new phase, and as government intervention appears to be winding down (at least for the moment), the best strategy for your portfolio depends not only on your view of the economys direction,but on your current financial needs,future goals and attitudes toward risk.Your financial advisor can help you decide which investments have the potential to benefit from a recovery while guarding against the taxation and investment risks that may accompany policy changes and unexpected market developments. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 20, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of May 1, 2009, through October 31, 2009, as provided by James Welch, Portfolio Manager Note to Shareholders: On October 26, 2009, James Welch became the Primary Portfolio Manager of the fund. Fund and Market Performance Overview For the six-month period ended October 31, 2009, Class A, Class B and Class C shares of Dreyfus Michigan Fund, a series of Dreyfus State Municipal Bond Funds, produced total returns of 6.00%, 5.56% and 5.53%,respectively. 1 In comparison,the Barclays Capital Municipal Bond Index (the Index), the funds benchmark Index, which is composed of bonds issued nationally and not solely within Michigan, achieved a total return of 4.99% for the same period. 2 Municipal bonds rallied strongly over the reporting period amid expectations of better economic times and stable credit markets.The funds returns were higher than its Index, primarily due to strong performance by the funds core, seasoned holdings of municipal bonds. The Funds Investment Approach The fund seeks to maximize current income exempt from federal income tax and Michigan state income tax without undue risk. To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal income tax and from Michigan state income tax.The fund invests at least 70% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus.The fund may invest up to 30% of its assets in municipal bonds rated below investment grade or the unrated equivalent as determined by Dreyfus. Under normal market conditions, the dollar-weighted average maturity of the funds port- The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) folio is expected to exceed 10 years. We may buy and sell bonds based on credit quality, market outlook and yield potential. In selecting municipal bonds for investment, we may assess the current interest-rate environment and a municipal bonds potential volatility in different rate environments. We focus on bonds with the potential to offer attractive current income, typically looking for bonds that can provide consistently attractive current yields or that are trading at competitive market prices. A portion of the funds assets may be allocated todiscountbonds,which are bonds that sell at a price below their face value, or to premium bonds, which are bonds that sell at a price above their face value.The funds allocation either to discount bonds or to premium bonds will change along with our changing views of the current interest-rate and market environment.We may also look to select bonds that are most likely to obtain attractive prices when sold. Municipal Bonds Rebounded Sharply In the wake of severe market declines stemming from a global financial crisis and recession, the municipal bond market staged an impressive rebound over the reporting period. The rally was fueled by changing investor sentiment, which began to improve in March 2009 as government and monetary authorities aggressive remedial measuresincluding historically low interest rates, injections of liquidity into the banking system, the rescues of major corporations and a massive economic stimulus programseemed to gain traction. Additional evidence of economic stabilization later appeared, supporting a sustained rally through the reporting periods end. Although most municipal bonds participated in the rally, gains were particularly strong among lower-quality issues. Seasoned Holdings Supported Fund Returns The funds core holdings of seasoned bonds produced competitive levels of income that bolstered the funds total return. Moreover, we strived to maintain a high level of credit quality.When making new purchases, we 4 generally emphasized higher-rated bonds with maturities in the 15- to 20-year range, which offered most of the yield of longer-term securities but with less volatility.We generally favored bonds backed by dedicated revenue streams, including those from essential municipal services such as sewer and water facilities. Michigan has continued to rank among the states whose fiscal conditions have been most severely impacted by the recession, including tax revenue shortfalls, greater demand for services and the nations highest unemployment rate.The state has attempted to balance its budget with payments from the federal economic stimulus program and spending cuts that reduce the size and cost of government. Important Information About the Fund An agreement and plan of Reorganization to merge the fund into Dreyfus AMT-Free Municipal Bond Fund (the Acquiring Fund) was approved at a Special Meeting of Shareholders held on November 19, 2009.As a result, effective on or about January 28, 2010, the fund will transfer its asset into the Acquiring Fund, in a tax-free exchange for shares of the acquiring fund, and will subsequently cease operation. November 20, 2009 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Each share class is subject to a different sales charge and distribution expense structure and will achieve different returns. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes for non-Michigan residents, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are fully taxable. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus State Municipal Bond Funds, Dreyfus Michigan Fund from May 1, 2009 to October 31, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2009 Class A Class B Class C Expenses paid per $1,000  $ 5.66 $ 9.69 $ 9.48 Ending value (after expenses) $1,060.00 $1,055.60 $1,055.30 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2009 Class A Class B Class C Expenses paid per $1,000  $ 5.55 $ 9.50 $ 9.30 Ending value (after expenses) $1,019.71 $1,015.78 $1,015.98  Expenses are equal to the funds annualized expense ratio of 1.09% for Class A, 1.87% for Class B and 1.83% for Class C, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS October 31, 2009 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments104.4% Rate (%) Date Amount ($) Value ($) Michigan98.6% Allegan Hospital Finance Authority, HR (Allegan General Hospital) 6.88 11/15/17 1,000,000 1,010,290 Brighton Area Schools, GOUnlimited Tax (Insured; AMBAC) 0.00 5/1/14 8,000,000 a 7,034,800 Brighton Area Schools, GOUnlimited Tax (Insured; AMBAC) 0.00 5/1/20 1,055,000 a 664,713 Detroit, Sewage Disposal System Senior Lien Revenue (Insured; FSA) 7.50 7/1/33 1,000,000 1,237,470 Detroit, Water Supply System Revenue (Insured; FGIC) (Prerefunded) 5.75 7/1/11 4,000,000 b 4,332,440 Detroit Community High School, Public School Academy Revenue 5.65 11/1/25 1,200,000 902,124 Detroit Community High School, Public School Academy Revenue 5.75 11/1/35 1,215,000 836,005 Detroit School District, School Building and Site Improvement Bonds (GO Unlimited Tax) (Insured; FGIC) 6.00 5/1/20 1,000,000 1,088,610 Detroit School District, School Building and Site Improvement Bonds (GO Unlimited Tax) (Insured; FGIC) 5.00 5/1/28 2,250,000 2,145,510 Dickinson County Healthcare System, HR (Insured; ACA) 5.50 11/1/13 1,905,000 1,925,193 Dickinson County Healthcare System, HR (Insured; ACA) 5.70 11/1/18 1,800,000 1,806,732 Grand Rapids, Water Supply System Revenue (Insured; Assured Guaranty) 5.00 1/1/29 1,000,000 1,047,120 Grand Valley State University, Revenue (Insured; FGIC) (Prerefunded) 5.25 12/1/10 3,000,000 b 3,158,460 Huron Valley School District, GOUnlimited Tax (Insured; National Public Finance Guarantee Corp.) 0.00 5/1/18 6,270,000 a 4,437,906 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Michigan (continued) Kalamazoo Hospital Finance Authority, HR (Borgess Medical Center) (Insured; FGIC) 6.25 6/1/14 2,000,000 2,382,460 Kent County, Airport Revenue (Gerald R. Ford International Airport) 5.00 1/1/26 2,000,000 2,108,180 Kent Hospital Finance Authority, Revenue (Metropolitan Hospital Project) 6.25 7/1/40 2,000,000 1,636,380 Michigan Hospital Finance Authority, HR (Detroit Medical Center) 8.13 8/15/12 20,000 20,060 Michigan Hospital Finance Authority, HR (MidMichigan Obligated Group) 5.00 4/15/36 500,000 466,010 Michigan Hospital Finance Authority, Revenue (Trinity Health Credit Group) (Insured; AMBAC) 6.00 12/1/27 1,500,000 1,534,275 Michigan Municipal Bond Authority, Clean Water Revolving Fund Revenue 5.38 10/1/21 10,200,000 c,d 11,080,515 Michigan Strategic Fund, LOR (NSF International Project) 5.13 8/1/19 700,000 703,619 Michigan Strategic Fund, LOR (NSF International Project) 5.25 8/1/26 2,000,000 1,947,680 Michigan Strategic Fund, LOR (The Detroit Edison Company Exempt Facilities Project) (Insured; XLCA) 5.25 12/15/32 1,250,000 1,228,562 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 2,200,000 1,925,264 Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Bonds 6.00 6/1/34 3,000,000 2,503,770 8 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Michigan (continued) Monroe County Economic Development Corporation, LOR (Detroit Edison Company Project) (Insured; National Public Finance Guarantee Corp.) 6.95 9/1/22 2,000,000 2,300,260 Pontiac Tax Increment Finance Authority, Revenue (Prerefunded) 6.38 6/1/12 3,170,000 b 3,612,627 Romulus Economic Development Corporation, Limited Obligation EDR (Romulus HIR Limited Partnership Project) (Insured; ITT Lyndon Property Insurance Company) 7.00 11/1/15 3,700,000 4,594,290 Royal Oak Hospital Finance Authority, HR (William Beaumont Hospital Obligated Group) 6.25 9/1/14 1,500,000 1,639,800 Stockbridge Community Schools, School Building and Site Bonds (GOUnlimited Tax) (Prerefunded) 5.50 5/1/10 600,000 b 615,720 Summit Academy North, Public School Academy Revenue 5.50 11/1/35 1,500,000 941,730 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) (Insured; Assured Guaranty) 5.75 12/1/27 1,000,000 1,004,150 Wayne State University Board of Governors, General Revenue (Insured; AMBAC) 5.00 11/15/36 1,000,000 1,005,280 Wayne State University Board of Governors, General Revenue (Insured; FSA) 5.00 11/15/30 2,000,000 2,063,080 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related5.8% Government of Guam, GO 6.75 11/15/29 250,000 268,468 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/26 1,360,000 1,350,793 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 1,750,000 1,838,112 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.50 8/1/44 1,000,000 1,084,660 Total Long-Term Municipal Investments (cost $78,220,224) Short-Term Municipal Investment.6% Michigan; University of Michigan Regents, HR, Refunding (cost $500,000) 0.28 11/1/09 500,000 e Total Investments (cost $78,720,224) 105.0% Liabilities, Less Cash and Receivables (5.0%) Net Assets 100.0% a Security issued with a zero coupon. Income is recognized through the accretion of discount. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Security exempt from registration under Rule 144A of the Securities Act of 1933.This security may be resold in transactions exempt from registration, normally to qualified institutional buyers.At October 31, 2009, this security amounted to $11,080,515 or 14.2% of net assets. d Collateral for floating rate borrowings. e Variable rate demand noterate shown is the interest rate in effect at October 31, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. 10 Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  AAA Aaa AAA 50.8 AA Aa AA 4.1 A A A 15.9 BBB Baa BBB 8.0 BB Ba BB 5.6 B B B .3 F1 MIG1/P1 SP1/A1 .7 Not Rated f Not Rated f Not Rated f 14.6  Based on total investments. f Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. 12 STATEMENT OF ASSETS AND LIABILITIES October 31, 2009 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments 78,720,224 81,983,118 Interest receivable 1,383,016 Receivable for shares of Beneficial Interest subscribed 18,359 Prepaid expenses 9,705 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 73,195 Cash overdraft due to Custodian 21,407 Payable for floating rate notes issuedNote 4 5,100,000 Payable for shares of Beneficial Interest redeemed 58,396 Interest and expense payable related to floating rate notes issuedNote 4 3,904 Accrued expenses 62,546 Net Assets ($) Composition of Net Assets ($): Paid-in capital 75,237,637 Accumulated undistributed investment incomenet 5,142 Accumulated net realized gain (loss) on investments (430,923) Accumulated net unrealized appreciation (depreciation) on investments 3,262,894 Net Assets ($) Net Asset Value Per Share Class A Class B Class C Net Assets ($) 74,451,364 274,468 3,348,918 Shares Outstanding 5,121,387 18,882 230,293 Net Asset Value Per Share ($) See notes to financial statements. The Fund 13 STATEMENT OF OPERATIONS Six Months Ended October 31, 2009 (Unaudited) Investment Income ($): Interest Income Expenses: Management feeNote 3(a) 219,059 Shareholder servicing costsNote 3(c) 131,622 Interest and expense related to floating rate notes issuedNote 4 24,134 Professional fees 19,938 Distribution feesNote 3(b) 13,574 Registration fees 11,832 Custodian feesNote 3(c) 7,113 Prospectus and shareholders reports 6,963 Trustees fees and expensesNote 3(d) 2,142 Loan commitment feesNote 2 374 Miscellaneous 11,892 Total Expenses Lessreduction in fees due to earnings creditsNote 1(b) (1,731) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments (803,580) Net unrealized appreciation (depreciation) on investments 3,528,417 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 14 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended October 31, 2009 Year Ended (Unaudited) April 30, 2009 Operations ($): Investment incomenet 1,835,079 3,852,375 Net realized gain (loss) on investments (803,580) 738,900 Net unrealized appreciation (depreciation) on investments 3,528,417 (4,125,374) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (1,757,585) (3,656,676) Class B Shares (5,441) (28,890) Class C Shares (66,911) (158,070) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 1,577,535 3,618,029 Class B Shares 661 844 Class C Shares 540,730 151,010 Dividends reinvested: Class A Shares 1,233,393 2,445,469 Class B Shares 2,769 14,667 Class C Shares 44,692 105,873 Cost of shares redeemed: Class A Shares (6,376,242) (8,124,480) Class B Shares (127,841) (734,760) Class C Shares (1,085,035) (541,572) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 79,534,109 85,976,764 End of Period Undistributed investment incomenet 5,142  The Fund 15 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended October 31, 2009 Year Ended (Unaudited) April 30, 2009 Capital Share Transactions: Class A a Shares sold 110,034 257,414 Shares issued for dividends reinvested 85,892 175,077 Shares redeemed (445,136) (584,660) Net Increase (Decrease) in Shares Outstanding Class B a Shares sold 44 61 Shares issued for dividends reinvested 193 1,042 Shares redeemed (9,041) (52,449) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 38,527 10,764 Shares issued for dividends reinvested 3,111 7,575 Shares redeemed (76,025) (38,804) Net Increase (Decrease) in Shares Outstanding a During the period ended October 31, 2009, 4,653 Class B shares representing $65,510 were automatically converted to 4,653 Class A shares and during the period ended April 30, 2009, 17,675 Class B shares representing $246,899 were automatically converted to 17,671 Class A shares. See notes to financial statements. 16 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended October 31, 2009 Year Ended April 30, Class A Shares (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 14.04 14.60 15.17 14.98 15.28 14.95 Investment Operations: Investment incomenet a .34 .67 .65 .63 .62 .65 Net realized and unrealized gain (loss) on investments .49 (.56) (.57) .21 (.30) .33 Total from Investment Operations .83 .11 .08 .84 .32 .98 Distributions: Dividends from investment incomenet (.33) (.67) (.65) (.63) (.62) (.65) Dividends from net realized gain on investments   (.00) b (.02)   Total Distributions (.33) (.67) (.65) (.65) (.62) (.65) Net asset value, end of period 14.54 14.04 14.60 15.17 14.98 15.28 Total Return (%) c 6.00 d .85 .56 5.71 2.11 6.68 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.09 e 1.13 1.19 1.16 1.11 1.09 Ratio of net expenses to average net assets 1.09 e,f 1.12 1.18 1.15 1.10 1.09 f Ratio of interest and expenses related to floating rate notes issued to average net assets .06 e .12 .20 .20 .14 .13 Ratio of net investment income to average net assets 4.64 e 4.77 4.35 4.17 4.08 4.30 Portfolio Turnover Rate 9.30 d 12.29 16.23 10.45 17.78 21.12 Net Assets, end of period ($ x 1,000) 74,451 75,427 80,657 91,226 96,826 102,251 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Exclusive of sales charge. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Six Months Ended October 31, 2009 Year Ended April 30, Class B Shares (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 14.04 14.60 15.16 14.98 15.28 14.95 Investment Operations: Investment incomenet a .27 .55 .55 .54 .54 .57 Net realized and unrealized gain (loss) on investments .50 (.55) (.56) .21 (.30) .33 Total from Investment Operations .77  (.01) .75 .24 .90 Distributions: Dividends from investment incomenet (.27) (.56) (.55) (.55) (.54) (.57) Dividends from net realized gain on investments   (.00) b (.02)   Total Distributions (.27) (.56) (.55) (.57) (.54) (.57) Net asset value, end of period 14.54 14.04 14.60 15.16 14.98 15.28 Total Return (%) c 5.56 d .10 .00 e 5.05 1.58 6.14 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.88 f 1.81 1.80 1.71 1.65 1.62 Ratio of net expenses to average net assets 1.87 f 1.80 1.79 1.70 1.63 1.61 Ratio of interest and expenses related to floating rate notes issued to average net assets .06 f .12 .20 .20 .14 .13 Ratio of net investment income to average net assets 3.82 f 4.02 3.72 3.62 3.55 3.81 Portfolio Turnover Rate 9.30 d 12.29 16.23 10.45 17.78 21.12 Net Assets, end of period ($ x 1,000) 274 389 1,154 2,167 3,926 6,114 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Exclusive of sales charge. d Not annualized. e Amount represents less than .01%. f Annualized. See notes to financial statements. 18 Six Months Ended October 31, 2009 Year Ended April 30, Class C Shares (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 14.05 14.61 15.17 14.99 15.28 14.96 Investment Operations: Investment incomenet a .28 .57 .54 .52 .51 .54 Net realized and unrealized gain (loss) on investments .49 (.57) (.56) .20 (.29) .32 Total from Investment Operations .77  (.02) .72 .22 .86 Distributions: Dividends from investment incomenet (.28) (.56) (.54) (.52) (.51) (.54) Dividends from net realized gain on investments   (.00) b (.02)   Total Distributions (.28) (.56) (.54) (.54) (.51) (.54) Net asset value, end of period 14.54 14.05 14.61 15.17 14.99 15.28 Total Return (%) c 5.53 d .12 (.12) 4.86 1.44 5.84 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.83 e 1.87 1.93 1.90 1.84 1.82 Ratio of net expenses to average net assets 1.83 e,f 1.86 1.92 1.89 1.82 1.82 f Ratio of interest and expenses related to floating rate notes issued to average net assets .06 e .12 .20 .20 .14 .13 Ratio of net investment income to average net assets 3.92 e 4.03 3.61 3.44 3.35 3.59 Portfolio Turnover Rate 9.30 d 12.29 16.23 10.45 17.78 21.12 Net Assets, end of period ($ x 1,000) 3,349 3,718 4,166 4,309 5,602 5,588 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Exclusive of sales charge. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus State Municipal Bond Funds (the Trust) is registered under the Investment Company Act of 1940, as amended (the Act), as a non-diversified open-end management investment company, and operates as a series company that offers nine series including the Dreyfus Michigan Fund (the fund).The Trusts investment objective is to maximize current income exempt from federal and, where applicable, state income taxes, without undue risk.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of Dreyfus, is the distributor of the funds shares.The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class B and Class C. Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years.The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. 20 The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation : Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2009 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds  81,983,118  22 (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gain and loss from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when issued or delayed delivery basis may be settled a month or more after the trade date. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund follows an investment policy of investing primarily in municipal obligations of one state. Economic changes affecting the state and certain of its public bodies and municipalities may affect the ability of issuers within the state to pay interest on, or repay principal of, municipal obligations held by the fund. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) As of and during the period ended October 31, 2009, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended April 30, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended April 30, 2009 was as follows: tax exempt income $3,843,636.The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2Bank Lines of Credit: The fund participated with other Dreyfus-managed funds in a $145 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Effective October 14, 2009, the $145 million unsecured credit facility with Citibank, N.A., was increased to $215 million and the fund continues participation in the $300 million unsecured credit facility provided by The Bank of New York Mellon. In connection therewith, the fund has agreed to pay its pro rata portion of Facility fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended October 31, 2009, the fund did not borrow under the Facilities. NOTE 3Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .55% of the value of the funds average daily net assets and is payable monthly. 24 During the period ended October 31, 2009, the Distributor retained $4,835 from commissions earned on sales of the funds Class A shares and $541 from CDSCs on redemptions of the funds Class B. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class B and Class C shares pay the Distributor for distributing their shares at an annual rate of .50% of the value of the average daily net assets of Class B shares and .75% of the value of the average daily net assets of Class C shares. During the period ended October 31, 2009, Class B and Class C shares were charged $715 and $12,859, respectively, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A, Class B and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended October 31, 2009, Class A, Class B and Class C shares were charged $94,929, $357 and $4,286, respectively, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended October 31, 2009, the fund was charged $17,078 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a cash management The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended October 31, 2009, the fund was charged $1,731 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were offset by earnings credits pursuant to the cash management agreement. The fund also compensates The Bank of New York Mellon under a custody agreement to provide custodial services for the fund. During the period ended October 31, 2009, the fund was charged $7,113 pursuant to the custody agreement. During the period ended October 31, 2009, the fund was charged $3,341 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fee $36,971, Rule 12b-1 distribution plan fees $2,267, shareholder services plan fees $16,805, custodian fees $4,401, chief compliance officer fees $3,897 and transfer agency per account fees $8,854. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended October 31, 2009, amounted to $7,571,949 and $9,904,708, respectively. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended October 31,2009, these disclosures did not impact the notes to the financial statements. 26 Inverse Floater Securities: The fund may participate in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds purchased by the fund are transferred to a trust.The trust subsequently issues two or more variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One or more of these variable rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals. A residual interest tax-exempt security is also created by the trust, which is transferred to the fund, and is paid interest based on the remaining cash flow of the trust, after payment of interest on the other securities and various expenses of the trust. The fund accounts for the transfer of bonds to the trust as secured borrowings, with the securities transferred remaining in the funds investments, and the related floating rate certificate securities reflected as fund liabilities under the caption, Payable for floating rate notes issued in the Statement of Assets and Liabilities. The average amount of borrowings outstanding under the inverse floater structure during the period ended October 31, 2009, was approximately $5,100,000, with related weighted average annualized interest rate of .94%. At October 31, 2009, accumulated net unrealized appreciation on investments was $3,262,894, consisting of $5,942,678 gross unrealized appreciation and $2,679,784 gross unrealized depreciation. At October 31, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 5Plan of Reorganization: On July 21, 2009 the Board of Trustees of the Trust approved, and on November 19, 2009 the shareholders of the fund approved, an Agreement and Plan of Reorganization (the Agreement) between the The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Trust, on behalf of the fund, and Dreyfus Municipal Funds, Inc. on behalf of Dreyfus AMT-Free Municipal Bond Fund, (the Acquiring Fund).The Agreement provides for the transfer of the funds assets to the Acquiring Fund in a tax-free exchange for shares of the Acquiring Fund and the assumption by the Acquiring Fund of the stated liabilities of the fund, the distribution of shares of the Acquiring Fund to the funds shareholders and the subsequent termination of the fund (the Reorganization). In anticipation of the Reorganization, effective September 11, 2009, the fund was closed to any investments for new accounts.The Reorganization will take place on or about January 28, 2010. NOTE 6Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date the financial statements were issued. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. 28 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) At a meeting of the Board of Trustees held on July 21, 2009, the Board considered the re-approval for an annual period of the funds Management Agreement, pursuant to which the Manager provides the fund with investment advisory and administrative services. The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of the Manager. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members considered information previously provided to them in a presentation from representatives of the Manager regarding services provided to the fund and other funds in the Dreyfus fund complex, and representatives of the Manager confirmed that there had been no material changes in this information.The Board also discussed the nature, extent and quality of the services provided to the fund pursuant to its Management Agreement. The Managers representatives reviewed the funds distribution of accounts and the relationships the Manager has with various intermediaries and the different needs of each.The Managers representatives noted the distribution channels for the fund as well as the diversity of distribution among the funds in the Dreyfus fund complex, and the Managers corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services in each distribution channel, including those of the fund.The Manager provided the number of shareholder accounts in the fund, as well as the funds asset size. The Board members also considered the Managers research and portfolio management capabilities and that the Manager also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board members also considered the Managers extensive administrative, accounting and compliance infrastructure.The Board also considered the Managers brokerage policies and practices and the standards applied in seeking best execution. The Fund 29 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) Comparative Analysis of the Funds Performance, Management Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of comparable funds (the Performance Group) and to a broader group of funds (the Performance Universe), selected and provided by Lipper, Inc., an independent provider of investment company data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below).The Board members discussed the results of the comparisons and noted that the funds yield performance for the past ten one-year periods ended May 31 (2000 - 2009) was equal to or above the Performance Group median for each reported time period except the one-year period ended May 31, 2002, and that the funds yield performance was above the Performance Universe median for each reported time period. The Board members noted that the funds total return performance for various periods ended May 31, 2009 was above the Performance Group median for the one-year period and below the median for each of the other periods, and above the Performance Universe median for each reported time period except the two-year period, when it was below the median. The Manager also provided a comparison of the funds calendar year total returns to the returns of its Lipper category average for the prior ten years and the Board members noted that the fund equaled or outperformed its Lipper category average in seven of the past ten calendar years, including calendar year 2008. The Board members discussed with representatives of the Manager the reasons for the funds total return underperformance compared to the Performance Group median for the applicable periods, and the Managers efforts to improve performance. The Board members also received a presentation from the funds primary portfolio manager during which he discussed the funds investment strategy and the factors that affected performance. 30 The Board members also discussed the funds contractual and actual management fee and total expense ratio as compared to a comparable group of funds (the Expense Group) that was composed of the same funds included in the Performance Group and a broader group of funds (the Expense Universe), each selected and provided by Lipper. The Board noted that the funds contractual management fee was equal to the Performance Group median, and that the funds actual management fee and total expense ratio were above the Expense Group and Expense Universe medians. Representatives of the Manager informed the Board members that there were no mutual funds, separate accounts or wrap fee accounts managed by the Manager or its affiliates with similar investment objectives, policies and strategies as the fund. Analysis of Profitability and Economies of Scale. The Managers representatives reviewed the dollar amount of expenses allocated and profit received by the Manager and the method used to determine such expenses and profit. The Board previously had been provided with information prepared by an independent consulting firm regarding the Managers approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund com-plex.The Board members also had been informed that the methodology also had been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable.The consulting firm also analyzed where any economies of scale might emerge in connection with the management of a fund. The Board members evaluated the profitability analysis in light of the relevant circumstances for the fund, and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. The Board members also considered potential benefits to the Manager The Fund 31 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) and its affiliates from acting as investment adviser to the fund and noted that there were no soft dollar arrangements with respect to trading the funds portfolio. It was noted that the Board members should consider the Managers profitability with respect to the fund as part of their evaluation of whether the fees under the Management Agreement bear a reasonable relationship to the mix of services provided by the Manager, including the nature, extent and quality of such services and that a discussion of economies of scale is predicated on increasing assets and that, if a funds assets had been decreasing, the possibility that the Manager may have realized any economies of scale would be less. It was also noted that the profitability percentage for managing the fund was within the range determined by appropriate court cases to be reasonable given the services rendered and generally superior service levels provided by the Manager. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the funds Management Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the services provided by the Manager to the fund are adequate and appropriate. The Board was generally satisfied with the funds overall perfor- mance and with managements efforts to improve performance as discussed at this meeting. The Board concluded that the fee paid to the Manager by the fund was reasonable in light of the services provided, comparative perfor- mance and expense and management fee information, costs of the services provided, and profits to be realized and benefits derived or to be derived by the Manager from its relationship with the fund. 32 The Board determined that the economies of scale which may accrue to the Manager and its affiliates in connection with the management of the fund had been adequately considered by the Manager in con- nection with the management fee rate charged to the fund, and that, to the extent in the future it were to be determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with the information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that re-approval of the funds Management Agreement was in the best interests of the fund and its shareholders. The Fund 33 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 16 Statement of Assets and Liabilities 17 Statement of Operations 18 Statement of Changes in Net Assets 20 Financial Highlights 23 Notes to Financial Statements 31 Information About the Review and Approval of the Funds Management Agreement FOR MORE INFORMATION Back Cover Dreyfus State Municipal Bond Funds, Dreyfus Minnesota Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus State Municipal Bond Funds, Dreyfus Minnesota Fund, covering the six-month period from May 1, 2009, through October 31, 2009. Reports of positive U.S. economic growth over the third quarter of 2009 may have signaled the end of the deep recession that technically began in December 2007. Signs that the economy finally has turned a corner include inventory rebuilding among manufacturers and improvements in home sales and prices, while massive government stimulus and favorable supply-and-demand influences have all supported the municipal bond rally in 2009.As expected, funds with the longest average durations and lower-quality portfolios have led the rebound, while AAA-rated and shorter-duration funds have rallied to a lesser extent. As the financial markets currently appear poised to enter into a new phase, and as government intervention appears to be winding down (at least for the moment), the best strategy for your portfolio depends not only on your view of the economys direction,but on your current financial needs,future goals and attitudes toward risk.Your financial advisor can help you decide which investments have the potential to benefit from a recovery while guarding against the taxation and investment risks that may accompany policy changes and unexpected market developments. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 16, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of May 1, 2009, through October 31, 2009, as provided by Joseph P. Darcy, Portfolio Manager Fund and Market Performance Overview For the six-month period ended October 31, 2009, the Class A, Class B and Class C shares of Dreyfus Minnesota Fund, a series of Dreyfus State Municipal Bond Funds, produced total returns of 4.72%, 4.34% and 4.25%,respectively. 1 In comparison,the Barclays Capital Municipal Bond Index (the Index), the funds benchmark Index, which is composed of bonds issued nationally and not solely within Minnesota, achieved a total return of 4.99% for the same period. 2 Municipal bonds rallied strongly over the reporting period amid expectations of better economic times and stable credit markets.The funds returns were roughly in line with its Index, primarily due to strong performance by the funds core, seasoned holdings of municipal bonds. The Funds Investment Approach The fund seeks to maximize current income exempt from federal income tax and Minnesota state income tax without undue risk. To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal income tax and from Minnesota state income tax. The fund invests at least 70% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus.The fund may invest up to 30% of its assets in municipal bonds rated below investment grade or the unrated equivalent as determined by Dreyfus. Under normal market conditions, the dollar-weighted average maturity of the funds portfolio is expected to exceed 10 years. We may buy and sell bonds based on credit quality, market outlook and yield potential.When selecting municipal bonds for investment, we may assess the current interest-rate environment and a municipal bonds The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) potential volatility in different rate environments. We focus on bonds with the potential to offer attractive current income, typically looking for bonds that can provide consistently attractive current yields or that are trading at competitive market prices. A portion of the funds assets may be allocated todiscountbonds,which are bonds that sell at a price below their face value, or to premium bonds, which are bonds that sell at a price above their face value.The funds allocation either to discount bonds or to premium bonds will change along with our changing views of the current interest-rate and market environment.We may also look to select bonds that are most likely to obtain attractive prices when sold. Municipal Bonds Rebounded Sharply In the wake of severe market declines stemming from a global financial crisis and recession, the municipal bond market staged an impressive rebound over the reporting period. The rally was fueled by changing investor sentiment, which began to improve in March 2009 as government and monetary authoritiesaggressive remedial measuresincluding historically low interest rates, injections of liquidity into the banking system, the rescues of major corporations and a massive economic stimulus programseemed to gain traction. Additional evidence of economic stabilization later appeared, supporting a sustained rally through the reporting periods end. Although most municipal bonds participated in the rally, gains were particularly strong among lower-quality issues that had been punished in the downturn. Seasoned Holdings Supported Fund Returns The funds core holdings of seasoned bonds produced competitive levels of income that bolstered the funds total return. Moreover, we strived to maintain a high level of credit quality.When making new purchases, we generally emphasized higher-rated bonds with maturities in the 15- to 20-year range, which offered most of the yield of longer-term securities but with less volatility.We generally favored bonds backed by dedicated revenue streams, including those from essential municipal services such as sewer and water facilities. 4 Like most other states, Minnesota has continued to struggle with fiscal pressures due to tax revenue shortfalls and greater demand for services in the recession.The state has attempted to bridge its budget gap with spending cuts, payment deferrals and administrative actions designed to achieve one-time revenue enhancements. Supply-and-Demand Factors Appear Favorable We have maintained a generally conservative investment posture.With short-term interest rates expected to remain low for some time, credit conditions may be the dominant influence on market sentiment over the foreseeable future. Despite the lingering impacts of the recession on municipalities, technical factors have supported the market. The supply of newly issued municipal bonds has fallen significantly to date in 2009 compared to one year ago as the Build America Bonds program, part of the economic stimulus package, has diverted a substantial portion of new issuance to the taxable bond market.At the same time, demand for municipal bonds has intensified from investors concerned about the likelihood of higher income taxes.We expect this favorable supply-and-demand dynamic to persist into 2010. November 16, 2009 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Each share class is subject to a different sales charge and distribution expense structure and will achieve different returns. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes for non-Minnesota residents, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are fully taxable. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus State Municipal Bond Funds, Dreyfus Minnesota Fund from May 1, 2009 to October 31, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2009 Class A Class B Class C Expenses paid per $1,000  $ 4.85 $ 7.83 $ 8.75 Ending value (after expenses) $1,047.20 $1,043.40 $1,042.50 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2009 Class A Class B Class C Expenses paid per $1,000  $ 4.79 $ 7.73 $ 8.64 Ending value (after expenses) $1,020.47 $1,017.54 $1,016.64  Expenses are equal to the funds annualized expense ratio of .94% for Class A, 1.52% for Class B and 1.70% for Class C, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS October 31, 2009 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments95.5% Rate (%) Date Amount ($) Value ($) Minnesota91.8% Andover Economic Development Authority, Public Facility LR (City of Andover Community Center) 5.20 2/1/34 885,000 974,527 Andover Economic Development Authority, Public Facility LR (City of Andover Community Center) 5.20 2/1/34 615,000 677,213 Blooming Prairie Independent School District Number 756, GO School Building Bonds (Minnesota School District Credit Enhancement Program) (Insured; National Public Finance Guarantee Corp.) 4.75 1/1/27 1,900,000 1,988,559 Bloomington Independent School District Number 271, GO (Minnesota School District Credit Enhancement Program) (Insured; FSA) 5.13 2/1/24 2,000,000 2,159,960 Chaska, Electric Revenue (Generating Facilities) 5.00 10/1/30 1,135,000 1,151,208 Chaska, Electric Revenue (Generating Facilities) (Prerefunded) 6.00 10/1/10 3,000,000 a 3,151,020 Columbia Heights, MFHR (Crest View ONDC 1 Project) (Collateralized; GNMA) (Prerefunded) 6.63 10/20/12 1,485,000 a 1,795,484 Coon Rapids, Multifamily Rental Housing Revenue (GNMA Collateralized Mortgage LoanMississippi View Apartments Project) (Collateralized; FHA) 4.95 10/20/41 2,700,000 2,575,098 Dakota County Community Development Agency, MFHR (Grande Market Place Project) (Collateralized; GNMA) 5.40 11/20/43 3,000,000 3,009,090 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Minnesota (continued) Dakota County Community Development Agency, SFMR (Mortgage-Backed Securities Program) (Collateralized: FHLMC, FNMA and GNMA) 5.30 12/1/39 851,808 867,464 Falcon Heights, LR (Kaleidoscope Charter School Project) 6.00 11/1/27 400,000 347,640 Falcon Heights, LR (Kaleidoscope Charter School Project) 6.00 11/1/37 400,000 327,792 Hennepin County, Second Lien Sales Tax Revenue (Ballpark Project) 5.00 12/15/29 1,500,000 1,595,085 Lake Superior Independent School District Number 381, GO (Minnesota School District Credit Enhancement Program) (Insured; FSA) 5.00 4/1/20 2,510,000 2,741,096 Lake Superior Independent School District Number 381, GO (Minnesota School District Credit Enhancement Program) (Insured; FSA) 5.00 4/1/21 2,640,000 2,883,065 Lakeville Independent School District Number 194, GO (Minnesota School District Credit Enhancement Program) (Insured; FGIC) 5.50 2/1/24 8,700,000 9,641,253 Mahtomedi Independent School District Number 832, GO (Minnesota School District Credit Enhancement Program) (Insured; National Public Finance Guarantee Corp.) 0.00 2/1/17 1,275,000 b 1,001,347 Minneapolis, GO 0.00 12/1/14 1,825,000 b 1,628,703 Minneapolis, Health Care System Revenue (Fairview Health Services) (Insured; Assured Guaranty) 6.50 11/15/38 3,000,000 3,386,910 8 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Minnesota (continued) Minneapolis, MFHR (Sumner Field Phase II, L.P. Project) (Collateralized; GNMA) 5.15 2/20/45 1,575,000 1,537,326 Minneapolis, Revenue (Blake School Project) 5.45 9/1/21 2,000,000 2,036,180 Minneapolis, Tax Increment Revenue (Saint Anthony Falls Project) 5.75 2/1/27 1,000,000 872,180 Minneapolis and Saint Paul Housing and Redevelopment Authority, Health Care Facility Revenue (HealthPartners Obligated Group Project) 6.00 12/1/18 1,000,000 1,028,690 Minneapolis and Saint Paul Housing and Redevelopment Authority, Health Care Facility Revenue (HealthPartners Obligated Group Project) 6.00 12/1/20 2,290,000 2,342,166 Minneapolis and Saint Paul Metropolitan Airports Commission, Airport Revenue (Insured; National Public Finance Guarantee Corp.) 6.00 1/1/18 3,000,000 3,046,560 Minneapolis and Saint Paul Metropolitan Airports Commission, Senior Airport Revenue 5.00 1/1/22 2,000,000 c 2,004,240 Minnesota, Retirement System Building Revenue 6.00 6/1/30 1,475,000 1,502,199 Minnesota Agricultural and Economic Development Board, Health Care System Revenue (Fairview Health Care Systems) 6.38 11/15/29 150,000 153,045 Minnesota Agricultural and Economic Development Board, Health Care System Revenue (Fairview Health Care Systems) (Prerefunded) 6.38 11/15/10 3,850,000 a 4,128,278 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Minnesota (continued) Minnesota Agricultural and Economic Development Board, Revenue (Evangelical Lutheran Project) 6.00 2/1/22 1,130,000 1,162,341 Minnesota Agricultural and Economic Development Board, Revenue (Evangelical Lutheran Project) 6.00 2/1/27 1,750,000 1,788,833 Minnesota Higher Education Facilities Authority, Revenue (Augsburg College) 5.00 5/1/36 1,500,000 1,390,110 Minnesota Higher Education Facilities Authority, Revenue (University of Saint Thomas) 5.00 4/1/29 1,000,000 1,035,670 Minnesota Housing Finance Agency, Residential Housing Finance Revenue 5.00 1/1/20 2,800,000 2,838,304 Minnesota Housing Finance Agency, Residential Housing Finance Revenue 4.65 7/1/22 2,330,000 2,307,865 Minnesota Housing Finance Agency, Residential Housing Finance Revenue 4.85 7/1/31 2,000,000 1,917,020 Minnesota Housing Finance Agency, Residential Housing Finance Revenue 5.00 1/1/37 750,000 758,392 Minnesota Housing Finance Agency, Residential Housing Finance Revenue 5.10 7/1/38 2,000,000 1,932,640 Minnesota Housing Finance Agency, SFMR 5.80 1/1/19 740,000 760,380 Minnesota Housing Finance Agency, SFMR 6.10 7/1/30 1,820,000 1,853,433 Minnesota Housing Finance Agency, SFMR (Insured; National Public Finance Guarantee Corp.) 5.45 1/1/22 400,000 418,848 Minnesota Municipal Power Agency, Electric Revenue 5.00 10/1/35 1,500,000 1,515,240 Minnesota Municipal Power Agency, Electric Revenue 5.00 10/1/37 2,000,000 2,020,760 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Minnesota (continued) Northfield, HR 5.38 11/1/31 2,240,000 2,044,739 Northfield, HR (Prerefunded) 6.00 11/1/11 2,000,000 a 2,193,520 Ramsey, LR (Pact Charter School Project) 6.75 12/1/33 1,000,000 911,220 Rosemount-Apple Valley-Eagan Independent School District Number 196, GO (Minnesota School District Credit Enhancement Program) (Insured; National Public Finance Guarantee Corp.) 0.00 4/1/14 2,960,000 b 2,666,723 Saint Cloud, Health Care Revenue (CentraCare Health System Project) (Insured; Assured Guaranty) 5.50 5/1/39 2,000,000 2,052,840 Saint Cloud Housing and Redevelopment Authority, Revenue (State University Foundation Project) 5.13 5/1/18 1,500,000 1,565,985 Saint Louis Park, Health Care Facilities Revenue (Park Nicollet Health Services) 5.75 7/1/30 1,000,000 1,039,330 Saint Paul Housing and Redevelopment Authority, Hospital Facility Revenue (HealthEast Project) 6.00 11/15/35 250,000 222,955 Saint Paul Housing and Redevelopment Authority, Hospital Facility Revenue (HealthEast Project) (Insured; ACA) 5.70 11/1/15 1,770,000 1,761,221 Saint Paul Housing and Redevelopment Authority, MFHR (Wellington Project) (Collateralized; FHLMC) 5.10 2/1/24 2,000,000 2,016,500 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Minnesota (continued) Saint Paul Housing and Redevelopment Authority, Parking Revenue (Block 19 Ramp) (Insured; FSA) 5.25 8/1/23 3,395,000 3,462,594 Saint Paul Housing and Redevelopment Authority, Recreational Facility LR (Jimmy Lee Recreational Center) 5.00 12/1/32 750,000 758,423 Southern Municipal Power Agency, Power Supply System Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 1/1/25 4,505,000 b 2,220,019 Southern Municipal Power Agency, Power Supply System Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 1/1/26 4,625,000 b 2,161,540 Todd, Morrison, Cass and Wadena Counties United Hospital District, Health Care Facility Revenue (Lakewood Health System) 5.00 12/1/21 1,000,000 1,034,870 Washington County Housing and Redevelopment Authority, Annual Appropriation Limited Tax and Gross Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 2/1/32 2,000,000 2,031,960 Washington County Housing and Redevelopment Authority, Hospital Facility Revenue (HealthEast Project) (Insured; ACA) 5.38 11/15/18 2,215,000 2,075,477 Willmar, HR (Rice Memorial Hospital Project) (Insured; FSA) 5.00 2/1/32 4,000,000 4,064,440 Winona, Health Care Facilities Revenue (Winona Health Obligated Group) 5.15 7/1/31 1,500,000 1,343,055 Winona, Health Care Facilities Revenue (Winona Health Obligated Group) 6.00 7/1/34 2,500,000 2,449,350 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related3.7% Government of Guam, GO 6.75 11/15/29 500,000 536,935 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 2,000,000 2,012,160 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 2,250,000 2,363,287 Total Long-Term Municipal Investments (cost $119,031,648) Short-Term Municipal Investments3.3% Minnesota: Minneapolis, Revenue (Guthrie Theater on the River Project) (LOC; Wells Fargo Bank) 0.17 11/7/09 70,000 d 70,000 Minneapolis, Revenue (Minnehaha Academy Project) (LOC; Firstar Bank NA) 0.20 11/1/09 2,200,000 d 2,200,000 Saint Paul Housing and Redevelopment Authority, Revenue (Minnesota Public Radio Project) (LOC; Allied Irish Banks) 0.35 11/1/09 2,030,000 d 2,030,000 Total Short-Term Municipal Investments (cost $4,300,000) Total Investments (cost $123,331,648) 98.8% Cash and Receivables (Net) 1.2% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Purchased on a delayed delivery basis. d Variable rate demand noterate shown is the interest rate in effect at October 31, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance 14 Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  AAA Aaa AAA 22.9 AA Aa AA 36.1 A A A 22.9 BBB Baa BBB 9.0 BB Ba BB 1.8 B B B .4 F1 MIG1/P1 SP1/A1 1.6 Not Rated e Not Rated e Not Rated e 5.3  Based on total investments. e Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. The Fund 15 STATEMENT OF ASSETS AND LIABILITIES October 31, 2009 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments 123,331,648 129,542,357 Cash 1,730,544 Interest receivable 1,834,229 Receivable for shares of Beneficial Interest subscribed 214,508 Prepaid expenses 11,628 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 111,255 Payable for investment securities purchased 2,000,000 Payable for shares of Beneficial Interest redeemed 66,650 Accrued expenses 33,144 Net Assets ($) Composition of Net Assets ($): Paid-in capital 126,101,122 Accumulated undistributed investment incomenet 18,906 Accumulated net realized gain (loss) on investments (1,208,520) Accumulated net unrealized appreciation (depreciation) on investments 6,210,709 Net Assets ($) Net Asset Value Per Share Class A Class B Class C Net Assets ($) 123,160,448 955,900 7,005,869 Shares Outstanding 8,177,844 63,368 464,445 Net Asset Value Per Share ($) See notes to financial statements. 16 STATEMENT OF OPERATIONS Six Months Ended October 31, 2009 (Unaudited) Investment Income ($): Interest Income Expenses: Management feeNote 3(a) 352,532 Shareholder servicing costsNote 3(c) 191,695 Distribution feesNote 3(b) 27,749 Professional fees 18,504 Registration fees 12,526 Custodian feesNote 3(c) 9,560 Prospectus and shareholders reports 3,284 Trustees fees and expensesNote 3(d) 2,882 Loan commitment feesNote 2 545 Interest expenseNote 2 32 Miscellaneous 12,030 Total Expenses Lessreduction in fees due to earnings creditsNote 1(b) (1,390) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments (815,830) Net unrealized appreciation (depreciation) on investments 4,120,545 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 17 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended October 31, 2009 Year Ended (Unaudited) April 30, 2009 Operations ($): Investment incomenet 2,525,748 5,002,909 Net realized gain (loss) on investments (815,830) (288,856) Net unrealized appreciation (depreciation) on investments 4,120,545 (1,413,249) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (2,380,299) (4,687,154) Class B Shares (22,999) (114,752) Class C Shares (103,544) (182,171) Net realized gain on investments: Class A Shares  (479,288) Class B Shares  (10,008) Class C Shares  (22,307) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 9,680,314 19,491,309 Class B Shares 22,044 264,745 Class C Shares 796,766 1,387,909 Dividends reinvested: Class A Shares 1,848,897 3,904,404 Class B Shares 11,962 50,015 Class C Shares 67,496 117,018 Cost of shares redeemed: Class A Shares (5,847,017) (12,449,935) Class B Shares (835,263) (3,473,025) Class C Shares (80,358) (269,117) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 122,133,755 115,305,308 End of Period Undistributed investment incomenet 18,906  18 Six Months Ended October 31, 2009 Year Ended (Unaudited) April 30, 2009 Capital Share Transactions: Class A a Shares sold 649,951 1,345,308 Shares issued for dividends reinvested 123,952 273,982 Shares redeemed (389,347) (871,788) Net Increase (Decrease) in Shares Outstanding Class B a Shares sold 1,455 18,736 Shares issued for dividends reinvested 802 3,496 Shares redeemed (55,911) (241,966) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 53,171 98,153 Shares issued for dividends reinvested 4,517 8,215 Shares redeemed (5,385) (19,061) Net Increase (Decrease) in Shares Outstanding a During the period ended October 31, 2009, 13,792 Class B shares representing $209,598 were automatically converted to 13,816 Class A shares and during the period ended April 30, 2009, 67,116 Class B shares representing $982,232 were automatically converted to 67,222 Class A shares. See notes to financial statements. The Fund 19 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended October 31, 2009 Year Ended April 30, Class A Shares (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 14.67 14.96 15.32 15.17 15.42 15.19 Investment Operations: Investment incomenet a .30 .63 .64 .64 .64 .64 Net realized and unrealized gain (loss) on investments .39 (.24) (.36) .17 (.25) .40 Total from Investment Operations .69 .39 .28 .81 .39 1.04 Distributions: Dividends from investment incomenet (.30) (.62) (.64) (.64) (.64) (.65) Dividends from net realized gain on investments  (.06)  (.02)  (.16) Total Distributions (.30) (.68) (.64) (.66) (.64) (.81) Net asset value, end of period 15.06 14.67 14.96 15.32 15.17 15.42 Total Return (%) b 4.72 c 2.89 1.86 5.44 2.58 6.99 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .94 d .98 1.11 1.10 1.08 1.02 Ratio of net expenses to average net assets .94 d,e .98 e 1.10 1.09 1.07 1.01 Ratio of interest and expense related to floating rate notes issued to average net assets  d .02 .15 .17 .13 .07 Ratio of net investment income to average net assets 3.99 d 4.35 4.21 4.18 4.19 4.21 Portfolio Turnover Rate 1.90 c 14.21 14.69 5.27 7.24 9.86 Net Assets, end of period ($ x 1,000) 123,160 114,357 105,393 103,737 102,510 107,083 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 20 Six Months Ended October 31, 2009 Year Ended April 30, Class B Shares (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 14.70 14.98 15.35 15.19 15.44 15.22 Investment Operations: Investment incomenet a .25 .54 .56 .56 .56 .56 Net realized and unrealized gain (loss) on investments .38 (.21) (.37) .18 (.24) .39 Total from Investment Operations .63 .33 .19 .74 .32 .95 Distributions: Dividends from investment incomenet (.25) (.55) (.56) (.56) (.57) (.57) Dividends from net realized gain on investments  (.06)  (.02)  (.16) Total Distributions (.25) (.61) (.56) (.58) (.57) (.73) Net asset value, end of period 15.08 14.70 14.98 15.35 15.19 15.44 Total Return (%) b 4.34 c 2.41 1.26 4.98 2.06 6.36 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.52 d 1.52 1.62 1.61 1.59 1.53 Ratio of net expenses to average net assets 1.52 d,e 1.52 e 1.61 1.59 1.58 1.52 Ratio of interest and expense related to floating rate notes issued to average net assets  d .02 .15 .17 .13 .07 Ratio of net investment income to average net assets 3.42 d 3.83 3.70 3.67 3.68 3.70 Portfolio Turnover Rate 1.90 c 14.21 14.69 5.27 7.24 9.86 Net Assets, end of period ($ x 1,000) 956 1,720 5,046 9,088 10,420 12,621 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 21 FINANCIAL HIGHLIGHTS (continued) Six Months Ended October 31, 2009 Year Ended April 30, Class C Shares (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 14.70 14.98 15.35 15.19 15.44 15.21 Investment Operations: Investment incomenet a .24 .51 .52 .53 .53 .53 Net realized and unrealized gain (loss) on investments .38 (.21) (.37) .18 (.25) .39 Total from Investment Operations .62 .30 .15 .71 .28 .92 Distributions: Dividends from investment incomenet (.24) (.52) (.52) (.53) (.53) (.53) Dividends from net realized gain on investments  (.06)  (.02)  (.16) Total Distributions (.24) (.58) (.52) (.55) (.53) (.69) Net asset value, end of period 15.08 14.70 14.98 15.35 15.19 15.44 Total Return (%) b 4.25 c 2.18 1.03 4.72 1.81 6.18 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.70 d 1.75 1.86 1.85 1.83 1.77 Ratio of net expenses to average net assets 1.70 d,e 1.75 e 1.86 e 1.84 1.82 1.76 Ratio of interest and expense related to floating rate notes issued to average net assets  d .02 .15 .17 .13 .07 Ratio of net investment income to average net assets 3.22 d 3.57 3.44 3.43 3.43 3.45 Portfolio Turnover Rate 1.90 c 14.21 14.69 5.27 7.24 9.86 Net Assets, end of period ($ x 1,000) 7,006 6,057 4,867 4,148 4,398 4,542 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 22 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus State Municipal Bond Funds (the Trust) is registered under the Investment Company Act of 1940, as amended (the Act), as a non-diversified open-end management investment company and operates as a series company that offers nine series including the Dreyfus Minnesota Fund (the fund).TheTrusts investment objective is to maximize current income exempt from federal and, where applicable, State income taxes, without undue risk.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class B and Class C. Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years.The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board ofTrustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of:yields or prices of municipal securities of comparable quality,coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly trans- 24 action between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2009 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds  129,542,357  The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gain and loss from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when issued or delayed delivery basis may be settled a month or more after the trade date. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund follows an investment policy of investing primarily in municipal obligations of one state. Economic changes affecting the state and certain of its public bodies and municipalities may affect the ability of issuers within the state to pay interest on, or repay principal of, municipal obligations held by the fund. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. 26 As of and during the period ended October 31, 2009, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended April 30, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities The tax character of distributions paid to shareholders during the fiscal year ended April 30, 2009 was as follows: tax exempt income $4,981,525, ordinary income $45,652 and long term-term capital gains $468,503.The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2Bank Lines of Credit: The fund participated with other Dreyfus-managed funds in a $145 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Effective October 14, 2009, the $145 million unsecured credit facility with Citibank, N.A., was increased to $215 million and the fund continues participation in the $300 million unsecured credit facility provided by The Bank of New York Mellon. In connection therewith, the fund has agreed to pay its pro rata portion of Facility fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended October 31, 2009, was approximately $2,100 with a related weighted average annualized interest rate of 1.52%. The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 3Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .55% of the value of the funds average daily net assets and is payable monthly. During the period ended October 31, 2009, the Distributor retained $4,357 from commissions earned on sales of the funds Class A shares and $2,936 and $110 from CDSCs on redemptions of the funds Class B and Class C shares, respectively. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class B and Class C shares pay the Distributor for distributing their shares at an annual rate of .50% of the value of the average daily net assets of Class B shares and .75% of the value of the average daily net assets of Class C shares. During the period ended October 31, 2009, Class B and Class C shares were charged $3,396 and $24,353, respectively, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A, Class B and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended October 31, 2009, Class A, Class B and Class C shares were charged $150,426, $1,698 and $8,118, respectively, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the 28 fund. During the period ended October 31, 2009, the fund was charged $15,153 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended October 31, 2009, the fund was charged $1,390 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were offset by earnings credits pursuant to the cash management agreement. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended October 31, 2009, the fund was charged $9,560 pursuant to the custody agreement. During the period ended October 31, 2009, the fund was charged $3,341 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $61,311, Rule 12b-1 distribution plan fees $4,785, shareholder services plan fees $27,869, custodian fees $4,670, chief compliance officer fees $3,897 and transfer agency per account fees $8,723. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended October 31, 2009, amounted to $9,717,733 and $2,284,475, respectively. The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended October 31,2009, these disclosures did not impact the notes to the financial statements. At October 31, 2009, accumulated net unrealized appreciation on investments was $6,210,709, consisting of $7,323,751 gross unrealized appreciation and $1,113,042 gross unrealized depreciation. At October 31, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 5Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date the financial statements were issued. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. 30 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) At a meeting of the Board of Trustees held on July 21, 2009, the Board considered the re-approval for an annual period of the funds Management Agreement, pursuant to which the Manager provides the fund with investment advisory and administrative services. The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of the Manager. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members considered information previously provided to them in a presentation from representatives of the Manager regarding services provided to the fund and other funds in the Dreyfus fund complex, and representatives of the Manager confirmed that there had been no material changes in this information.The Board also discussed the nature, extent and quality of the services provided to the fund pursuant to its Management Agreement. The Managers representatives reviewed the funds distribution of accounts and the relationships the Manager has with various intermediaries and the different needs of each.The Managers representatives noted the distribution channels for the fund as well as the diversity of distribution among the funds in the Dreyfus fund complex, and the Managers corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services in each distribution channel, including those of the fund.The Manager provided the number of shareholder accounts in the fund, as well as the funds asset size. The Board members also considered the Managers research and portfolio management capabilities and that the Manager also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board members also considered the Managers extensive administrative, accounting and compliance infrastructure. The Fund 31 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) Comparative Analysis of the Funds Performance, Management Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of comparable funds (the Performance Group) and to a broader group of funds (the Performance Universe), selected and provided by Lipper, Inc. an independent provider of investment company data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below).The Board members discussed the results of the comparisons and noted that the funds yield performance for the past ten one-year periods ended May 31 (2000 - 2009) was equal to or above the Performance Group median for the corresponding time periods, except the one-year periods ended May 31, 2001 and 2002, when it was below the median, and that the funds yield performance was above the Performance Universe median for each reported time period.The Board members noted that the funds total return performance for various periods ended May 31, 2009 was above the Performance Group and Performance Universe medians for each of the reported time periods. The Manager also provided a comparison of the funds calendar year total returns to the returns of its Lipper category average for the prior ten years, and the board members noted that the fund had outperformed its Lipper category average in nine of the past ten calendar years. The Board members also discussed the funds contractual and actual management fee and total expense ratio as compared to a comparable group of funds (the Expense Group) that was composed of the same funds included in the Performance Group and a broader group of funds (the Expense Universe), each selected and provided by Lipper. The Board noted that the funds contractual management fee was equal to the Expense Group median and above the Expense Universe median, and that the funds actual management fee and total expense ratio were above the Expense Group and Expense Universe medians. 32 Representatives of the Manager informed the Board members that there were no mutual funds, separate accounts or wrap fee accounts managed by the Manager or its affiliates with similar investment objectives, policies and strategies as the fund. Analysis of Profitability and Economies of Scale. The Managers representatives reviewed the dollar amount of expenses allocated and profit received by the Manager and the method used to determine such expenses and profit. The Board previously had been provided with information prepared by an independent consulting firm regarding the Managers approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex. The Board members also had been informed that the methodology also had been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable. The consulting firm also analyzed where any economies of scale might emerge in connection with the management of a fund. The Board members evaluated the profitability analysis in light of the relevant circumstances for the fund, and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders.The Board members also considered potential benefits to the Manager and its affiliates from acting as investment adviser to the fund and noted that there were no soft dollar arrangements with respect to trading the funds portfolio. It was noted that the Board members should consider the Managers profitability with respect to the fund as part of their evaluation of whether the fees under the Management Agreement bear a reasonable relationship to the mix of services provided by the Manager, including the nature, extent and quality of such services and that a discussion of economies of scale is predicated on increasing assets and that, if a funds The Fund 33 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) assets had been decreasing, the possibility that the Manager may have realized any economies of scale would be less. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the funds Management Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the services provided by the Manager to the fund are adequate and appropriate. The Board was satisfied with the funds performance. The Board concluded that the fee paid to the Manager by the fund was reasonable in light of the services provided, comparative perfor- mance and expense and management fee information, costs of the services provided, and profits to be realized and benefits derived or to be derived by the Manager from its relationship with the fund. The Board determined that the economies of scale which may accrue to the Manager and its affiliates in connection with the management of the fund had been adequately considered by the Manager in con- nection with the management fee rate charged to the fund, and that, to the extent in the future it were to be determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with the information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that re-approval of the funds Management Agreement was in the best interests of the fund and its shareholders. 34 NOTES Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 13 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 17 Financial Highlights 20 Notes to Financial Statements 28 Information About the Review and Approval of the Funds Management Agreement FOR MORE INFORMATION Back Cover Dreyfus State Municipal Bond Funds, Dreyfus North Carolina Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We present to you this last report for Dreyfus State Municipal Bond Funds, Dreyfus North Carolina Fund, covering the six-month period from May 1, 2009, through October 31, 2009. Reports of positive U.S. economic growth over the third quarter of 2009 may have signaled the end of the deep recession that technically began in December 2007. Signs that the economy finally has turned a corner include inventory rebuilding among manufacturers and improvements in home sales and prices, while massive government stimulus and favorable supply-and-demand influences have all supported the municipal bond rally in 2009.As expected, funds with the longest average durations and lower-quality portfolios have led the rebound, while AAA-rated and shorter-duration funds have rallied to a lesser extent. As the financial markets currently appear poised to enter into a new phase, and as government intervention appears to be winding down (at least for the moment), the best strategy for your portfolio depends not only on your view of the economys direction,but on your current financial needs,future goals and attitudes toward risk.Your financial advisor can help you decide which investments have the potential to benefit from a recovery while guarding against the taxation and investment risks that may accompany policy changes and unexpected market developments. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 20, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of April 1, 2009, through October 31, 2009, as provided by James Welch, Portfolio Manager Fund and Market Performance Overview For the six-month period ended October 31, 2009, the Class A, Class B and Class C shares of Dreyfus North Carolina Fund, a series of Dreyfus State Municipal Bond Funds,produced total returns of 4.88%,4.57% and 4.48%,respectively. 1 In comparison,the Barclays Capital Municipal Bond Index (the Index), the funds benchmark Index, which is composed of bonds issued nationally and not solely within North Carolina, achieved a total return of 4.99% for the same period. 2 Municipal bonds rallied strongly over the reporting period amid expectations of better economic times and stable credit markets.The funds returns were roughly in line with its Index, primarily due to strong performance by the funds core, seasoned holdings of municipal bonds. The Funds Investment Approach The fund seeks to maximize current income exempt from federal income tax and North Carolina state income tax without undue risk. To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal income tax and from North Carolina state income tax.The fund invests at least 70% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus.The fund may invest up to 30% of its assets in municipal bonds rated below investment grade or the unrated equivalent as determined by Dreyfus. Under normal market conditions, the dollar-weighted average maturity of the funds portfolio is expected to exceed 10 years. We may buy and sell bonds based on credit quality, market outlook and yield potential. In selecting municipal bonds for investment, we may assess the current interest-rate environment and a municipal bonds potential volatility in different rate environments. We focus on bonds The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) with the potential to offer attractive current income, typically looking for bonds that can provide consistently attractive current yields or that are trading at competitive market prices. A portion of the funds assets may be allocated todiscountbonds,which are bonds that sell at a price below their face value, or to premium bonds, which are bonds that sell at a price above their face value.The funds allocation either to discount bonds or to premium bonds will change along with our changing views of the current interest-rate and market environment.We may also look to select bonds that are most likely to obtain attractive prices when sold. Municipal Bonds Rebounded Sharply In the wake of severe market declines stemming from a global financial crisis and recession, the municipal bond market staged an impressive rebound over the reporting period. The rally was fueled by changing investor sentiment, which began to improve in March 2009 as government and monetary authorities aggressive remedial measuresincluding historically low interest rates, injections of liquidity into the banking system, the rescues of major corporations and a massive economic stimulus programseemed to gain traction.Additional evidence of economic stabilization later appeared, supporting a sustained rally through the reporting periods end. Although most municipal bonds participated in the rally, gains were particularly strong among lower-quality issues that had been punished in the downturn. Seasoned Holdings Supported Fund Returns The funds core holdings of seasoned bonds produced competitive levels of income that bolstered the funds total return. Moreover, we strived to maintain a high level of credit quality.When making new purchases, we generally emphasized higher-rated bonds with maturities in the 15- to 20-year range, which offered most of the yield of longer-term securities but with less volatility.We generally favored bonds backed by dedicated revenue streams, including those from essential municipal services such as sewer and water facilities. 4 Like most other states, North Carolina has continued to struggle with fiscal pressures due to tax revenue shortfalls and greater demand for services in the recession.The state has attempted to bridge its budget gaps with spending cuts and payments from the federal economic stimulus program. Important Information About the Fund An agreement and plan of Reorganization to merge the fund into Dreyfus AMT-Free Municipal Bond Fund (the Acquiring Fund) was approved at a Special Meeting of Shareholders held on November 19, 2009.As a result, effective on or about January 26, 2010, the fund will transfer its asset into the Acquiring Fund, in a tax-free exchange for shares of the acquiring fund, and will subsequently cease operation. November 20, 2009 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Each share class is subject to a different sales charge and distribution expense structure and will achieve different returns. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes for non-North Carolina residents, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are fully taxable. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus State Municipal Bond Funds, Dreyfus North Carolina Fund from May 1, 2009 to October 31, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2009 Class A Class B Class C Expenses paid per $1,000  $ 5.22 $ 8.51 $ 9.17 Ending value (after expenses) $1,048.80 $1,045.70 $1,044.80 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2009 Class A Class B Class C Expenses paid per $1,000  $ 5.14 $ 8.39 $ 9.05 Ending value (after expenses) $1,020.11 $1,016.89 $1,016.23  Expenses are equal to the funds annualized expense ratio of 1.01% for Class A, 1.65% for Class B and 1.78% for Class C, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS October 31, 2009 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments96.4% Rate (%) Date Amount ($) Value ($) North Carolina87.4% Appalachian State University, Housing and Student Center System Revenue (Insured; FSA) (Prerefunded) 5.60 7/15/10 1,000,000 a 1,046,410 Cabarrus County, COP (Installment Financing Contract) 5.50 4/1/14 2,000,000 2,124,640 Charlotte, GO 5.00 7/1/21 1,525,000 1,593,442 Charlotte, GO 5.00 7/1/22 2,110,000 2,198,367 Charlotte, Storm Water Fee Revenue (Prerefunded) 6.00 6/1/10 2,000,000 a 2,086,980 Charlotte, Water and Sewer System Revenue 5.00 7/1/34 1,000,000 1,056,060 Charlotte, Water and Sewer System Revenue 4.63 7/1/36 1,000,000 1,014,850 Charlotte-Mecklenburg Hospital Authority, Health Care Revenue (Carolinas HealthCare System) 5.00 1/15/39 1,000,000 983,330 Durham, Water and Sewer Utility System Revenue 5.25 6/1/21 1,620,000 1,908,392 Durham County, GO Public Improvement Bonds 5.00 6/1/18 1,000,000 1,124,350 Iredell County, COP (Iredell County School Projects) (Insured; AMBAC) 5.00 6/1/26 1,000,000 1,052,630 Johnston County, GO (Insured; National Public Finance Guarantee Corp.) 4.50 2/1/25 1,250,000 1,285,175 Monroe, COP (Installment Financing Agreement) (Insured; Assured Guaranty) 5.50 3/1/39 1,000,000 1,039,130 New Hanover County, GO Public Improvement Bonds (Prerefunded) 5.75 11/1/10 1,700,000 a 1,826,616 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) North Carolina (continued) North Carolina, Capital Improvement Limited Obligation Bonds 5.00 5/1/28 2,205,000 2,389,691 North Carolina Capital Facilities Finance Agency, Educational Facilities Revenue (Wake Forest University) 5.00 1/1/38 1,000,000 1,042,890 North Carolina Capital Facilities Finance Agency, Revenue (Duke University Project) 5.00 10/1/38 1,005,000 1,051,451 North Carolina Capital Facilities Finance Agency, Revenue (Duke University Project) (Prerefunded) 5.13 10/1/12 1,000,000 a 1,117,310 North Carolina Eastern Municipal Power Agency, Power System Revenue 5.00 1/1/26 1,000,000 1,022,080 North Carolina Eastern Municipal Power Agency, Power System Revenue (Insured; ACA) 6.00 1/1/22 1,000,000 1,142,340 North Carolina Eastern Municipal Power Agency, Power System Revenue (Insured; ACA) (Prerefunded) 6.75 1/1/10 3,000,000 a 3,062,580 North Carolina Medical Care Commission, Health Care Facilities First Mortgage Revenue (DePaul Community Facilities Project) (Prerefunded) 7.63 11/1/09 2,005,000 a 2,045,501 North Carolina Medical Care Commission, Health Care Facilities First Mortgage Revenue (Pennybyrn at Maryfield Project) 6.13 10/1/35 1,000,000 732,660 North Carolina Medical Care Commission, Health Care Facilities Revenue (Cleveland County HealthCare System Project) (Insured; AMBAC) 5.25 7/1/19 1,135,000 1,158,914 North Carolina Medical Care Commission, Health Care Facilities Revenue (University Health Systems of Eastern Carolina) 6.25 12/1/33 1,750,000 1,914,763 8 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) North Carolina (continued) North Carolina Medical Care Commission, HR (NorthEast Medical Center Project) (Insured; AMBAC) (Prerefunded) 5.50 11/1/10 1,000,000 a 1,058,240 North Carolina Medical Care Commission, HR (NorthEast Medical Center Project) (Insured; AMBAC) (Prerefunded) 5.50 11/1/10 2,000,000 a 2,116,480 North Carolina Medical Care Commission, HR (Southeastern Regional Medical Center) 6.25 6/1/29 2,000,000 2,021,160 North Carolina Medical Care Commission, HR (Wilson Memorial Hospital Project) (Insured; AMBAC) 0.00 11/1/16 3,055,000 b 2,327,971 North Carolina Medical Care Commission, Retirement Facilities First Mortgage Revenue (Cypress Glen Retirement Community) 6.00 10/1/33 1,000,000 788,210 North Carolina Medical Care Commission, Retirement Facilities First Mortgage Revenue (Givens Estates Project) (Prerefunded) 6.50 7/1/13 1,000,000 a 1,182,760 North Carolina Medical Care Commission, Revenue (North Carolina Housing Foundation, Inc.) (Insured; ACA) 6.63 8/15/30 3,250,000 3,077,360 North Carolina Municipal Power Agency Number 1, Catawba Electric Revenue 5.00 1/1/30 1,000,000 1,011,670 Oak Island, Enterprise System Revenue (Insured; Assured Guaranty) 6.00 6/1/34 1,000,000 1,075,370 Orange Water and Sewer Authority, Water and Sewer System Revenue 5.00 7/1/31 1,000,000 1,045,760 Raleigh, Combined Enterprise System Revenue 5.00 3/1/31 1,175,000 1,239,120 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) North Carolina (continued) University of North Carolina, System Pool Revenue (Pool General Trust Indenture of the Board of Governors of The University of North Carolina) 5.00 10/1/34 1,000,000 1,030,730 Winston Salem, COP 4.75 6/1/31 1,000,000 997,280 U.S. Related9.0% Government of Guam, GO 6.75 11/15/29 250,000 268,467 Guam Waterworks Authority, Water and Wastewater System Revenue 5.88 7/1/35 1,000,000 958,410 Puerto Rico Commonwealth, Public Improvement GO (Insured; FGIC) 5.50 7/1/29 1,315,000 1,313,317 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 1,000,000 1,006,080 Puerto Rico Electric Power Authority, Power Revenue (Insured; FGIC) (Prerefunded) 5.00 7/1/15 1,000,000 a 1,151,040 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 1,000,000 1,050,350 Total Investments (cost $59,696,155) 96.4% Cash and Receivables (Net) 3.6% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. 10 Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  AAA Aaa AAA 34.3 AA Aa AA 25.4 A A A 16.7 BBB Baa BBB 3.8 BB Ba BB 1.6 B B B .4 Not Rated c Not Rated c Not Rated c 17.8  Based on total investments. c Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. 12 STATEMENT OF ASSETS AND LIABILITIES October 31, 2009 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments 59,696,155 61,740,327 Cash 1,399,078 Interest receivable 1,042,873 Receivable for shares of Beneficial Interest subscribed 2,795 Prepaid expenses 10,329 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 61,147 Payable for shares of Beneficial Interest redeemed 47,528 Accrued expenses 33,499 Net Assets ($) Composition of Net Assets ($): Paid-in capital 61,730,841 Accumulated undistributed investment incomenet 900 Accumulated net realized gain (loss) on investments 277,315 Accumulated net unrealized appreciation (depreciation) on investments 2,044,172 Net Assets ($) Net Asset Value Per Share Class A Class B Class C Net Assets ($) 59,644,422 610,026 3,798,780 Shares Outstanding 4,387,780 44,915 279,407 Net Asset Value Per Share ($) See notes to financial statements. The Fund 13 STATEMENT OF OPERATIONS Six Months Ended October 31, 2009 (Unaudited) Investment Income ($): Interest Income Expenses: Management feeNote 3(a) 182,149 Shareholder servicing costsNote 3(c) 102,648 Professional fees 17,594 Distribution feesNote 3(b) 15,360 Registration fees 11,562 Custodian feesNote 3(c) 6,359 Prospectus and shareholders reports 2,820 Trustees fees and expensesNote 3(d) 1,559 Loan commitment feesNote 2 292 Miscellaneous 10,218 Total Expenses Lessreduction in fees due to earnings creditsNote 1(b) (1,002) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments 516,489 Net unrealized appreciation (depreciation) on investments 1,314,939 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 14 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended October 31, 2009 Year Ended (Unaudited) April 30, 2009 Operations ($): Investment incomenet 1,358,231 2,602,375 Net realized gain (loss) on investments 516,489 (220,398) Net unrealized appreciation (depreciation) on investments 1,314,939 (1,458,318) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (1,282,935) (2,463,298) Class B Shares (14,485) (55,408) Class C Shares (59,911) (82,627) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 3,211,871 9,457,543 Class B Shares 19,947 39,452 Class C Shares 689,571 1,356,633 Dividends reinvested: Class A Shares 904,735 1,579,942 Class B Shares 12,241 38,212 Class C Shares 37,858 50,120 Cost of shares redeemed: Class A Shares (6,032,267) (7,701,285) Class B Shares (418,609) (1,623,447) Class C Shares (185,003) (128,189) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 63,980,556 62,589,249 End of Period Undistributed investment incomenet 900  The Fund 15 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended October 31, 2009 Year Ended (Unaudited) April 30, 2009 Capital Share Transactions: Class A a Shares sold 240,110 717,854 Shares issued for dividends reinvested 67,024 120,251 Shares redeemed (442,839) (590,143) Net Increase (Decrease) in Shares Outstanding Class B a Shares sold 1,492 3,075 Shares issued for dividends reinvested 909 2,901 Shares redeemed (31,059) (122,270) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 51,195 103,014 Shares issued for dividends reinvested 2,802 3,819 Shares redeemed (13,500) (9,882) Net Increase (Decrease) in Shares Outstanding a During the period ended October 31, 2009, 10,594 Class B shares representing $142,349 were automatically converted to 10,586 Class A shares and during the period ended April 30, 2009, 76,104 Class B shares representing $1,010,611, were automatically converted to 76,045 Class A shares. See notes to financial statements. 16 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended October 31, 2009 Year Ended April 30, Class A Shares (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 13.23 13.58 13.89 13.76 14.04 13.71 Investment Operations: Investment incomenet a .28 .56 .57 .56 .56 .53 Net realized and unrealized gain (loss) on investments .36 (.35) (.29) .16 (.28) .33 Total from Investment Operations .64 .21 .28 .72 .28 .86 Distributions: Dividends from investment incomenet (.28) (.56) (.57) (.57) (.56) (.53) Dividends from net realized gain on investments   (.02) (.02)   Total Distributions (.28) (.56) (.59) (.59) (.56) (.53) Net asset value, end of period 13.59 13.23 13.58 13.89 13.76 14.04 Total Return (%) b 4.88 c 1.63 2.05 5.31 2.01 6.36 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.01 d 1.05 1.00 .99 .99 .98 Ratio of net expenses to average net assets 1.01 d,e 1.04 .99 .99 .99 .98 e Ratio of net investment income to average net assets 4.15 d 4.22 4.13 4.07 4.01 3.79 Portfolio Turnover Rate 12.03 c 12.88  20.35 37.61 38.85 Net Assets, end of period ($ x 1,000) 59,644 59,846 58,083 60,553 60,682 62,461 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Six Months Ended October 31, 2009 Year Ended April 30, Class B Shares (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 13.22 13.57 13.88 13.75 14.03 13.70 Investment Operations: Investment incomenet a .24 .46 .48 .49 .48 .45 Net realized and unrealized gain (loss) on investments .36 (.33) (.28) .15 (.27) .34 Total from Investment Operations .60 .13 .20 .64 .21 .79 Distributions: Dividends from investment incomenet (.24) (.48) (.49) (.49) (.49) (.46) Dividends from net realized gain on investments   (.02) (.02)   Total Distributions (.24) (.48) (.51) (.51) (.49) (.46) Net asset value, end of period 13.58 13.22 13.57 13.88 13.75 14.03 Total Return (%) b 4.57 c 1.04 1.48 4.76 1.49 5.82 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.65 d 1.61 1.56 1.51 1.51 1.49 Ratio of net expenses to average net assets 1.65 d,e 1.60 1.54 1.51 1.51 1.49 e Ratio of net investment income to average net assets 3.56 d 3.64 3.58 3.56 3.49 3.28 Portfolio Turnover Rate 12.03 c 12.88  20.35 37.61 38.85 Net Assets, end of period ($ x 1,000) 610 973 2,577 5,330 7,430 10,366 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 18 Six Months Ended October 31, 2009 Year Ended April 30, Class C Shares (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 13.24 13.59 13.90 13.77 14.05 13.71 Investment Operations: Investment incomenet a .23 .45 .46 .46 .45 .42 Net realized and unrealized gain (loss) on investments .36 (.35) (.29) .15 (.28) .34 Total from Investment Operations .59 .10 .17 .61 .17 .76 Distributions: Dividends from investment incomenet (.23) (.45) (.46) (.46) (.45) (.42) Dividends from net realized gain on investments   (.02) (.02)   Total Distributions (.23) (.45) (.48) (.48) (.45) (.42) Net asset value, end of period 13.60 13.24 13.59 13.90 13.77 14.05 Total Return (%) b 4.48 c .85 1.24 4.51 1.25 5.64 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.78 d 1.82 1.79 1.76 1.75 1.73 Ratio of net expenses to average net assets 1.77 d 1.81 1.77 1.76 1.75 1.73 e Ratio of net investment income to average net assets 3.37 d 3.43 3.33 3.31 3.25 3.04 Portfolio Turnover Rate 12.03 c 12.88  20.35 37.61 38.85 Net Assets, end of period ($ x 1,000) 3,799 3,162 1,929 1,590 1,678 2,287 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus State Municipal Bond Funds (the Trust) is registered under the Investment Company Act of 1940, as amended (the Act), as a non-diversified open-end management investment company, and operates as a series company that offers nine series, including the Dreyfus North Carolina Fund (the fund).The Trusts investment objective is to maximize current income exempt from federal and, where applicable, state income taxes, without undue risk.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class B and Class C. Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years.The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. 20 The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2009 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds  61,740,327  22 (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gain and loss from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when issued or delayed delivery basis may be settled a month or more after the trade date. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund follows an investment policy of investing primarily in municipal obligations of one state. Economic changes affecting the state and certain of its public bodies and municipalities may affect the ability of issuers within the state to pay interest on, or repay principal of, municipal obligations held by the fund. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) As of and during the period ended October 31, 2009, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended April 30, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $159,002 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to April 30, 2009. If not applied, $7,970 of the carryover expires in fiscal 2016 and $151,032 expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal year ended April 30, 2009 was as follows: tax exempt income $2,601,149 and ordinary income $184.The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2Bank Lines of Credit: The fund participated with other Dreyfus-managed funds in a $145 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of NewYork Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Effective October 14, 2009, the $145 million unsecured credit facility with Citibank, N.A., was increased to $215 million and the fund continues participation in the $300 million unsecured credit facility provided by The Bank of New York Mellon. In connection therewith, the fund has agreed to pay its pro rata portion of Facility fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended October 31, 2009, the fund did not borrow under the Facilities. 24 NOTE 3Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .55% of the value of the funds average daily net assets and is payable monthly. During the period ended October 31, 2009, the Distributor retained $974 from commissions earned on sales of the funds Class A shares and $2,099 and $56 from CDSCs on redemptions of the funds Class B and Class C shares, respectively. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class B and Class C shares pay the Distributor for distributing their shares at an annual rate of .50% of the value of the average daily net assets of Class B shares and .75% of the value of the average daily net assets of Class C shares. During the period ended October 31, 2009, Class B and Class C shares were charged $2,033 and $13,327, respectively, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A, Class B and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended October 31, 2009, Class A, Class B and Class C shares were charged $77,336, $1,017 and $4,442, respectively, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) fund. During the period ended October 31, 2009, the fund was charged $11,315 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended October 31, 2009, the fund was charged $1,002 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were offset by earnings credits pursuant to the cash management agreement. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended October 31, 2009, the fund was charged $6,359 pursuant to the custody agreement. During the period ended October 31, 2009, the fund was charged $3,341 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $30,410, Rule 12b-1 distribution plan fees $2,675, shareholder services plan fees $13,823, custodian fees $3,019, chief compliance officer fees $3,897 and transfer agency per account fees $7,323. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended October 31, 2009, amounted to $7,697,169 and $10,206,922, respectively. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value 26 amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended October 31,2009, these disclosures did not impact the notes to the financial statements. At October 31, 2009, accumulated net unrealized appreciation on investments was $2,044,172, consisting of $2,937,370 gross unrealized appreciation and $893,198 gross unrealized depreciation. At October 31, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 5Plan of Reorganization: On July 21, 2009 the Board of Trustees of the Trust approved, and on November 19, 2009 the shareholders of the fund approved, an Agreement and Plan of Reorganization (the Agreement) between the Trust, on behalf of the fund, and Dreyfus Municipal Funds, Inc. on behalf of Dreyfus AMT-Free Municipal Bond Fund, (the Acquiring Fund).The Agreement provides for the transfer of the funds assets to the Acquiring Fund in a tax-free exchange for shares of the Acquiring Fund and the assumption by the Acquiring Fund of the stated liabilities of the fund, the distribution of shares of the Acquiring Fund to the funds shareholders and the subsequent termination of the fund (the Reorganization). In anticipation of the Reorganization, effective September 11, 2009, the fund was closed to any investments for new accounts. The Reorganization will take place on or about January 26, 2010. NOTE 6Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date the financial statements were issued. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. The Fund 27 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) At a meeting of the Board of Trustees held on July 21, 2009, the Board considered the re-approval for an annual period of the funds Management Agreement, pursuant to which the Manager provides the fund with investment advisory and administrative services. The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of the Manager. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members considered information previously provided to them in a presentation from representatives of the Manager regarding services provided to the fund and other funds in the Dreyfus fund complex, and representatives of the Manager confirmed that there had been no material changes in this information.The Board also discussed the nature, extent and quality of the services provided to the fund pursuant to its Management Agreement. The Managers representatives reviewed the funds distribution of accounts and the relationships the Manager has with various intermediaries and the different needs of each.The Managers representatives noted the distribution channels for the fund as well as the diversity of distribution among the funds in the Dreyfus fund complex, and the Managers corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services in each distribution channel, including those of the fund.The Manager provided the number of shareholder accounts in the fund, as well as the funds asset size. The Board members also considered the Managers research and portfolio management capabilities and that the Manager also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board members also considered the Managers extensive administrative, accounting and compliance infrastructure. The Board also considered the Managers brokerage policies and practices and the standards applied in seeking best execution. 28 Comparative Analysis of the Funds Performance, Management Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of comparable funds (the Performance Group) and to a broader group of funds (the Performance Universe), selected and provided by Lipper, Inc., an independent provider of investment company data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below).The Board members discussed the results of the comparisons and noted that the funds yield performance for the past ten one-year periods ended May 31 (2000-2009) was above the Performance Group median for the one-year periods ended May 31, 2006,2007,2008 and 2009 and below the median for the other reported time periods, and that the funds yield performance was above the Performance Universe median for each reported time period.The Board members also noted that the funds total return performance for various periods ended May 31, 2009 was above or equal to the Performance Group median for the one-, two-, three- and five-year periods and below the median for the four- and ten-year periods.The Board members noted that the funds total return performance was above the Performance Universe median for each reported time period. The Manager also provided a comparison of the funds calendar year total returns to the returns of its Lipper category average for the prior ten years, and the Board members noted that the fund outperformed its Lipper category average in eight of the past ten calendar years. The Board members also discussed the funds contractual and actual management fee and total expense ratio as compared to a comparable group of funds (the Expense Group) that was composed of the same funds included in the Performance Group and a broader group of funds (the Expense Universe), each selected and provided by Lipper. The Board noted that the funds contractual management fee was The Fund 29 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) equal to the Performance Group median, and that the funds actual management fee and total expense ratio were above the Expense Group and Expense Universe medians. Representatives of the Manager informed the Board members that there were no mutual funds, separate accounts or wrap fee accounts managed by the Manager or its affiliates with similar investment objectives, policies and strategies as the fund. Analysis of Profitability and Economies of Scale. The Managers representatives reviewed the dollar amount of expenses allocated and profit received by the Manager and the method used to determine such expenses and profit. The Board previously had been provided with information prepared by an independent consulting firm regarding the Managers approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex. The Board members also had been informed that the methodology also had been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable. The consulting firm also analyzed where any economies of scale might emerge in connection with the management of a fund. The Board members evaluated the profitability analysis in light of the relevant circumstances for the fund, and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders.The Board members also considered potential benefits to the Manager and its affiliates from acting as investment adviser to the fund and noted that there were no soft dollar arrangements with respect to trading the funds portfolio. It was noted that the Board members should consider the Managers profitability with respect to the fund as part of their evaluation of whether the fees under the Management Agreement bear a reasonable relationship to the mix of services provided by the Manager, including the nature, extent and quality of such services and that a discussion of economies of scale is predicated on increasing assets and that, if a funds assets had been decreasing, the possibility that the Manager 30 may have realized any economies of scale would be less. It was also noted that the profitability percentage for managing the fund was within the range determined by appropriate court cases to be reasonable given the services rendered and generally superior service levels provided by the Manager. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the funds Management Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the services provided by the Manager to the fund are adequate and appropriate. The Board was generally satisfied with the funds performance. The Board concluded that the fee paid to the Manager by the fund was reasonable in light of the services provided, comparative perfor- mance and expense and management fee information, costs of the services provided, and profits to be realized and benefits derived or to be derived by the Manager from its relationship with the fund. The Board determined that the economies of scale which may accrue to the Manager and its affiliates in connection with the management of the fund had been adequately considered by the Manager in con- nection with the management fee rate charged to the fund, and that, to the extent in the future it were to be determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with the information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that re-approval of the funds Management Agreement was in the best interests of the fund and its shareholders. The Fund 31 NOTES Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 15 Statement of Assets and Liabilities 16 Statement of Operations 17 Statement of Changes in Net Assets 19 Financial Highlights 22 Notes to Financial Statements 31 Information About the Review and Approval of the Funds Management Agreement FOR MORE INFORMATION Back Cover Dreyfus State Municipal Bond Funds, Dreyfus Ohio Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus State Municipal Bond Funds, Dreyfus Ohio Fund, covering the six-month period from May 1, 2009, through October 31, 2009. Reports of positive U.S. economic growth over the third quarter of 2009 may have signaled the end of the deep recession that technically began in December 2007. Signs that the economy finally has turned a corner include inventory rebuilding among manufacturers and improvements in home sales and prices, while massive government stimulus and favorable supply-and-demand influences have all supported the municipal bond rally in 2009.As expected, funds with the longest average durations and lower-quality portfolios have led the rebound, while AAA-rated and shorter-duration funds have rallied to a lesser extent. As the financial markets currently appear poised to enter into a new phase, and as government intervention appears to be winding down (at least for the moment), the best strategy for your portfolio depends not only on your view of the economys direction,but on your current financial needs,future goals and attitudes toward risk.Your financial advisor can help you decide which investments have the potential to benefit from a recovery while guarding against the taxation and investment risks that may accompany policy changes and unexpected market developments. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 16, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of May 1, 2009, through October 31, 2009, as provided by Joseph P. Darcy, Portfolio Manager Fund and Market Performance Overview For the six-month period ended October 31, 2009, Class A, Class B and Class C shares of Dreyfus Ohio Fund, a series of Dreyfus State Municipal Bond Funds, produced total returns of 6.01%, 5.60% and 5.61%, respectively. 1 In comparison, the Barclays Capital Municipal Bond Index (the Index), the funds benchmark Index, which is composed of bonds issued nationally and not solely within Ohio, achieved a total return of 4.99% for the same period. 2 Municipal bonds rallied strongly over the reporting period amid expectations of better economic times and stable credit markets.The funds returns were higher than its Index, primarily due to strong performance by the funds core, seasoned holdings of municipal bonds. The Funds Investment Approach The fund seeks to maximize current income exempt from federal income tax and Ohio state income tax without undue risk.To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal income tax and from Ohio state income tax.The fund invests at least 70% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus.The fund may invest up to 30% of its assets in municipal bonds rated below investment grade or the unrated equivalent as determined by Dreyfus. Under normal market conditions, the dollar-weighted average maturity of the funds portfolio is expected to exceed 10 years. We may buy and sell bonds based on credit quality, market outlook and yield potential.When selecting municipal bonds for investment, we may assess the current interest-rate environment and a municipal bonds potential volatility in different rate environments. We focus on bonds with the potential to offer attractive current income, typically looking The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) for bonds that can provide consistently attractive current yields or that are trading at competitive market prices. A portion of the funds assets may be allocated todiscountbonds,which are bonds that sell at a price below their face value, or to premium bonds, which are bonds that sell at a price above their face value.The funds allocation either to discount bonds or to premium bonds will change along with our changing views of the current interest-rate and market environment.We may also look to select bonds that are most likely to obtain attractive prices when sold. Municipal Bonds Rebounded Sharply In the wake of severe market declines stemming from a global financial crisis and recession, the municipal bond market staged an impressive rebound over the reporting period. The rally was fueled by changing investor sentiment, which began to improve in early 2009 as government and monetary authorities aggressive remedial measuresincluding historically low interest rates, injections of liquidity into the banking system, the rescues of major corporations and a massive economic stimulus programseemed to gain traction. Additional evidence of economic stabilization later appeared, supporting a sustained rally through the reporting periods end. Although most municipal bonds participated in the rally, gains were particularly strong among lower-quality issues that had been punished in the downturn. Seasoned Holdings Supported Fund Returns The funds core holdings of seasoned bonds produced competitive levels of income that bolstered the funds total return. Moreover, we strived to maintain a high level of credit quality.When making new purchases, we generally emphasized higher-rated bonds with maturities in the 15- to 20-year range, which offered most of the yield of longer-term securities but with less volatility.We generally favored bonds backed by dedicated revenue streams, including those from essential municipal services such as sewer and water facilities. Ohio has continued to struggle with fiscal pressures due to high levels of unemployment, tax revenue shortfalls and greater demand for services 4 in the recession. Proposals under consideration to bridge the budget gap include spending cuts, delays in planned income- and property-tax reductions, and higher fees and taxes on racetracks and casinos. Supply-and-Demand Factors Appear Favorable We have maintained a generally conservative investment posture.With short-term interest rates expected to remain low for some time, credit conditions may be the dominant influence on market sentiment over the foreseeable future. Despite the impact of the recession on Ohio and its municipalities, technical factors have supported the market.The supply of newly issued municipal bonds has fallen significantly to date in 2009 compared to one year ago as the Build America Bonds program, part of the economic stimulus package, has diverted a substantial portion of new issuance to the taxable bond market.At the same time, demand for municipal bonds has intensified from investors concerned about the likelihood of higher income taxes.We expect this favorable supply-and-demand dynamic to persist into 2010. November 16, 2009 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Each share class is subject to a different sales charge and distribution expense structure and will achieve different returns. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes for non-Ohio residents, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are fully taxable. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus State Municipal Bond Funds, Dreyfus Ohio Fund from May 1, 2009 to October 31, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2009 Class A Class B Class C Expenses paid per $1,000  $ 5.09 $ 8.29 $ 8.97 Ending value (after expenses) $1,060.10 $1,056.00 $1,056.10 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2009 Class A Class B Class C Expenses paid per $1,000  $ 4.99 $ 8.13 $ 8.79 Ending value (after expenses) $1,020.27 $1,017.14 $1,016.48  Expenses are equal to the funds annualized expense ratio of .98% for Class A, 1.60% for Class B, and 1.73% for Class C; multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS October 31, 2009 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments102.1% Rate (%) Date Amount ($) Value ($) Ohio92.2% Akron, GO 6.00 12/1/12 1,380,000 1,586,338 Akron, GO (Insured; National Public Finance Guarantee Corp.) 5.50 12/1/20 1,460,000 1,510,049 Blue Ash, Tax Increment Financing Revenue (Duke Realty Ohio Project) 5.00 12/1/16 1,000,000 972,130 Blue Ash, Tax Increment Financing Revenue (Duke Realty Ohio Project) 5.00 12/1/21 730,000 658,642 Blue Ash, Tax Increment Financing Revenue (Duke Realty Ohio Project) 5.00 12/1/25 500,000 431,745 Blue Ash, Tax Increment Financing Revenue (Duke Realty Ohio Project) 5.00 12/1/30 400,000 323,388 Blue Ash, Tax Increment Financing Revenue (Duke Realty Ohio Project) 5.00 12/1/35 1,000,000 758,800 Buckeye Tobacco Settlement Financing Authority, Tobacco Settlement Asset-Backed Bonds 5.13 6/1/24 2,500,000 2,226,650 Cincinnati, EDR (Baldwin 300 Project) 5.00 11/1/28 2,565,000 2,622,841 Cincinnati City School District, GO School Improvement Bonds (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.38 12/1/11 6,560,000 a 7,185,496 Cincinnati State Technical and Community College, General Receipts Bonds (Insured; AMBAC) 5.25 10/1/22 2,375,000 2,402,954 Clermont County, Hospital Facilities Revenue (Mercy Health System) (Insured; AMBAC) 5.63 9/1/16 4,250,000 4,252,082 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Ohio (continued) Cleveland, Waterworks Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 1/1/21 8,000,000 9,056,560 Cleveland-Cuyahoga County Port Authority, Senior Special Assessment/Tax Increment Revenue (University Heights Public Parking Garage Project) 7.00 12/1/18 2,200,000 2,234,826 Cleveland-Cuyahoga County Port Authority, Senior Special Assessment/Tax Increment Revenue (University Heights Public Parking Garage Project) 7.35 12/1/31 3,655,000 3,655,804 Cuyahoga County, Hospital Facilities Revenue (UHHS/CSAHS-Cuyahoga, Inc. and CSAHS/UHHS-Canton, Inc. Project) 7.50 1/1/30 6,250,000 6,360,875 Fairfield City School District, GO School Improvement Bonds (Insured; National Public Finance Guarantee Corp.) 5.38 12/1/19 1,860,000 1,981,384 Fairfield City School District, GO School Improvement Bonds (Insured; National Public Finance Guarantee Corp.) 5.38 12/1/20 1,400,000 1,491,364 Franklin County, HR (Holy Cross Health System Corporation) 5.80 6/1/16 260,000 260,424 Hamilton County, EDR (King Highland Community Urban Redevelopment CorporationUniversity of Cincinnati, Lessee, Project) (Insured; National Public Finance Guarantee Corp.) 5.00 6/1/33 2,000,000 2,014,420 Hamilton County, Sales Tax Revenue (Insured; AMBAC) 0.00 12/1/27 17,940,000 b 6,879,990 Highland Local School District, GO School Improvement Bonds (Insured; FSA) (Prerefunded) 5.75 12/1/11 2,020,000 a 2,228,262 8 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Ohio (continued) Hilliard City School District, GO School Improvement Bonds (Insured; National Public Finance Guarantee Corp.) 0.00 12/1/13 1,655,000 b 1,497,047 Hilliard City School District, GO School Improvement Bonds (Insured; National Public Finance Guarantee Corp.) 0.00 12/1/14 1,655,000 b 1,425,981 Kent State University, General Receipts Bonds (A State University of Ohio) (Insured; Assured Guaranty) 5.00 5/1/25 2,000,000 2,104,600 Kent State University, General Receipts Bonds (A State University of Ohio) (Insured; Assured Guaranty) 5.00 5/1/29 1,000,000 1,029,740 Lebanon City School District, GO (School Facilities Construction and Improvement) (Insured; FSA) (Prerefunded) 5.50 12/1/11 4,050,000 a 4,446,616 Mason City School District, GO Unlimited Tax Bonds (Insured; FSA) 5.25 12/1/31 5,000,000 5,750,650 Massillon City School District, GO (Various Purpose Improvement) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/25 1,150,000 1,189,618 Milford Exempt Village School District, GO School Improvement Bonds (Insured; FSA) (Prerefunded) 6.00 12/1/11 1,910,000 a 2,113,835 Montgomery County, Revenue (Miami Valley Hospital) 6.25 11/15/33 2,500,000 2,626,325 New Albany Community Authority, Community Facilities Revenue (Insured; AMBAC) 5.20 10/1/24 2,000,000 2,040,880 Ohio, GO (Insured; FSA) 5.00 3/15/20 15,520,000 c,d 16,315,478 Ohio, PCR (Standard Oil Company Project) (Guaranteed; British Petroleum Company PLC) 6.75 12/1/15 2,700,000 3,293,757 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Ohio (continued) Ohio Higher Educational Facility Commission, Higher Educational Facility Revenue (Xavier University Project) (Insured; FGIC) (Prerefunded) 5.00 5/1/13 2,000,000 a 2,226,040 Ohio State University, General Receipts Bonds 5.25 6/1/23 2,625,000 2,847,574 Ohio Turnpike Commission, Turnpike Revenue, Highway Improvements 5.50 2/15/26 3,565,000 3,630,097 Ohio Turnpike Commission, Turnpike Revenue, Highway Improvements (Prerefunded) 5.50 2/15/11 4,135,000 a 4,395,009 Port of Greater Cincinnati Development Authority, Special Obligation Development Revenue (Cooperative Public Parking and Infrastructure Project) 6.30 2/15/24 2,215,000 1,801,637 Port of Greater Cincinnati Development Authority, Special Obligation Development Revenue (Cooperative Public Parking and Infrastructure Project) 6.40 2/15/34 2,500,000 1,903,950 Port of Greater Cincinnati Development Authority, Tax Increment Development Revenue (Fairfax Village Red Bank Infrastructure Project) 5.50 2/1/25 2,145,000 1,672,263 Richland County, GO (Correctional Facilities Bonds) (Insured; Assured Guaranty) 6.00 12/1/28 400,000 450,044 Strongsville, GO Library Improvement Bonds (Insured; National Public Finance Guarantee Corp.) 5.50 12/1/20 1,700,000 1,815,243 Summit County, GO (Insured; FGIC) (Prerefunded) 6.50 12/1/10 2,000,000 a 2,152,640 Summit County Port Authority, Development Revenue (Bond Fund Program-Twinsburg Township Project) 5.13 5/15/25 570,000 463,877 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Ohio (continued) Summit County Port Authority, Revenue (Civic Theatre Project) (Insured; AMBAC) 5.50 12/1/26 1,000,000 1,014,960 Toledo-Lucas County Port Authority, Development Revenue (Northwest Ohio Bond Fund Midwest Terminals Project) 6.00 11/15/27 1,740,000 1,507,240 Toledo-Lucas County Port Authority, Development Revenue (Northwest Ohio Bond Fund Toledo Express Airport Project) 6.38 11/15/32 2,425,000 2,084,239 University of Cincinnati, General Receipts Bonds (Insured; FGIC) (Prerefunded) 5.75 6/1/11 2,165,000 a 2,358,832 University of Cincinnati, General Receipts Bonds (Insured; FGIC) (Prerefunded) 5.75 6/1/11 1,500,000 a 1,634,295 University of Cincinnati, General Receipts Bonds (Insured; National Public Finance Guarantee Corp.) 5.00 6/1/21 3,040,000 3,101,226 Warren, Waterworks Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 11/1/15 1,450,000 1,556,328 West Muskingum Local School District, GO (School Facilities Construction and Improvement) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/30 2,945,000 2,955,661 Youngstown, GO Pension Bonds (Insured; AMBAC) (Prerefunded) 5.38 12/1/10 2,195,000 a 2,335,765 Youngstown, GO Pension Bonds (Insured; AMBAC) (Prerefunded) 6.00 12/1/10 2,370,000 a 2,538,033 U.S. Related9.9% Childrens Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 0.00 5/15/50 12,500,000 b 450,000 Government of Guam, GO 6.75 11/15/29 500,000 536,935 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related (continued) Guam Waterworks Authority, Water and Wastewater System Revenue 5.88 7/1/35 900,000 862,569 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/17 1,000,000 1,031,110 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 1,500,000 1,509,120 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/15 1,000,000 1,084,860 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/23 2,000,000 2,012,260 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; FSA) 5.50 7/1/31 3,370,000 3,707,034 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 1,750,000 1,838,112 Virgin Islands Public Finance Authority, Revenue, Virgin Islands Gross Receipts Taxes Loan Note 6.38 10/1/19 3,000,000 3,068,460 Total Investments (cost $160,949,471) 102.1% Liabilities, Less Cash and Receivables (2.1%) Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Security exempt from registration under Rule 144A of the Securities Act of 1933.This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2009, this security amounted to $16,315,478 or 10.1% of net assets. d Collateral for floating rate borrowings. 12 Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  AAA Aaa AAA 19.5 AA Aa AA 35.2 A A A 15.1 BBB Baa BBB 11.7 BB Ba BB .5 B B B .3 Not Rated e Not Rated e Not Rated e 17.7  Based on total investments. e Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. 14 STATEMENT OF ASSETS AND LIABILITIES October 31, 2009 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments 160,949,471 165,474,964 Cash 4,034,044 Interest receivable 2,802,397 Receivable for shares of Beneficial Interest subscribed 9,406 Prepaid expenses 10,219 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 143,543 Payable for floating rate notes issuedNote 4 7,760,000 Payable for investment securities purchased 2,102,356 Payable for shares of Beneficial Interest redeemed 151,585 Interest and expense payable related to floating rate notes issuedNote 4 6,601 Accrued expenses 27,592 Net Assets ($) Composition of Net Assets ($): Paid-in capital 163,640,773 Accumulated undistributed investment incomenet 13,543 Accumulated net realized gain (loss) on investments (6,040,456) Accumulated net unrealized appreciation (depreciation) on investments 4,525,493 Net Assets ($) Net Asset Value Per Share Class A Class B Class C Net Assets ($) 153,443,966 1,145,323 7,550,064 Shares Outstanding 12,845,113 95,892 630,918 Net Asset Value Per Share ($) See notes to financial statements. The Fund 15 STATEMENT OF OPERATIONS Six Months Ended October 31, 2009 (Unaudited) Investment Income ($): Interest Income Expenses: Management feeNote 3(a) 445,119 Shareholder servicing costsNote 3(c) 246,808 Interest and expense related to floating rate notes issuedNote 4 37,838 Distribution feesNote 3(b) 31,149 Professional fees 18,816 Registration fees 11,108 Custodian feesNote 3(c) 10,293 Prospectus and shareholders reports 5,700 Trustees fees and expensesNote 3(d) 3,586 Loan commitment feesNote 2 752 Miscellaneous 13,200 Total Expenses Lessreduction in fees due to earnings creditsNote 1(b) (2,300) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments (2,311,859) Net unrealized appreciation (depreciation) on investments 7,949,494 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 16 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended October 31, 2009 Year Ended (Unaudited) April 30, 2009 Operations ($): Investment incomenet 3,633,248 7,689,980 Net realized gain (loss) on investments (2,311,859) (1,832,677) Net unrealized appreciation (depreciation) on investments 7,949,494 (8,333,339) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (3,453,623) (7,252,063) Class B Shares (28,279) (148,499) Class C Shares (137,803) (279,894) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 3,452,313 8,602,106 Class B Shares 2,675 30,149 Class C Shares 478,009 385,666 Dividends reinvested: Class A Shares 2,664,123 5,036,862 Class B Shares 19,292 99,796 Class C Shares 105,922 202,030 Cost of shares redeemed: Class A Shares (8,025,125) (21,876,760) Class B Shares (882,760) (4,253,513) Class C Shares (331,513) (927,784) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 159,005,239 181,863,179 End of Period Undistributed investment incomenet 13,543  The Fund 17 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended October 31, 2009 Year Ended (Unaudited) April 30, 2009 Capital Share Transactions: Class A a Shares sold 294,299 735,974 Shares issued for dividends reinvested 225,880 436,180 Shares redeemed (681,458) (1,905,065) Net Increase (Decrease) in Shares Outstanding Class B a Shares sold 227 2,529 Shares issued for dividends reinvested 1,640 8,567 Shares redeemed (75,419) (363,886) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 40,285 33,226 Shares issued for dividends reinvested 8,962 17,456 Shares redeemed (28,021) (79,370) Net Increase (Decrease) in Shares Outstanding a During the period ended October 31, 2009, 47,497 Class B shares representing $555,564 were automatically converted to 47,497 Class A shares and during the period ended April 30, 2009, 203,425 Class B shares representing $2,391,540 were automatically converted to 203,494 Class A shares. See notes to financial statements. 18 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended October 31, 2009 Year Ended April 30, Class A Shares (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 11.53 12.20 12.63 12.50 12.78 12.48 Investment Operations: Investment incomenet a .27 .54 .52 .51 .52 .52 Net realized and unrealized gain (loss) on investments .42 (.67) (.43) .13 (.28) .30 Total from Investment Operations .69 (.13) .09 .64 .24 .82 Distributions: Dividends from investment incomenet (.27) (.54) (.52) (.51) (.52) (.52) Net asset value, end of period 11.95 11.53 12.20 12.63 12.50 12.78 Total Return (%) b 6.01 c (1.00) .74 5.22 1.92 6.70 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .98 d 1.06 1.07 1.05 1.02 .97 Ratio of net expenses to average net assets .98 d,e 1.06 e 1.06 1.03 1.02 e .97 e Ratio of interest and expense related to floating rate notes issued to average net assets .05 d .11 .14 .14 .11 .06 Ratio of net investment income to average net assets 4.53 d 4.64 4.19 4.07 4.12 4.12 Portfolio Turnover Rate 4.82 c 7.73 12.00 31.65 13.57 5.30 Net Assets, end of period ($ x 1,000) 153,444 150,007 167,683 183,157 184,312 189,946 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 19 FINANCIAL HIGHLIGHTS (continued) Six Months Ended October 31, 2009 Year Ended April 30, Class B Shares (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 11.53 12.21 12.63 12.50 12.78 12.48 Investment Operations: Investment incomenet a .22 .45 .45 .44 .46 .45 Net realized and unrealized gain (loss) on investments .42 (.66) (.42) .14 (.28) .31 Total from Investment Operations .64 (.21) .03 .58 .18 .76 Distributions: Dividends from investment incomenet (.23) (.47) (.45) (.45) (.46) (.46) Net asset value, end of period 11.94 11.53 12.21 12.63 12.50 12.78 Total Return (%) b 5.60 c (1.66) .28 4.68 1.40 6.15 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.60 d 1.62 1.61 1.57 1.53 1.48 Ratio of net expenses to average net assets 1.60 d,e 1.62 e 1.60 1.55 1.53 e 1.48 e Ratio of interest and expense related to floating rate notes issued to average net assets .05 d .11 .14 .14 .11 .06 Ratio of net investment income to average net assets 3.92 d 4.00 3.64 3.55 3.61 3.61 Portfolio Turnover Rate 4.82 c 7.73 12.00 31.65 13.57 5.30 Net Assets, end of period ($ x 1,000) 1,145 1,954 6,375 14,720 22,108 28,740 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 20 Six Months Ended October 31, 2009 Year Ended April 30, Class C Shares (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 11.55 12.23 12.65 12.52 12.80 12.50 Investment Operations: Investment incomenet a .22 .45 .43 .42 .43 .42 Net realized and unrealized gain (loss) on investments .42 (.68) (.42) .13 (.28) .31 Total from Investment Operations .64 (.23) .01 .55 .15 .73 Distributions: Dividends from investment incomenet (.22) (.45) (.43) (.42) (.43) (.43) Net asset value, end of period 11.97 11.55 12.23 12.65 12.52 12.80 Total Return (%) b 5.61 c (1.82) .07 4.42 1.15 5.89 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.73 d 1.82 1.83 1.81 1.78 1.73 Ratio of net expenses to average net assets 1.73 d,e 1.81 1.83 e 1.79 1.77 1.73 e Ratio of interest and expense related to floating rate notes issued to average net assets .05 d .11 .14 .14 .11 .06 Ratio of net investment income to average net assets 3.77 d 3.88 3.43 3.31 3.36 3.36 Portfolio Turnover Rate 4.82 c 7.73 12.00 31.65 13.57 5.30 Net Assets, end of period ($ x 1,000) 7,550 7,044 7,805 9,053 9,939 10,406 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus State Municipal Bond Funds (the Trust) is registered under the Investment Company Act of 1940, as amended (the Act), as a non-diversified open-end management investment company, and operates as a series company that offers nine series including the Dreyfus Ohio Fund (the fund).The Trusts investment objective is to maximize current income exempt from federal and, where applicable, state income taxes, without undue risk.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in the following classes of shares: Class A, Class B and Class C. Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years.The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. 22 The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2009 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds  165,474,964  24 (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when-issued or delayed delivery basis may be settled a month or more after the trade date. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund follows an investment policy of investing primarily in municipal obligations of one state. Economic changes affecting the state and certain of its public bodies and municipalities may affect the ability of issuers within the state to pay interest on, or repay principal of, municipal obligations held by the fund. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended October 31, 2009, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended April 30, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $2,101,462 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to April 30, 2009. If not applied, $1,424,574 of the carryover expires in fiscal 2012, $387,374 expires in fiscal 2013, $91,735 expires in fiscal 2016 and $197,779 expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal year ended April 30, 2009 was as follows: tax exempt income $7,678,995 and ordinary income $1,461.The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2Bank Lines of Credit: The fund participated with other Dreyfus-managed funds in a $145 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Effective October 14, 2009, the $145 million unsecured credit facility with Citibank, N.A. was increased to $215 million and the fund continues participation in the $300 million unsecured credit facility provided by 26 The Bank of New York Mellon. In connection therewith, the fund has agreed to pay its pro rata portion of Facility fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended October 31, 2009, the fund did not borrow under the Facilities. NOTE 3Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .55% of the value of the funds average daily net assets and is payable monthly. During the period ended October 31, 2009, the Distributor retained $3,507 from commissions earned on sales of the funds Class A shares and $877 from CDSCs on redemptions of the funds Class B shares. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class B and Class C shares pay the Distributor for distributing their shares at an annual rate of .50% of the value of the average daily net assets of Class B shares and .75% of the value of the average daily net assets of Class C shares. During the period ended October 31, 2009, Class B and Class C shares were charged $3,623 and $27,526, respectively, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A, Class B and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) period ended October 31, 2009, Class A, Class B and Class C shares were charged $191,340, $1,812 and $9,175, respectively, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended October 31, 2009, the fund was charged $25,803 pursuant to the transfer agency agreement, which is included in Shareholder Servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended October 31, 2009, the fund was charged $2,300 pursuant to the cash management agreement, which is included in Shareholder Servicing costs in the Statement of Operations.These fees were offset by earnings credits pursuant to the cash management agreement. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended October 31, 2009, the fund was charged $10,293 pursuant to the custody agreement. During the period ended October 31, 2009, the fund was charged $3,341 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $76,478, Rule 12b-1 distribution plan fees $5,369, shareholder services plan fees $34,763, custodian fees $5,363, chief compliance officer fees $3,897 and transfer agent per account fees $17,673. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. 28 NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended October 31, 2009, amounted to $7,909,465 and $9,091,988, respectively. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended October 31, 2009.These disclosures did not impact the notes to the financial statements. The fund may participate in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds purchased by the fund are transferred to a trust.The trust subsequently issues two or more variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One or more of these variable rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals. A residual interest tax-exempt security is also created by the trust, which is transferred to the fund, and is paid interest based on the remaining cash flow of the trust, after payment of interest on the other securities and various expenses of the trust. The fund accounts for the transfer of bonds to the trust as secured borrowings, with the securities transferred remaining in the funds investments, and the related floating rate certificate securities reflected as fund liabilities under the caption, Payable for floating rate notes issued in the Statement of Assets and Liabilities. The average amount of borrowings outstanding under the inverse floater structure during the period ended October 31, 2009, was approximately $7,760,000, with a related weighted average annualized interest rate of .97%. The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) At October 31, 2009, accumulated net unrealized appreciation on investments was $4,525,493, consisting of $8,195,887 gross unrealized appreciation and $3,670,394 gross unrealized depreciation. At October 31, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 5Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date the financial statements were issued. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. 30 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) At a meeting of the Board of Trustees held on July 21, 2009, the Board considered the re-approval for an annual period of the funds Management Agreement, pursuant to which the Manager provides the fund with investment advisory and administrative services. The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of the Manager. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members considered information previously provided to them in a presentation from representatives of the Manager regarding services provided to the fund and other funds in the Dreyfus fund complex, and representatives of the Manager confirmed that there had been no material changes in this information.The Board also discussed the nature, extent and quality of the services provided to the fund pursuant to its Management Agreement.The Managers representatives reviewed the funds distribution of accounts and the relationships the Manager has with various intermediaries and the different needs of each.The Managers representatives noted the distribution channels for the fund as well as the diversity of distribution among the funds in the Dreyfus fund complex, and the Managers corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services in each distribution channel, including those of the fund.The Manager provided the number of shareholder accounts in the fund, as well as the funds asset size. The Board members also considered the Managers research and portfolio management capabilities and that the Manager also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board members also considered the Managers extensive administrative, accounting and compliance infrastructure.The Board also considered the Managers brokerage policies and practices and the standards applied in seeking best execution. The Fund 31 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) Comparative Analysis of the Funds Performance, Management Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of comparable funds (the Performance Group) and to a broader group of funds (the Performance Universe), selected and provided by Lipper, Inc., an independent provider of investment company data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below).The Board members discussed the results of the comparisons and noted that the funds yield performance for the past ten one-year periods ended May 31 (2000-2009) was above or equal to the Performance Group median for each reported time period except the one-year periods ended May 31, 2001 and 2002, when it was below the median, and that the funds yield performance was above the Performance Universe median for each reported time period.The Board members also noted that the funds total return performance for various periods ended May 31, 2009 was below the Performance Group and Performance Universe medians for each reported time period. The Manager also provided a comparison of the funds calendar year total returns to the returns of its Lipper category average for the prior ten years, and the Board members noted that the fund outperformed its Lipper category average in eight of the past ten calendar years. The Board members discussed with representatives of the Manager the reasons for the funds total return underperformance compared to the Performance Group and Performance Universe medians for the applicable periods, and the Managers efforts to improve performance. The Board members also received a presentation from the funds primary portfolio manager during which he discussed the funds investment strategy and the factors that affected performance. The Board members also discussed the funds contractual and actual management fee and total expense ratio as compared to a comparable group of funds (the Expense Group) that was composed of the same 32 funds included in the Performance Group and a broader group of funds (the Expense Universe), each selected and provided by Lipper. The Board noted that the funds contractual management fee was equal to the Performance Group median, and that the funds actual management fee and total expense ratio were above the Expense Group and Expense Universe medians. Representatives of the Manager informed the Board members that there were no mutual funds, separate accounts or wrap fee accounts managed by the Manager or its affiliates with similar investment objectives, policies and strategies as the fund. Analysis of Profitability and Economies of Scale. The Managers representatives reviewed the dollar amount of expenses allocated and profit received by the Manager and the method used to determine such expenses and profit. The Board previously had been provided with information prepared by an independent consulting firm regarding the Managers approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex. The Board members also had been informed that the methodology also had been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable. The consulting firm also analyzed where any economies of scale might emerge in connection with the management of a fund. The Board members evaluated the profitability analysis in light of the relevant circumstances for the fund, and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders.The Board members also considered potential benefits to the Manager and its affiliates from acting as investment adviser to the fund and noted that there were no soft dollar arrangements with respect to trading the funds portfolio. The Fund 33 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) It was noted that the Board members should consider the Managers profitability with respect to the fund as part of their evaluation of whether the fees under the Management Agreement bear a reasonable relationship to the mix of services provided by the Manager, including the nature, extent and quality of such services and that a discussion of economies of scale is predicated on increasing assets and that, if a funds assets had been decreasing, the possibility that the Manager may have realized any economies of scale would be less. It was also noted that the profitability percentage for managing the fund was within the range determined by appropriate court cases to be reasonable given the services rendered and generally superior service levels provided by the Manager. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the funds Management Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the services provided by the Manager to the fund are adequate and appropriate. The Board was concerned with the funds total return performance but was satisfied with the funds yield performance and with the Managers efforts to improve the funds performance as discussed at the meeting.The Board concluded it was necessary to closely mon- itor the performance of the fund and its portfolio management team. The Board concluded that the fee paid to the Manager by the fund was reasonable in light of the factors discussed above. 34 The Board determined that the economies of scale which may accrue to the Manager and its affiliates in connection with the management of the fund had been adequately considered by the Manager in con- nection with the management fee rate charged to the fund, and that, to the extent in the future it were to be determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with the information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that re-approval of the funds Management Agreement was in the best interests of the fund and its shareholders. The Fund 35 NOTES Dreyfus State Municipal Bond Funds, Dreyfus Pennsylvania Fund SEMIANNUAL REPORT October 31, 2009 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 19 Statement of Assets and Liabilities 20 Statement of Operations 21 Statement of Changes in Net Assets 23 Financial Highlights 27 Notes to Financial Statements 36 Information About the Review and Approval of the Funds Management Agreement FOR MORE INFORMATION Back Cover Dreyfus State Municipal Bond Funds, Dreyfus Pennsylvania Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus State Municipal Bond Funds, Dreyfus Pennsylvania Fund, covering the six-month period from May 1, 2009, through October 31, 2009. Reports of positive U.S. economic growth over the third quarter of 2009 may have signaled the end of the deep recession that technically began in December 2007. Signs that the economy finally has turned a corner include inventory rebuilding among manufacturers and improvements in home sales and prices, while massive government stimulus and favorable supply-and-demand influences have all supported the municipal bond rally in 2009.As expected, funds with the longest average durations and lower-quality portfolios have led the rebound, while AAA-rated and shorter-duration funds have rallied to a lesser extent. As the financial markets currently appear poised to enter into a new phase, and as government intervention appears to be winding down (at least for the moment), the best strategy for your portfolio depends not only on your view of the economys direction, but on your current financial needs, future goals and attitudes toward risk. Your financial advisor can help you decide which investments have the potential to benefit from a recovery while guarding against the taxation and investment risks that may accompany policy changes and unexpected market developments. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 16, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of May 1, 2009, through October 31, 2009, as provided by Steven Harvey, Portfolio Manager Note to Shareholders: On October 26, 2009, Steven Harvey became the Primary Portfolio Manager of the fund. Fund and Market Performance Overview For the six-month period ended October 31, 2009, the Class A, Class B, Class C and Class Z shares of Dreyfus Pennsylvania Fund, a series of Dreyfus State Municipal Bond Funds, produced total returns of 5.78%, 5.35%, 5.31% and 5.83%, respectively. 1 In comparison, the Barclays Capital Municipal Bond Index (the Index), the funds benchmark Index, which is composed of bonds issued nationally and not solely within Pennsylvania, achieved a total return of 4.99% for the same period. 2 Municipal bonds rallied strongly over the reporting period amid expectations of an economic recovery and stable credit markets. The funds returns were higher than its benchmark, primarily due to strong performance by the funds core, seasoned holdings of municipal bonds. The Funds Investment Approach The fund seeks to maximize current income exempt from federal income tax and Pennsylvania state income tax without undue risk.To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal income tax and Pennsylvania state personal income tax.The fund invests at least 70% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus.The fund may invest up to 30% of its assets in municipal bonds rated below investment grade or the unrated equivalent as determined by Dreyfus. Under normal market conditions, the dollar-weighted average maturity of the funds portfolio is expected to exceed 10 years. We may buy and sell bonds based on credit quality, market outlook and yield potential. In selecting municipal bonds for investment, we may The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) assess the current interest-rate environment and a municipal bonds potential volatility in different rate environments. We focus on bonds with the potential to offer attractive current income, typically looking for bonds that can provide consistently attractive current yields or that are trading at competitive market prices. A portion of the funds assets may be allocated todiscountbonds,which are bonds that sell at a price below their face value, or to premium bonds, which are bonds that sell at a price above their face value.The funds allocation either to discount bonds or to premium bonds will change along with our changing views of the current interest-rate and market environment.We may also look to select bonds that are most likely to obtain attractive prices when sold. Municipal Bonds Rebounded Sharply In the wake of severe market declines stemming from a global financial crisis and recession, the municipal bond market staged an impressive rebound over the reporting period. The rally was fueled by changing investor sentiment,which began to improve in March 2009 as government and monetary authorities aggressive remedial measuresincluding historically low interest rates, injections of liquidity into the banking system, the rescues of major corporations and a massive economic stimulus programseemed to gain traction. Additional evidence of economic stabilization later appeared, supporting a sustained rally through the reporting periods end. Although most municipal bonds participated in the rally, gains were particularly strong among lower-quality issues that had been punished in the downturn. Seasoned Holdings Supported Fund Returns The funds core holdings of seasoned bonds produced competitive levels of income that bolstered the funds total return. Moreover, we strived to maintain a high level of credit quality. When making new purchases, we emphasized higher-rated bonds with maturities in the 15- to 20-year range, which offered most of the yield of longer-term securities but with less volatility.We generally favored bonds backed by dedicated revenue streams, including those from essential municipal services such as sewer and water facilities. 4 Like most other states, Pennsylvania has continued to struggle with fiscal pressures due to tax revenue shortfalls and greater demand for services in the recession.The state has attempted to bridge its budget gaps with spending cuts, transfers from reserve funds and payments from the federal economic stimulus program. Supply-and-Demand Factors Appear Favorable We have maintained a generally conservative investment posture.With short-term interest rates expected to remain low for some time, credit conditions may be the dominant influence on market sentiment over the foreseeable future. Despite the lingering impacts of the recession on municipalities, technical factors have supported the market. The supply of newly issued tax-free municipal bonds has fallen significantly to date in 2009 compared to one year ago as the Build America Bonds program, part of the economic stimulus package, has diverted a substantial portion of new issuance to the taxable bond market. At the same time, demand for municipal bonds has intensified from investors concerned about the likelihood of higher income taxes. We expect this favorable supply-and-demand dynamic to persist into 2010. November 16, 2009 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Class Z is not subject to any initial or deferred sales charge. Each share class is subject to a different sales charge and distribution expense structure and will achieve different returns. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes for non-Pennsylvania residents, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are taxable. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus State Municipal Bond Funds, Dreyfus Pennsylvania Fund from May 1, 2009 to October 31, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2009 Class A Class B Class C Class Z Expenses paid per $1,000  $ 4.88 $ 8.02 $ 8.69 $ 3.74 Ending value (after expenses) $1,057.80 $1,053.50 $1,053.10 $1,058.30 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2009 Class A Class B Class C Class Z Expenses paid per $1,000  $ 4.79 $ 7.88 $ 8.54 $ 3.67 Ending value (after expenses) $1,020.47 $1,017.39 $1,016.74 $1,021.58  Expenses are equal to the funds annualized expense ration of .94% for Class A, 1.55% for Class B, 1.68% for Class C and .72% for Class Z, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS October 31, 2009 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments98.0% Rate (%) Date Amount ($) Value ($) Pennsylvania90.7% Allegheny County Hospital Development Authority, HR (South Hills Health System) 5.13 5/1/29 1,100,000 967,252 Allegheny County Sanitary Authority, Sewer Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/19 1,900,000 1,947,671 Bethel Park School District, GO 5.00 8/1/29 3,000,000 3,081,360 Butler Area Sewer Authority, Sewer Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 1/1/10 600,000 a 598,650 Butler County Industrial Development Authority, Health Care Facilities Revenue (Saint John Lutheran Care Center Project) (Collateralized; GNMA) 5.80 4/20/29 5,635,000 5,798,640 Butler County Industrial Development Authority, MFHR (Greenview Gardens Apartments) 6.00 7/1/23 475,000 439,479 Butler County Industrial Development Authority, MFHR (Greenview Gardens Apartments) 6.25 7/1/33 880,000 786,456 Centre County Hospital Authority, HR (Mount Nittany Medical Center Project) (Insured; Assured Guaranty) 6.13 11/15/39 2,000,000 2,078,460 Charleroi Area School Authority, School Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 10/1/20 2,000,000 a 1,196,580 Chester County Industrial Development Authority, Revenue (Avon Grove Charter School Project) 6.38 12/15/37 1,600,000 1,350,192 Chester County School Authority, School LR (Chester County Intermediate Unit Project) (Insured; AMBAC) 5.00 4/1/25 2,195,000 2,243,378 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) Cumberland County Municipal Authority, College Revenue (Messiah College) (Insured; AMBAC) 5.13 10/1/15 45,000 45,149 Cumberland County Municipal Authority, Revenue (Presbyterian Homes Obligated Group Project) 5.35 1/1/20 515,000 506,642 Cumberland County Municipal Authority, Revenue (Presbyterian Homes Obligated Group Project) 5.45 1/1/21 885,000 870,406 Dauphin County General Authority, Office and Parking Revenue (Riverfront Office Center Project) 6.00 1/1/25 3,000,000 2,347,590 Delaware County Industrial Development Authority, Water Facilities Revenue (Aqua Pennsylvania, Inc. Project) (Insured; National Public Finance Guarantee Corp.) 5.00 11/1/37 5,165,000 4,868,426 Erie Higher Education Building Authority, College Revenue (Mercyhurst College Project) 5.35 3/15/28 1,000,000 977,070 Harrisburg Authority, University Revenue (The Harrisburg University of Science and Technology Project) 6.00 9/1/36 2,000,000 1,792,320 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; FSA) 0.00 11/1/16 1,000,000 a 776,290 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; FSA) 0.00 5/1/18 2,750,000 a 1,914,302 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; FSA) 0.00 11/1/18 2,750,000 a 1,864,747 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; FSA) 0.00 11/1/19 2,750,000 a 1,739,100 8 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; FSA) 0.00 5/1/20 2,750,000 a 1,651,072 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; FSA) 0.00 11/1/20 2,500,000 a 1,458,675 McKeesport Area School District, GO (Insured; AMBAC) 0.00 10/1/21 2,915,000 a 1,808,583 Monroe County Hospital Authority, HR (Pocono Medical Center) (Insured; Radian) 5.50 1/1/12 1,095,000 1,139,315 Monroe County Hospital Authority, HR (Pocono Medical Center) (Insured; Radian) 5.50 1/1/22 1,455,000 1,459,001 Monroeville Municipal Authority, Sanitary Sewer Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 12/1/15 1,035,000 1,062,158 Monroeville Municipal Authority, Sanitary Sewer Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 12/1/16 50,000 50,895 Neshaminy School District, GO (Insured; National Public Finance Guarantee Corp.) 5.00 4/15/16 1,250,000 1,358,475 Norristown, GO (Insured; Radian) 0.00 12/15/11 1,465,000 a 1,395,955 Norristown, GO (Insured; Radian) 0.00 12/15/13 735,000 a 644,132 North Allegheny School District, GO (Insured; National Public Finance Guarantee Corp.) 5.00 5/1/15 1,625,000 1,773,444 North Allegheny School District, GO (Insured; National Public Finance Guarantee Corp.) 5.05 11/1/21 1,455,000 1,537,717 Northampton County Industrial Development Authority, Mortgage Revenue (Moravian Hall Square Project) (Insured; Radian) 5.00 7/1/17 1,890,000 1,825,645 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) Pennsylvania Finance Authority, Guaranteed Revenue (Penn Hills Project) (Insured; FGIC) (Prerefunded) 5.45 12/1/10 445,000 b 469,471 Pennsylvania Finance Authority, Guaranteed Revenue (Penn Hills Project) (Insured; National Public Finance Guarantee Corp.) 5.25 12/1/13 1,105,000 1,106,646 Pennsylvania Finance Authority, Guaranteed Revenue (Penn Hills Project) (Insured; National Public Finance Guarantee Corp.) 5.45 12/1/19 2,170,000 2,184,821 Pennsylvania Finance Authority, Guaranteed Revenue (Penn Hills Project) (Insured; National Public Finance Guarantee Corp.) 0.00 12/1/22 1,200,000 a 617,112 Pennsylvania Finance Authority, Guaranteed Revenue (Penn Hills Project) (Insured; National Public Finance Guarantee Corp.) 0.00 12/1/23 3,790,000 a 1,821,967 Pennsylvania Finance Authority, Guaranteed Revenue (Penn Hills Project) (Insured; National Public Finance Guarantee Corp.) 0.00 12/1/24 3,790,000 a 1,714,217 Pennsylvania Finance Authority, Guaranteed Revenue (Penn Hills Project) (Insured; National Public Finance Guarantee Corp.) 0.00 12/1/25 3,790,000 a 1,613,441 Pennsylvania Higher Educational Facilities Authority, Revenue (Carnegie Mellon University) 5.00 8/1/21 3,000,000 3,290,490 Pennsylvania Higher Educational Facilities Authority, Revenue (Edinboro University Foundation Student Housing Project at Edinboro University of Pennsylvania) 5.88 7/1/38 2,000,000 1,835,800 Pennsylvania Higher Educational Facilities Authority, Revenue (University of Pennsylvania Health System) 6.00 8/15/26 2,500,000 2,773,450 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) Pennsylvania Higher Educational Facilities Authority, Revenue (UPMC Health System) 6.00 1/15/13 1,995,000 2,090,261 Pennsylvania Higher Educational Facilities Authority, Revenue (UPMC Health System) 6.00 1/15/14 1,580,000 1,647,719 Pennsylvania Higher Educational Facilities Authority, Revenue (UPMC Health System) 6.00 1/15/22 5,000,000 5,147,950 Pennsylvania Housing Finance Agency, Capital Fund Securitization Revenue (Insured; FSA) 5.00 12/1/25 2,285,000 2,342,833 Pennsylvania Housing Finance Agency, SFMR 5.10 10/1/20 1,775,000 1,786,875 Pennsylvania Housing Finance Agency, SFMR 4.70 10/1/25 965,000 935,297 Pennsylvania Housing Finance Agency, SFMR 4.60 10/1/27 5,000,000 4,706,200 Pennsylvania Housing Finance Agency, SFMR 4.88 10/1/31 3,000,000 2,892,240 Pennsylvania Housing Finance Agency, SFMR 4.88 10/1/34 1,000,000 999,240 Pennsylvania Housing Finance Agency, SFMR 4.70 10/1/37 2,085,000 1,881,525 Pennsylvania Industrial Development Authority, EDR 5.50 7/1/23 1,000,000 1,085,260 Pennsylvania Turnpike Commission, Oil Franchise Tax Senior Revenue (Insured; AMBAC) 5.25 12/1/18 690,000 696,403 Pennsylvania Turnpike Commission, Oil Franchise Tax Senior Revenue (Insured; AMBAC) 5.25 12/1/18 4,325,000 4,383,387 Pennsylvania Turnpike Commission, Oil Franchise Tax Senior Revenue (Insured; AMBAC) 5.00 12/1/23 75,000 75,680 Pennsylvania Turnpike Commission, Turnpike Revenue (Insured; AMBAC) 5.00 12/1/22 1,815,000 1,877,146 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.25 6/1/39 3,530,000 3,531,412 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue (Insured; Assured Guaranty) 6.00 6/1/28 3,000,000 3,286,110 Philadelphia, Airport Revenue (Insured; FSA) 5.00 6/15/11 2,155,000 2,255,552 Philadelphia, Airport Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 6/15/25 510,000 486,550 Philadelphia, Gas Works Revenue (Insured; FSA) 5.50 7/1/15 1,550,000 1,568,662 Philadelphia, Gas Works Revenue (Insured; FSA) 5.25 8/1/22 2,000,000 2,066,120 Philadelphia, GO (Insured; FSA) 5.25 12/15/23 1,500,000 1,619,475 Philadelphia, GO (Insured; XLCA) 5.25 2/15/14 2,000,000 2,104,820 Philadelphia, Water and Wastewater Revenue (Insured; National Public Finance Guarantee Corp.) 5.60 8/1/18 800,000 923,392 Philadelphia Authority for Industrial Development, Revenue (Independence Charter School Project) 5.50 9/15/37 1,700,000 1,423,410 Philadelphia Authority for Industrial Development, Revenue (Russell Byers Charter School Project) 5.15 5/1/27 1,230,000 1,049,448 Philadelphia Authority for Industrial Development, Revenue (Russell Byers Charter School Project) 5.25 5/1/37 1,715,000 1,384,417 Philadelphia Hospitals and Higher Education Facilities Authority, Health System Revenue (Jefferson Health System) 5.00 5/15/11 4,500,000 4,535,505 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) Philadelphia Housing Authority, Capital Fund Program Revenue (Insured; FSA) 5.00 12/1/21 1,685,000 1,731,624 Philadelphia Municipal Authority, LR (Insured; FSA) 5.25 11/15/15 2,115,000 2,278,955 Philadelphia Redevelopment Authority, Revenue (Philadelphia Neighborhood Transformation Initiative) (Insured; National Public Finance Guarantee Corp.) 5.50 4/15/18 3,600,000 3,721,680 Philadelphia School District, GO 6.00 9/1/38 1,000,000 1,083,270 Pittsburgh Urban Redevelopment Authority, MFHR (West Park Court Project) (Collateralized; GNMA) 4.90 11/20/47 1,280,000 1,191,629 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) 6.25 12/1/13 470,000 496,687 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) 6.25 12/1/14 250,000 262,985 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) 5.75 12/1/21 1,165,000 1,187,310 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) (Prerefunded) 5.75 12/1/11 3,585,000 b 3,984,871 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) (Prerefunded) 5.85 12/1/11 3,000,000 b 3,340,830 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) (Prerefunded) 6.25 12/1/11 750,000 b 841,395 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) (Prerefunded) 6.25 12/1/11 1,330,000 b 1,492,074 Schuylkill County Industrial Development Authority, Revenue (Charity Obligation Group) 5.00 11/1/14 1,495,000 1,510,114 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) Scranton School District, GO (Insured; National Public Finance Guarantee Corp.) 5.00 4/1/18 1,390,000 1,418,356 Scranton School District, GO (Insured; National Public Finance Guarantee Corp.) 5.00 4/1/19 2,710,000 2,760,000 Spring-Ford Area School District, GO (Insured; FSA) 5.00 4/1/21 1,015,000 1,083,320 State Public School Building Authority, Community College Revenue (Community College of Philadelphia Project) 6.00 6/15/28 3,000,000 3,212,910 State Public School Building Authority, Revenue (Central Montgomery County Area Vocational Technical School) (Insured; National Public Finance Guarantee Corp.) 5.25 5/15/17 1,055,000 1,125,864 State Public School Building Authority, Revenue (Central Montgomery County Area Vocational Technical School) (Insured; National Public Finance Guarantee Corp.) 5.25 5/15/18 1,110,000 1,146,130 State Public School Building Authority, School Revenue (School District of Haverford Township Project) (Insured; XLCA) 5.25 3/15/25 3,360,000 3,481,195 State Public School Building Authority, School Revenue (York School District Project) (Insured; FSA) 5.00 5/1/18 545,000 578,060 Susquehanna Area Regional Airport Authority, Airport System Revenue 6.50 1/1/38 1,625,000 1,529,223 University Area Joint Authority, Sewer Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 11/1/17 1,660,000 1,687,905 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) University Area Joint Authority, Sewer Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 11/1/18 2,010,000 2,036,753 University of Pittsburgh of the Commonwealth System of Higher Education, GO (University Capital Project) 5.00 9/15/35 1,000,000 1,041,480 Washington County Industrial Development Authority, PCR (West Penn Power Company Mitchell Station Project) (Insured; AMBAC) 6.05 4/1/14 3,000,000 3,003,030 Wayne Memorial Hospital and Health Facilities Authority, County Guaranteed HR (Wayne Memorial Hospital Project) (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/16 2,135,000 2,159,659 West Mifflin Area School District, GO (Insured; FSA) 5.00 10/1/22 710,000 749,178 Wilson Area School District, GO (Insured; National Public Finance Guarantee Corp.) 5.13 3/15/16 1,300,000 1,422,200 U.S. Related7.3% Guam Waterworks Authority, Water and Wastewater System Revenue 5.50 7/1/16 320,000 310,598 Guam Waterworks Authority, Water and Wastewater System Revenue 6.00 7/1/25 1,000,000 1,004,660 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 6.00 7/1/44 2,500,000 2,555,650 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/23 1,000,000 991,270 Puerto Rico Commonwealth, Public Improvement GO 5.00 7/1/28 3,000,000 2,836,110 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related (continued) Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 6.00 7/1/27 1,000,000 1,041,720 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/26 1,000,000 993,230 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 685,000 689,165 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 1,500,000 1,575,525 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.50 8/1/44 2,500,000 2,711,650 Total Long-Term Municipal Investments (cost $193,279,570) Short-Term Municipal Investment.4% Pennsylvania; Philadelphia Authority for Industrial Development, Revenue (Fox Chase Cancer Obligated Group) (LOC; Citizens Bank of Pennsylvania) (cost $800,000) 0.35 11/1/09 800,000 c Total Investments (cost $194,079,570) 98.4% Cash and Receivables (Net) 1.6% Net Assets 100.0% a Security issued with a zero coupon. Income is recognized through the accretion of discount. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Variable rate demand noterate shown is the interest rate in effect at October 31, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. 16 Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  AAA Aaa AAA 28.6 AA Aa AA 24.1 A A A 28.8 BBB Baa BBB 13.0 BB Ba BB 1.3 F1 MIG1/P1 SP1/A1 .4 Not Rated d Not Rated d Not Rated d 3.8  Based on total investments. d Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. 18 STATEMENT OF ASSETS AND LIABILITIES October 31, 2009 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments 194,079,570 198,633,796 Cash 549,850 Interest receivable 2,890,123 Receivable for shares of Beneficial Interest subscribed 186,893 Prepaid expenses 10,327 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 154,639 Payable for shares of Beneficial Interest redeemed 136,938 Accrued expenses 68,305 Net Assets ($) Composition of Net Assets ($): Paid-in capital 200,086,577 Accumulated undistributed investment incomenet 36,688 Accumulated net realized gain (loss) on investments (2,766,384) Accumulated net unrealized appreciation (depreciation) on investments 4,554,226 Net Assets ($) Net Asset Value Per Share Class A Class B Class C Class Z Net Assets ($) 136,663,341 1,715,592 6,157,136 57,375,038 Shares Outstanding 8,635,411 108,519 388,886 3,625,881 Net Asset Value Per Share ($) See notes to financial statements. The Fund 19 STATEMENT OF OPERATIONS Six Months Ended October 31, 2009 (Unaudited) Investment Income ($): Interest Income Expenses: Management feeNote 3(a) 547,533 Shareholder servicing costsNote 3(c) 263,158 Distribution feesNote 3(b) 25,518 Custodian feesNote 3(c) 15,176 Registration fees 12,919 Prospectus and shareholders reports 10,251 Professional fees 7,388 Trustees fees and expensesNote 3(d) 4,451 Loan commitment feesNote 2 890 Miscellaneous 19,435 Total Expenses Lessreduction in management fee due to undertakingNote 3(a) (4,668) Lessreduction in fees due to earnings creditsNote 1(b) (4,078) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments 678,230 Net unrealized appreciation (depreciation) on investments 6,129,702 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 20 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended October 31, 2009 Year Ended (Unaudited) April 30, 2009 Operations ($): Investment incomenet 4,205,336 8,399,168 Net realized gain (loss) on investments 678,230 (133,300) Net unrealized appreciation (depreciation) on investments 6,129,702 (5,268,178) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (2,792,871) (5,547,791) Class B Shares (35,117) (133,434) Class C Shares (92,476) (142,447) Class Z Shares (1,248,184) (2,518,863) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 5,378,667 8,585,182 Class B Shares 19,630 47,659 Class C Shares 1,118,867 1,456,834 Class Z Shares 1,082,766 1,920,609 Dividends reinvested: Class A Shares 2,045,943 3,820,558 Class B Shares 29,305 99,889 Class C Shares 72,607 105,231 Class Z Shares 994,097 2,014,836 Cost of shares redeemed: Class A Shares (5,985,025) (16,320,684) Class B Shares (880,935) (2,893,459) Class C Shares (201,647) (387,728) Class Z Shares (2,323,408) (8,794,231) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 193,715,620 209,405,769 End of Period Undistributed investment incomenet 36,688  The Fund 21 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended October 31, 2009 Year Ended (Unaudited) April 30, 2009 Capital Share Transactions: Class A a Shares sold 342,969 567,056 Shares issued for dividends reinvested 130,790 253,024 Shares redeemed (385,072) (1,083,373) Net Increase (Decrease) in Shares Outstanding Class B a Shares sold 1,238 3,213 Shares issued for dividends reinvested 1,878 6,597 Shares redeemed (56,578) (191,136) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 71,347 96,956 Shares issued for dividends reinvested 4,637 6,970 Shares redeemed (13,002) (25,170) Net Increase (Decrease) in Shares Outstanding Class Z Shares sold 69,512 126,743 Shares issued for dividends reinvested 63,596 133,383 Shares redeemed (149,141) (581,781) Net Increase (Decrease) in Shares Outstanding a During the period ended October 31, 2009, 36,258 Class B shares representing $564,594, were automatically converted to 36,235 Class A shares and during the period ended April 30, 2009, 131,176 Class B shares representing $2,001,505 were automatically converted to 131,068 Class A shares. See notes to financial statements. 22 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended October 31, 2009 Year Ended April 30, Class A Shares (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 15.28 15.67 16.19 15.88 16.19 15.78 Investment Operations: Investment incomenet a .33 .65 .64 .62 .62 .62 Net realized and unrealized gain (loss) on investments .55 (.40) (.53) .31 (.31) .41 Total from Investment Operations .88 .25 .11 .93 .31 1.03 Distributions: Dividends from investment incomenet (.33) (.64) (.63) (.62) (.62) (.62) Net asset value, end of period 15.83 15.28 15.67 16.19 15.88 16.19 Total Return (%) b 5.78 c 1.75 .71 5.95 1.89 6.62 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .94 d .96 .99 .94 .94 .95 Ratio of net expenses to average net assets .94 d,e .96 e .98 .94 .94 e .95 e Ratio of net investment income to average net assets 4.19 d 4.27 4.02 3.87 3.82 3.86 Portfolio Turnover Rate 8.29 c 16.60 15.47 8.82 11.89 10.18 Net Assets, end of period ($ x 1,000) 136,663 130,611 138,054 145,897 147,733 155,436 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 23 FINANCIAL HIGHLIGHTS (continued) Six Months Ended October 31, 2009 Year Ended April 30, Class B Shares (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 15.27 15.66 16.18 15.87 16.18 15.77 Investment Operations: Investment incomenet a .27 .54 .53 .54 .53 .53 Net realized and unrealized gain (loss) on investments .54 (.38) (.51) .31 (.31) .42 Total from Investment Operations .81 .16 .02 .85 .22 .95 Distributions: Dividends from investment incomenet (.27) (.55) (.54) (.54) (.53) (.54) Net asset value, end of period 15.81 15.27 15.66 16.18 15.87 16.18 Total Return (%) b 5.35 c 1.16 .15 5.41 1.37 6.08 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.56 d 1.55 1.56 1.45 1.46 1.46 Ratio of net expenses to average net assets 1.55 d 1.54 1.55 1.45 1.46 e 1.46 e Ratio of net investment income to average net assets 3.52 d 3.67 3.47 3.35 3.30 3.35 Portfolio Turnover Rate 8.29 c 16.60 15.47 8.82 11.89 10.18 Net Assets, end of period ($ x 1,000) 1,716 2,474 5,375 12,886 21,799 29,280 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 24 Six Months Ended October 31, 2009 Year Ended April 30, Class C Shares (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 15.29 15.68 16.20 15.89 16.20 15.79 Investment Operations: Investment incomenet a .27 .53 .52 .50 .50 .50 Net realized and unrealized gain (loss) on investments .54 (.39) (.53) .31 (.31) .41 Total from Investment Operations .81 .14 (.01) .81 .19 .91 Distributions: Dividends from investment incomenet (.27) (.53) (.51) (.50) (.50) (.50) Net asset value, end of period 15.83 15.29 15.68 16.20 15.89 16.20 Total Return (%) b 5.31 c 1.00 (.04) 5.18 1.15 5.83 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.69 d 1.70 1.73 1.67 1.68 1.69 Ratio of net expenses to average net assets 1.68 d 1.69 1.72 1.67 1.68 e 1.69 e Ratio of net investment income to average net assets 3.42 c 3.54 3.27 3.13 3.08 3.11 Portfolio Turnover Rate 8.29 16.60 15.47 8.82 11.89 10.18 Net Assets, end of period ($ x 1,000) 6,157 4,983 3,875 3,599 2,932 2,839 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 25 FINANCIAL HIGHLIGHTS (continued) Six Months Ended October 31, 2009 Year Ended April 30, Class Z Shares (Unaudited) 2009 2008 a Per Share Data ($): Net asset value, beginning of period 15.28 15.67 15.98 Investment Operations: Investment incomenet b .35 .68 .29 Net realized and unrealized gain (loss) on investments .53 (.40) (.32) Total from Investment Operations .88 .28 (.03) Distributions: Dividends from investment incomenet (.34) (.67) (.28) Net asset value, end of period 15.82 15.28 15.67 Total Return (%) 5.83 c 1.96 (.18) c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .74 d .78 .78 d Ratio of net expenses to average net assets .72 d .77 .77 d Ratio of net investment income to average net assets 4.41 d 4.48 4.37 d Portfolio Turnover Rate 8.29 c 16.60 15.47 Net Assets, end of period ($ x 1,000) 57,375 55,649 62,102 a From November 29, 2007 (commencement of initial offering) to April 30, 2008. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. See notes to financial statements. 26 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus State Municipal Bond Funds (the Trust) is registered under the Investment Company Act of 1940, as amended (the Act), as a non-diversified open-end management investment company, and operates as a series company that offers nine series including the Dreyfus Pennsylvania Fund (the fund).The Trusts investment objective is to maximize current income exempt from federal and, where applicable, state income taxes, without undue risk.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class B and Class C. Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years.The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase. Class Z shares are sold at net asset value per share generally only to shareholders who received Class Z shares in exchange for their shares of Dreyfus Pennsylvania Intermediate Municipal Bond Fund, as a result of the reorganization of such fund. Class Z shares generally are not available for new accounts. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values 28 from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following is a summary of the inputs used as of October 31, 2009 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds  198,633,796  (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when-issued or delayed-delivery basis may be settled a month or more after the trade date. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund follows an investment policy of investing primarily in municipal obligations of one state. Economic changes affecting the state and certain of its public bodies and municipalities may affect the ability of issuers within the state to pay interest on, or repay principal of, municipal obligations held by the fund. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carry- 30 overs, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended October 31, 2009, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended April 30, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $3,667,437 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to April 30, 2009. If not applied, $634,612 of the carryover expires in fiscal 2011, $2,886,837 expires in fiscal 2013, $38,932 expires in fiscal 2014 and $107,056 expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal year ended April 30, 2009 was as follows: tax exempt income $8,331,189 and ordinary income $11,346.The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2Bank Lines of Credit: The fund participated with other Dreyfus-managed funds in a $145 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) or emergency purposes, including the financing of redemptions. Effective October 14, 2009, the $145 million unsecured credit facility with Citibank, N.A., was increased to $215 million and the fund continues participation in the $300 million unsecured credit facility provided by The Bank of NewYork Mellon. In connection therewith, the fund has agreed to pay its pro rata portion of Facility fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended October 31, 2009, the fund did not borrow under the Facilities. NOTE 3Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .55% of the value of the funds average daily net assets and is payable monthly. The Manager voluntarily agreed,from May 1,2009 through October 31, 2009, to waive a portion of its management fee and/or reimburse Class Z shares to the extent Class Z shares total operating expenses exceed .80% of the value of Class Z shares average daily net assets. The reduction in expenses, pursuant to the undertaking, amounted to $4,668 during the period ended October 31, 2009. During the period ended October 31, 2009, the Distributor retained $3,392 from commissions earned on sales of the funds Class A shares and $325 and $789 from CDSCs on redemptions of the funds Class B and Class C shares, respectively. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class B and Class C shares pay the Distributor for distributing their shares at an annual rate of .50% of the value of the average daily net assets of Class B shares and .75% of the value of the average daily net assets of Class C shares. During the period ended October 31, 2009, Class B and Class C shares were charged $5,044 and $20,474, respectively, pursuant to the Plan. 32 (c) Under the Shareholder Services Plan, Class A, Class B and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended October 31, 2009, Class A, Class B and Class C shares were charged $168,219, $2,522 and $6,825, respectively, pursuant to the Shareholder Services Plan. Under the Shareholder Services Plan, Class Z shares reimburse the Distributor an amount not to exceed an annual rate of .25% of the value of Class Z shares average daily net assets for certain allocated expenses for providing personal services and/or maintaining shareholder accounts.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding Class Z shares and providing reports and other information, and services related to the maintenance of shareholder accounts. During the period ended October 31, 2009, Class Z shares were charged $12,326 pursuant to the Shareholder Services Plan. The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended October 31, 2009, the fund was charged $38,303 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a cash management agreement for performing cash management services related to fund The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) subscriptions and redemptions. During the period ended October 31, 2009, the fund was charged $4,078 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were offset by earnings credits pursuant to the cash management agreement. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended October 31, 2009, the fund was charged $15,176 pursuant to the custody agreement. During the period ended October 31, 2009, the fund was charged $3,341 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $95,069, Rule 12b-1 distribution plan fees $4,607, shareholder services plan fees $30,942, custodian fees $8,271, chief compliance officer fees $3,897 and transfer agency per account fees $11,853. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended October 31, 2009, amounted to $17,261,706 and $16,014,965, respectively. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended October 31,2009. These disclosures did not impact the notes to the financial statements. 34 At October 31, 2009, accumulated net unrealized appreciation on investments was $4,554,226, consisting of $7,914,826 gross unrealized appreciation and $3,360,600 gross unrealized depreciation. At October 31, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 5Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date the financial statements were issued. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. The Fund 35 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) At a meeting of the Board of Trustees held on July 21, 2009, the Board considered the re-approval for an annual period of the funds Management Agreement, pursuant to which the Manager provides the fund with investment advisory and administrative services.The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of the Manager. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members considered information previously provided to them in a presentation from representatives of the Manager regarding services provided to the fund and other funds in the Dreyfus fund complex, and representatives of the Manager confirmed that there had been no material changes in this information. The Board also discussed the nature, extent and quality of the services provided to the fund pursuant to its Management Agreement.The Managers representatives reviewed the funds distribution of accounts and the relationships the Manager has with various intermediaries and the different needs of each.The Managers representatives noted the distribution channels for the fund as well as the diversity of distribution among the funds in the Dreyfus fund complex, and the Managers corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services in each distribution channel, including those of the fund. The Manager provided the number of shareholder accounts in the fund, as well as the funds asset size. The Board members also considered the Managers research and portfolio management capabilities and that the Manager also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board members also considered the Managers extensive administrative, accounting and compliance infrastructure. The Board also considered the Managers brokerage policies and practices and the standards applied in seeking best execution. 36 Comparative Analysis of the Funds Performance, Management Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of comparable funds (the Performance Group) and to a broader group of funds (the Performance Universe), selected and provided by Lipper, Inc., an independent provider of investment company data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below).The Board members discussed the results of the comparisons and noted that the funds yield performance for the past ten one-year periods ended May 31 (2000-2009) was below the Performance Group median for each reported time period, and that the funds yield performance was above the Performance Universe median for the periods ended May 31, 2000, 2001, 2007 and 2008 and below the Performance Universe median for the other peri-ods.The Board members noted that the funds total return performance for various periods ended May 31, 2009 was above the Performance Group median for each reported time period, except the ten-year period, when it was below the median, and that the funds total return performance was above the Performance Universe median for each reported time period.The Manager also provided a comparison of the funds calendar year total returns to the returns of its Lipper category average for the prior ten years, and the Board members noted that the fund outperformed its Lipper category average in six of the past ten calendar years.The Board members discussed with representatives of the Manager the reasons for the funds yield underperformance compared to the Performance Group and Performance Universe medians for the applicable periods, and the Managers efforts to improve performance. The Board members also received a presentation from the funds primary portfolio manager during which he discussed the funds investment strategy and the factors that affected performance. The Board members also discussed the funds contractual and actual management fee and total expense ratio as compared to a comparable group of funds (the Expense Group) that was composed of the same funds included in the Performance Group and a broader group of funds (the Expense Universe), each selected and provided by Lipper. The Fund 37 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) The Board noted that the funds contractual management fee was above the Expense Group median, and that the funds actual management fee and total expense ratio were above the Expense Group and Expense Universe medians. Representatives of the Manager informed the Board members that there were no mutual funds, separate accounts or wrap fee accounts managed by the Manager or its affiliates with similar investment objectives, policies and strategies as the fund. Analysis of Profitability and Economies of Scale. The Managers representatives reviewed the dollar amount of expenses allocated and profit received by the Manager and the method used to determine such expenses and profit. The Board previously had been provided with information prepared by an independent consulting firm regarding the Managers approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex. The Board members also had been informed that the methodology also had been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable. The consulting firm also analyzed where any economies of scale might emerge in connection with the management of a fund. The Board members evaluated the profitability analysis in light of the relevant circumstances for the fund, and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders.The Board members also considered potential benefits to the Manager and its affiliates from acting as investment adviser to the fund and noted that there were no soft dollar arrangements with respect to trading the funds portfolio. It was noted that the Board members should consider the Managers profitability with respect to the fund as part of their evaluation of whether the fees under the Management Agreement bear a reasonable relationship to the mix of services provided by the Manager, including the nature, extent and quality of such services and that a discussion of economies of scale is predicated on increasing assets and that, if a funds assets had been decreasing, the possibility that the Manager may have 38 realized any economies of scale would be less. It was also noted that the profitability percentage for managing the fund was within the range determined by appropriate court cases to be reasonable given the services rendered and generally superior service levels provided by the Manager. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the funds Management Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature,extent and quality of the services provided by the Manager to the fund are adequate and appropriate. Although the Board was concerned with the funds yield perfor- mance relative to the Performance Group and Performance Universe, it was satisfied with the funds total return performance. The Board was also satisfied with the Managers efforts to improve performance as discussed at the meeting. The Board concluded that the fee paid to the Manager by the fund was reasonable in light of the services provided, comparative perfor- mance and expense and management fee information, costs of the services provided, and profits to be realized and benefits derived or to be derived by the Manager from its relationship with the fund. The Board determined that the economies of scale which may accrue to the Manager and its affiliates in connection with the man- agement of the fund had been adequately considered by the Manager in connection with the management fee rate charged to the fund, and that, to the extent in the future it were to be deter- mined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with the information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that re-approval of the funds Management Agreement was in the best interests of the fund and its shareholders. The Fund 39 NOTES Dreyfus State Municipal Bond Funds, Dreyfus Virginia Fund SEMIANNUAL REPORT October 31, 2009 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 13 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 17 Financial Highlights 20 Notes to Financial Statements 29 Information About the Review and Approval of the Funds Management Agreement FOR MORE INFORMATION Back Cover Dreyfus State Municipal Bond Funds, Dreyfus Virginia Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We present to you this last report for Dreyfus State Municipal Bond Funds, Dreyfus Virginia Fund, covering the six-month period from May 1, 2009, through October 31, 2009. Reports of positive U.S. economic growth over the third quarter of 2009 may have signaled the end of the deep recession that technically began in December 2007. Signs that the economy finally has turned a corner include inventory rebuilding among manufacturers and improvements in home sales and prices, while massive government stimulus and favorable supply-and-demand influences have all supported the municipal bond rally in 2009.As expected, funds with the longest average durations and lower-quality portfolios have led the rebound, while AAA-rated and shorter-duration funds have rallied to a lesser extent. As the financial markets currently appear poised to enter into a new phase, and as government intervention appears to be winding down (at least for the moment), the best strategy for your portfolio depends not only on your view of the economys direction,but on your current financial needs,future goals and attitudes toward risk.Your financial advisor can help you decide which investments have the potential to benefit from a recovery while guarding against the taxation and investment risks that may accompany policy changes and unexpected market developments. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 20, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of May 1, 2009, through October 31, 2009, as provided by James Welch, Senior Portfolio Manager Fund and Market Performance Overview For the six-month period ended October 31, 2009, the Class A, Class B and Class C shares of Dreyfus Virginia Fund, a series of Dreyfus State Municipal Bond Funds, produced total returns of 5.40%, 5.09% and 5.00%,respectively. 1 In comparison,the Barclays Capital Municipal Bond Index (the Index), the funds benchmark Index, which is composed of bonds issued nationally and not solely within Virginia, achieved a total return of 4.99% for the same period. 2 Municipal bonds rallied strongly over the reporting period amid expectations of an economic recovery and stable credit markets. The funds returns were slightly better than its Index, primarily due to strong performance by the funds core, seasoned holdings of municipal bonds. The Funds Investment Approach The fund seeks to maximize current income exempt from federal income tax andVirginia state income tax without undue risk.To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal income tax and from Virginia state income tax.The fund invests at least 70% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus.The fund may invest up to 30% of its assets in municipal bonds rated below investment grade or the unrated equivalent as determined by Dreyfus. Under normal market conditions, the dollar-weighted average maturity of the funds portfolio is expected to exceed 10 years. We may buy and sell bonds based on credit quality, market outlook and yield potential. In selecting municipal bonds for investment, we may assess the current interest-rate environment and a municipal bonds potential volatility in different rate environments. We focus on bonds The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) with the potential to offer attractive current income, typically looking for bonds that can provide consistently attractive current yields or that are trading at competitive market prices. A portion of the funds assets may be allocated todiscountbonds,which are bonds that sell at a price below their face value, or to premium bonds, which are bonds that sell at a price above their face value.The funds allocation either to discount bonds or to premium bonds will change along with our changing views of the current interest-rate and market environment.We may also look to select bonds that are most likely to obtain attractive prices when sold. Municipal Bonds Rebounded Sharply In the wake of severe market declines stemming from a global financial crisis and recession, the municipal bond market staged an impressive rebound over the reporting period. The rally was fueled by changing investor sentiment, which began to improve in March 2009 as government and monetary authorities aggressive remedial measuresincluding historically low interest rates, injections of liquidity into the banking system, the rescues of major corporations and a massive economic stimulus programseemed to gain traction. Additional evidence of economic stabilization later appeared,supporting a sustained rally through the reporting periods end.Although most municipal bonds participated in the rally, gains were particularly strong among lower-quality issues that had been punished in the downturn. Seasoned Holdings Supported Fund Returns The funds core holdings of seasoned bonds produced competitive levels of income that bolstered the funds total return. Moreover, we strived to maintain a high level of credit quality. When making new purchases, we emphasized higher-rated bonds with maturities in the 15- to 20-year range, which offered most of the yield of longer-term securities but with less volatility.We generally favored bonds backed by dedicated revenue streams, including those from essential municipal services such as sewer and water facilities. 4 Like most other states,Virginia has continued to struggle with fiscal pressures due to tax revenue shortfalls and greater demand for services in the recession.The state has attempted to bridge its budget gaps with spending cuts and payments from the federal economic stimulus program. Important Information About the Fund An agreement and plan of Reorganization to merge the fund into Dreyfus AMT-Free Municipal Bond Fund (the Acquiring Fund) was approved at a Special Meeting of Shareholders held on November 19, 2009.As a result, effective on or about January 19, 2010, the fund will transfer its asset into the Acquiring Fund, in a tax-free exchange for shares of the acquiring fund, and will subsequently cease operation. November 20, 2009 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Each share class is subject to a different sales charge and distribution expense structure and will achieve different returns. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes for non-Virginia residents, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are fully taxable. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect that may be extended, terminated or modified at any time. Had these expenses not been absorbed, the funds returns would have been lower.The undertaking is no longer in effect. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus State Municipal Bond Funds, DreyfusVirginia Fund from May 1, 2009 to October 31, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2009 Class A Class B Class C Expenses paid per $1,000  $ 5.18 $ 8.12 $ 9.09 Ending value (after expenses) $1,054.00 $1,050.90 $1,050.00 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2009 Class A Class B Class C Expenses paid per $1,000  $ 5.09 $ 7.98 $ 8.94 Ending value (after expenses) $1,020.16 $1,017.29 $1,016.33  Expenses are equal to the funds annualized expense ratio of 1.00% for Class A, 1.57% for Class B, and 1.76% for Class C, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS October 31, 2009 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments98.1% Rate (%) Date Amount ($) Value ($) Virginia82.2% Albemarle County Industrial Development Authority, HR (Martha Jefferson Hospital) 5.25 10/1/15 1,445,000 1,522,784 Alexandria, Consolidated Public Improvement GO Bonds (Prerefunded) 5.50 6/15/10 2,625,000 a 2,736,169 Amherst Industrial Development Authority, Educational Facilities Revenue (Sweet Briar College) 5.00 9/1/26 1,000,000 944,430 Bristol, Utility System Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/15/20 2,185,000 2,192,254 Capital Region Airport Commission, Airport Revenue (Insured; FSA) 5.00 7/1/31 1,000,000 1,036,230 Chesapeake, Chesapeake Expressway Toll Road Revenue 5.63 7/15/19 900,000 909,990 Chesapeake, GO Public Improvement Bonds 5.50 12/1/17 1,750,000 1,917,388 Chesapeake Bay Bridge and Tunnel Commission District, General Resolution Revenue (Insured; Berkshire Hathaway Assurance Corporation) 5.50 7/1/25 1,000,000 1,184,920 Chesterfield County Economic Development Authority, PCR (Virginia Electric and Power Company Project) 5.00 5/1/23 1,000,000 1,050,950 Danville Industrial Development Authority, HR (Danville Regional Medical Center) (Insured; AMBAC) 5.25 10/1/28 1,500,000 1,711,560 Dulles Town Center Community Development Authority, Special Assessment Revenue (Dulles Town Center Project) 6.25 3/1/26 2,885,000 2,691,936 Fairfax County Water Authority, Water Revenue (Prerefunded) 5.50 4/1/10 1,830,000 a 1,888,414 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Virginia (continued) Metropolitan Washington Airports Authority, Airport System Revenue (Insured; AMBAC) 4.75 10/1/23 2,055,000 2,017,989 Metropolitan Washington Airports Authority, Dulles Toll Road First Senior Lien Revenue (Dulles Metrorail and Capital Improvement Projects) 5.00 10/1/39 1,000,000 1,002,520 Newport News, GO General Improvement Bonds and GO Water Bonds 5.25 7/1/22 1,000,000 1,179,490 Norfolk, Water Revenue 5.00 11/1/25 1,000,000 1,095,320 Peninsula Ports Authority of Virginia, Residential Care Facility Revenue (Virginia Baptist Homes) 5.40 12/1/33 500,000 311,975 Pittsylvania County Industrial Development Authority, Exempt Facility Revenue (Multitrade of Pittsylvania County, L.P. Project) 7.65 1/1/10 300,000 302,715 Prince William County Industrial Development Authority, Educational Facilities Revenue (The Catholic Diocese of Arlington) 5.50 10/1/33 1,000,000 1,005,080 Richmond Metropolitan Authority, Expressway Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/15/17 2,900,000 3,195,017 Roanoke Industrial Development Authority, HR (Carilion Health System) (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/21 2,500,000 2,580,475 Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 5.63 6/1/15 1,000,000 a 1,161,850 Virginia College Building Authority, Educational Facilities Revenue (Regent University Project) 5.00 6/1/36 785,000 675,728 8 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Virginia (continued) Virginia College Building Authority, Educational Facilities Revenue (Regent University Project) (Prerefunded) 5.00 6/1/16 215,000 a 247,138 Virginia Housing Development Authority, Commonwealth Mortgage Revenue 4.75 7/1/22 1,000,000 1,014,580 Virginia Housing Development Authority, Commonwealth Mortgage Revenue 4.90 1/1/33 2,750,000 2,701,215 Virginia Housing Development Authority, Commonwealth Mortgage Revenue 6.38 1/1/36 1,500,000 1,634,715 Virginia Housing Development Authority, Rental Housing Revenue 5.50 6/1/30 1,000,000 1,056,380 Virginia Public Building Authority, Public Facilities Revenue (Prerefunded) 5.75 8/1/10 2,700,000 a 2,809,107 Virginia Public School Authority, School Financing Bonds 5.00 8/1/28 1,500,000 1,614,930 Virginia Resources Authority, Clean Water State Revolving Fund Revenue 5.00 10/1/29 1,000,000 1,088,850 Virginia Resources Authority, Clean Water State Revolving Fund Revenue (Prerefunded) 5.38 10/1/10 1,535,000 a 1,606,101 Washington County Industrial Development Authority, HR (Mountain States Health Alliance) 7.75 7/1/38 2,000,000 2,286,340 Washington Metropolitan Area Transit Authority, Gross Revenue Transit Revenue 5.13 7/1/32 1,000,000 1,048,500 U.S. Related15.9% Childrens Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 6.00 7/1/10 1,500,000 a 1,555,320 Guam Waterworks Authority, Water and Wastewater System Revenue 5.88 7/1/35 1,000,000 958,410 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related (continued) Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/26 1,000,000 993,230 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 1,250,000 1,257,600 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 1,860,000 1,953,651 Virgin Islands Public Finance Authority, Revenue, Virgin Islands Gross Receipts Taxes Loan Note (Prerefunded) 6.50 10/1/10 3,000,000 a 3,198,090 Total Investments (cost $57,911,599) 98.1% Cash and Receivables (Net) 1.9% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. 10 Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  AAA Aaa AAA 36.7 AA Aa AA 19.0 A A A 23.8 BBB Baa BBB 13.1 BB Ba BB 1.6 Not Rated b Not Rated b Not Rated b 5.8  Based on total investments. b Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. 12 STATEMENT OF ASSETS AND LIABILITIES October 31, 2009 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments 57,911,599 61,339,341 Cash 428,298 Interest receivable 887,553 Receivable for shares of Beneficial Interest subscribed 12,083 Prepaid expenses 9,838 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 55,826 Payable for shares of Beneficial Interest redeemed 72,737 Accrued expenses 29,209 Net Assets ($) Composition of Net Assets ($): Paid-in capital 61,020,869 Accumulated undistributed investment incomenet 21,922 Accumulated net realized gain (loss) on investments (1,951,192) Accumulated net unrealized appreciation (depreciation) on investments 3,427,742 Net Assets ($) Net Asset Value Per Share Class A Class B Class C Net Assets ($) 58,763,294 638,520 3,117,527 Shares Outstanding 3,543,614 38,519 188,130 Net Asset Value Per Share ($) See notes to financial statements. The Fund 13 STATEMENT OF OPERATIONS Six Months Ended October 31, 2009 (Unaudited) Investment Income ($): Interest Income Expenses: Management feeNote 3(a) 176,199 Shareholder servicing costsNote 3(c) 99,075 Professional fees 18,001 Distribution feesNote 3(b) 13,143 Registration fees 11,670 Custodian feesNote 3(c) 6,808 Prospectus and shareholders reports 3,687 Trustees fees and expensesNote 3(d) 1,628 Loan commitment feesNote 2 277 Interest expenseNote 2 86 Miscellaneous 9,859 Total Expenses Lessreduction in management fee due to undertakingNote 3(a) (6,405) Lessreduction in fees due to earnings creditsNote 1(b) (968) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments 618,020 Net unrealized appreciation (depreciation) on investments 1,405,646 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 14 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended October 31, 2009 Year Ended (Unaudited) April 30, 2009 Operations ($): Investment incomenet 1,330,025 2,311,932 Net realized gain (loss) on investments 618,020 (1,414,560) Net unrealized appreciation (depreciation) on investments 1,405,646 683,889 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (1,244,415) (2,175,340) Class B Shares (12,968) (45,184) Class C Shares (50,720) (76,097) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 3,131,903 8,741,533 Class B Shares 5,239 14,033 Class C Shares 165,230 781,409 Dividends reinvested: Class A Shares 879,847 1,427,314 Class B Shares 4,905 20,058 Class C Shares 33,955 49,001 Cost of shares redeemed: Class A Shares (5,081,379) (5,849,833) Class B Shares (316,377) (917,653) Class C Shares (7,809) (200,584) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 61,658,239 58,308,321 End of Period Undistributed investment incomenet 21,922  The Fund 15 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended October 31, 2009 Year Ended (Unaudited) April 30, 2009 Capital Share Transactions: Class A a Shares sold 193,821 557,710 Shares issued for dividends reinvested 53,674 89,988 Shares redeemed (308,599) (371,360) Net Increase (Decrease) in Shares Outstanding Class B a Shares sold 320 883 Shares issued for dividends reinvested 300 1,262 Shares redeemed (19,488) (57,999) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 10,167 49,551 Shares issued for dividends reinvested 2,073 3,092 Shares redeemed (475) (12,528) Net Increase (Decrease) in Shares Outstanding a During the period ended October 31, 2009, 7,144 Class B shares representing $115,503 were automatically converted to 7,141 Class A shares and during the period ended April 30, 2009, 20,116 Class B shares representing $320,354 were automatically converted to 20,113 Class A shares. See notes to financial statements. 16 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended October 31, 2009 Year Ended April 30, Class A Shares (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 16.06 16.30 16.72 16.61 17.04 16.73 Investment Operations: Investment incomenet a .35 .64 .65 .68 .69 .66 Net realized and unrealized gain (loss) on investments .51 (.24) (.42) .11 (.43) .31 Total from Investment Operations .86 .40 .23 .79 .26 .97 Distributions: Dividends from investment incomenet (.34) (.64) (.65) (.68) (.69) (.66) Net asset value, end of period 16.58 16.06 16.30 16.72 16.61 17.04 Total Return (%) b 5.40 c 2.57 1.44 4.85 1.51 5.87 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.02 d 1.05 1.18 1.16 1.11 1.06 Ratio of net expenses to average net assets 1.00 d 1.00 1.15 1.15 1.10 1.05 Ratio of interest and expense related to floating rate notes issued to average net assets   .16 .17 .12 .07 Ratio of net investment income to average net assets 4.19 d 4.04 3.97 4.09 4.06 3.88 Portfolio Turnover Rate 10.44 c 26.99 18.22 18.14 41.99 36.57 Net Assets, end of period ($ x 1,000) 58,763 57,906 54,244 58,748 60,998 66,155 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Six Months Ended October 31, 2009 Year Ended April 30, Class B Shares (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 16.06 16.29 16.72 16.60 17.04 16.72 Investment Operations: Investment incomenet a .29 .56 .56 .59 .60 .56 Net realized and unrealized gain (loss) on investments .52 (.23) (.42) .13 (.44) .33 Total from Investment Operations .81 .33 .14 .72 .16 .89 Distributions: Dividends from investment incomenet (.29) (.56) (.57) (.60) (.60) (.57) Net asset value, end of period 16.58 16.06 16.29 16.72 16.60 17.04 Total Return (%) b 5.09 c 2.15 .86 4.38 .94 5.40 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.64 d 1.63 1.74 1.68 1.63 1.58 Ratio of net expenses to average net assets 1.57 d 1.49 1.65 1.66 1.61 1.56 Ratio of interest and expense related to floating rate notes issued to average net assets   .16 .17 .12 .07 Ratio of net investment income to average net assets 3.62 d 3.57 3.45 3.58 3.55 3.37 Portfolio Turnover Rate 10.44 c 26.99 18.22 18.14 41.99 36.57 Net Assets, end of period ($ x 1,000) 639 922 1,845 3,597 5,796 7,465 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. 18 Six Months Ended October 31, 2009 Year Ended April 30, Class C Shares (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 16.05 16.29 16.71 16.60 17.03 16.71 Investment Operations: Investment incomenet a .28 .52 .53 .56 .56 .53 Net realized and unrealized gain (loss) on investments .52 (.24) (.42) .11 (.43) .32 Total from Investment Operations .80 .28 .11 .67 .13 .85 Distributions: Dividends from investment incomenet (.28) (.52) (.53) (.56) (.56) (.53) Net asset value, end of period 16.57 16.05 16.29 16.71 16.60 17.03 Total Return (%) b 5.00 c 1.80 .68 4.08 .76 5.16 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.78 d 1.82 1.95 1.92 1.86 1.80 Ratio of net expenses to average net assets 1.76 d 1.75 1.90 1.90 1.84 1.79 Ratio of interest and expense related to floating rate notes issued to average net assets   .16 .17 .12 .07 Ratio of net investment income to average net assets 3.43 d 3.28 3.22 3.34 3.32 3.14 Portfolio Turnover Rate 10.44 c 26.99 18.22 18.14 41.99 36.57 Net Assets, end of period ($ x 1,000) 3,118 2,831 2,219 2,397 2,887 3,314 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus State Municipal Bond Funds (the Trust) is registered under the Investment Company Act of 1940, as amended (the Act), as a non-diversified open-end management investment company, and operates as a series company that offers nine series including the DreyfusVirginia Fund (the fund).The Trusts investment objective is to maximize current income exempt from federal and, where applicable, state income taxes, without undue risk.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the Distributor of the funds shares.The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class B and Class C. Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years.The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. 20 The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2009 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds  61,339,341  22 (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gain and loss from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when-issued or delayed-delivery basis may be settled a month or more after the trade date. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund follows an investment policy of investing primarily in municipal obligations of one state. Economic changes affecting the state and certain of its public bodies and municipalities may affect the ability of issuers within the state to pay interest on, or repay principal of, municipal obligations held by the fund. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) As of and during the period ended October 31, 2009, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended April 30, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $1,990,148 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to April 30, 2009. If not applied, $151,002 of the carryover expires in fiscal 2010, $939,844 expires in fiscal 2011, $79,117 expires in fiscal 2013 and $820,185 expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal year ended April 30, 2009 was as follows: tax exempt income $2,296,621. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2Bank Lines of Credit: The fund participated with other Dreyfus-managed funds in a $145 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Effective October 14, 2009, the $145 million unsecured credit facility with Citibank, N.A., was increased to $215 million and the fund continues participation in the $300 million unsecured credit facility provided by The Bank of New York Mellon. In connection therewith, the fund has agreed to pay its pro rata portion of Facility fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. 24 The average amount of borrowings outstanding under the Facilities during the period ended October 31, 2009, was approximately $5,800 with a related weighted average annualized interest rate of 1.47%. NOTE 3Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .55% of the value of the funds average daily net assets and is payable monthly.The Manager had undertaken from May 1, 2009 through July 31, 2009 to reduce the management fee paid by the fund, if the funds aggregate expenses, excluding Rule 12b-1 distribution plan fees, taxes, brokerage fees, commitment fees, interest on borrowings and extraordinary expenses, exceeded an annual rate of 1% of the value of the funds average daily net assets.The reduction in management fee, pursuant to the undertaking, amounted to $6,405 during the period ended October 31, 2009. During the period ended October 31, 2009, the Distributor retained $1,451 from commissions earned on sales of the funds Class A shares and $4,274 from CDSCs on redemptions of the funds Class B shares. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class B and Class C shares pay the Distributor for distributing their shares at an annual rate of .50% of the value of the average daily net assets of Class B shares and .75% of the value of the average daily net assets of Class C shares. During the period ended October 31, 2009, Class B and Class C shares were charged $1,825 and $11,318, respectively, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A, Class B and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended October 31, 2009, Class A, Class B and Class C shares were charged $75,405, $913 and $3,773, respectively, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended October 31, 2009, the fund was charged $10,207 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended October 31, 2009, the fund was charged $968 pursuant to the cash management agreement, which is included in Shareholder Servicing costs in the Statement of Operations. These fees were offset by earnings credits pursuant to the cash management agreement. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended October 31, 2009, the fund was charged $6,808 pursuant to the custody agreement. During the period ended October 31, 2009, the fund was charged $3,341 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $29,741, Rule 12b-1 distribution plan fees $2,273, shareholder services plan fees $13,519, custodian fees $3,126, chief compliance officer fees $3,897 and transfer agency per account fees $3,270. 26 (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended October 31, 2009, amounted to $7,041,799 and $6,409,068, respectively. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended October 31,2009. These disclosures did not impact the notes to the financial statements. At October 31, 2009 accumulated net unrealized appreciation on investments was $3,427,742, consisting of $4,120,658 gross unrealized appreciation and $692,916 gross unrealized depreciation. At October 31, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 5Plan of Reorganization: On July 21, 2009, the Board of Trustees of the Trust approved and on November 19, 2009 the shareholders of the fund approved, an Agreement and Plan of Reorganization (the Agreement) between the Trust, on behalf of the fund, and Dreyfus Municipal Funds, Inc. on behalf of Dreyfus AMT-Free Municipal Bond Fund, (the Acquiring Fund).The Agreement provides for the transfer of the funds assets to the Acquiring Fund in a tax-free exchange for shares of the Acquiring Fund and the assumption by the Acquiring Fund to the funds shareholders The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) and the subsequent termination of the fund (the Reorganization). In anticipation of the Reorganization, effective August 25, 2009, the fund was closed to any investments for new accounts.The Reorganization will take place on or about January 19, 2010. NOTE 6Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date the financial statements were issued.This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. 28 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) At a meeting of the Board of Trustees held on July 21, 2009, the Board considered the re-approval for an annual period of the funds Management Agreement, pursuant to which the Manager provides the fund with investment advisory and administrative services. The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of the Manager. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members considered information previously provided to them in a presentation from representatives of the Manager regarding services provided to the fund and other funds in the Dreyfus fund complex, and representatives of the Manager confirmed that there had been no material changes in this information.The Board also discussed the nature, extent and quality of the services provided to the fund pursuant to its Management Agreement. The Managers representatives reviewed the funds distribution of accounts and the relationships the Manager has with various intermediaries and the different needs of each.The Managers representatives noted the distribution channels for the fund as well as the diversity of distribution among the funds in the Dreyfus fund complex, and the Managers corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services in each distribution channel, including those of the fund.The Manager provided the number of shareholder accounts in the fund, as well as the funds asset size. The Board members also considered the Managers research and portfolio management capabilities and that the Manager also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board members also considered the Managers extensive administrative, accounting and compliance infrastructure.The Board also considered the Managers brokerage policies and practices and the standards applied in seeking best execution. The Fund 29 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) Comparative Analysis of the Funds Performance, Management Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of comparable funds (the Performance Group) and to a broader group of funds (the Performance Universe), selected and provided by Lipper, Inc., an independent provider of investment company data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below).The Board members discussed the results of the comparisons and noted that the funds yield performance for the past ten one-year periods ended May 31 (2000-2009) was above or equal to the Performance Group median for the one-year periods ended May 31, 2000, 2006, 2007 and 2008 and below the median for the other reported periods, and that the funds yield performance was above or equal to the Performance Universe median for each reported time period.The Board members also noted that the funds total return performance for various periods ended May 31, 2009 was above the Performance Group median for the one-, two- and three-year periods, equal to the median for the four-year period, and below the median for the five- and ten-year periods. The Board members noted that the funds total return performance was above the Performance Universe median for each reported time period except the ten-year period, when it was equal to the median.The Manager also provided a comparison of the funds calendar year total returns to the returns of its Lipper category average for the prior ten years and the Board members noted that the fund outperformed its Lipper category average in seven of the past ten calendar years. The Board members also discussed the funds contractual and actual management fee and total expense ratio as compared to a comparable group of funds (the Expense Group) that was composed of the same funds included in the Performance Group and a broader group of funds (the Expense Universe), each selected and provided by Lipper. The Board noted that the funds contractual management fee was 30 equal to the Performance Group median, and that the funds actual management fee and total expense ratio were above the Expense Group and Expense Universe medians. Representatives of the Manager informed the Board members that there were no mutual funds, separate accounts or wrap fee accounts managed by the Manager or its affiliates with similar investment objectives, policies and strategies as the fund. Analysis of Profitability and Economies of Scale. The Managers representatives reviewed the dollar amount of expenses allocated and profit received by the Manager and the method used to determine such expenses and profit. The Board previously had been provided with information prepared by an independent consulting firm regarding the Managers approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex. The Board members also had been informed that the methodology also had been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable. The consulting firm also analyzed where any economies of scale might emerge in connection with the management of a fund. The Board members evaluated the profitability analysis in light of the relevant circumstances for the fund, and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders.The Board members also considered potential benefits to the Manager and its affiliates from acting as investment adviser to the fund and noted that there were no soft dollar arrangements with respect to trading the funds portfolio. It was noted that the Board members should consider the Managers profitability with respect to the fund as part of their evaluation of whether the fees under the Management Agreement bear a reasonable relationship to the mix of services provided by the Manager, including the nature, extent and quality of such services and that a discussion of The Fund 31 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) economies of scale is predicated on increasing assets and that, if a funds assets had been decreasing, the possibility that the Manager may have realized any economies of scale would be less. It was also noted that the profitability percentage for managing the fund was within the range determined by appropriate court cases to be reasonable given the services rendered and generally superior service levels provided by the Manager. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the funds Management Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the services provided by the Manager to the fund are adequate and appropriate. The Board was generally satisfied with the funds performance. The Board concluded that the fee paid to the Manager by the fund was reasonable in light of the services provided, comparative perfor- mance and expense and management fee information, costs of the services provided, and profits to be realized and benefits derived or to be derived by the Manager from its relationship with the fund. The Board determined that the economies of scale which may accrue to the Manager and its affiliates in connection with the management of the fund had been adequately considered by the Manager in con- nection with the management fee rate charged to the fund, and that, to the extent in the future it were to be determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with the information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that re-approval of the funds Management Agreement was in the best interests of the fund and its shareholders. 32 Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus State Municipal Bond Funds By: /s/ J. David Officer J. David Officer, President Date: December 23, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer, President Date: December 23, 2009 By: /s/ James Windels James Windels, Treasurer Date: December 23, 2009 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
